Exhibit 10.2.1.2

 

TRANSMISSION OPERATING AGREEMENT

 

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS; INTERPRETATIONS

   2

1.01. Definitions; Interpretations

   2

ARTICLE II. TRANSMISSION FACILITIES

   3

2.01. Transmission Facilities

   3

2.02. New Transmission Facilities and Transmission Upgrades

   5

2.03. Merchant Facilities

   6

2.04. Excluded Assets

   6

2.05. Connection with Non-Parties

   8

2.06. Review of Transmission Plans

   10

2.07. Condemnation

   11

ARTICLE III. OPERATING AUTHORITY

   11

3.01. Grant of Operating Authority

   11

3.02. Definition of ISO Operating Authority

   12

3.03. Transmission Services and OATT Administration

   16

3.04. Application Authority

   20

3.05. The ISO’s Responsibilities

   32

3.06. Each PTO’s Responsibilities

   33

3.07. Reserved Rights of the PTOs

   37

3.08. Repair and Maintenance of Transmission Facilities

   39

3.09. Planning and Expansion

   41

3.10. Invoicing, Collection and Disbursement of Customer Payments

   41

3.11. Grandfathered Transmission Agreements

   44

 

Page No. i



--------------------------------------------------------------------------------

3.12. Subcontractors

   44

3.13. Municipal/Tax-Exempt Utilities

   45

3.14. No Impairment of the ISO’s Other Legal Rights and Obligations

   46

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

   46

4.01. Representations and Warranties of Each PTO

   46

4.02. Representations and Warranties of the ISO

   47

ARTICLE V. COVENANTS OF THE PTOS

   48

5.01. Covenants of Each PTO

   48

5.02. Financial Statements and Filings

   48

5.03. Expenses

   48

5.04. Consents and Approvals

   48

5.05. Notice and Cure

   49

ARTICLE VI. COVENANTS OF THE ISO

   49

6.01. Covenants of the ISO

   49

6.02. Financial Statements and Filings

   49

6.03. Expenses

   50

6.04. Consents and Approvals

   50

6.05. Notice and Cure

   50

6.06. Other PTOs

   50

6.07. Management Agreements

   51

6.08. ISO Line of Business; Non-Profit Status

   52

ARTICLE VII. TAX MATTERS

   52

7.01. Responsibility for PTO Taxes

   52

7.02. Responsibility for ISO Taxes

   52

 

Page No. ii



--------------------------------------------------------------------------------

ARTICLE VIII. RELIANCE; SURVIVAL OF AGREEMENTS

   52

8.01. Reliance; Survival of Agreements

   52

ARTICLE IX. INDEMNIFICATION; INSURANCE; ASSUMPTION OF LIABILITIES

   53

9.01. Indemnification

   53

9.02. Notice of Proceedings

   53

9.03. Defense of Claims

   54

9.04. Subrogation

   55

9.05. Insurance

   55

9.06. Assumption of Liability

   56

ARTICLE X. TERM; DEFAULT AND TERMINATION

   57

10.01. Term; Termination Date

   57

(a) Term

   57

(b) PTO Withdrawal During The Term

   58

(c) Remaining PTOs

   59

(d) Termination by the ISO

   59

(e) Actions Prior to Withdrawal or Termination

   60

(f) Approvals

   60

(g) Continuing Obligations

   60

10.02. Release of Operating Authority

   61

10.03. Events of Default of the ISO

   61

(a) Events of Default of the ISO

   61

(b) Remedies for Default

   62

10.04. Events of Default of a PTO

   63

 

Page No. iii



--------------------------------------------------------------------------------

(a) Events of Default of a PTO

   63

(b) Remedies for Default

   64

ARTICLE XI. MISCELLANEOUS

   65

11.01. Notices

   65

11.02. Supersession of Prior Agreements

   65

11.03. Waiver

   65

11.04. Amendment; Limitations on Modifications of Agreement

   65

11.05. Additional Participating Transmission Owners

   69

11.06. Integration Charges

   70

11.07. No Third Party Beneficiaries

   70

11.08. No Assignment; Binding Effect

   70

11.09. Further Assurances; Information Policy; Access to Records

   71

11.10. Business Day

   72

11.11. Governing Law

   72

11.12. Consent to Service of Process

   72

11.13. Specific Performance; Force Majeure

   73

11.14. Dispute Resolution

   73

11.15. Invalid Provisions

   74

11.16. Headings and Table of Contents

   74

11.17. Liabilities; No Joint Venture

   74

11.18. Counterparts

   74

11.19. Conditions Precedent

   75

11.20. Preserved Rights

   75

 

Page No. iv



--------------------------------------------------------------------------------

Schedules

 

Schedule 1.01. Schedule of Definitions

 

Schedule 2.01(a). List of Each PTO’s Category A Facilities

 

Schedule 2.01(b). List of Each PTO’s Category B Facilities

 

Schedule 3.02(b). List of Interconnection Agreements with neighboring Control
Areas and Tariff(s) Applicable to External Transactions

 

Schedule 3.02(d). List of Existing Operating Procedures

 

Schedule 3.09(a). Planning and Expansion – Participating Transmission Owner
Rights and Obligations

 

1. PTOs Rights and Obligations to Build and Associated Conditions Including Cost
Recovery

 

2. PTO Obligations

 

Schedule 3.09(b). List of Existing Planning Procedures

 

Schedule 3.11(b). List of Grandfathered Intertie Agreements

 

Schedule 3.11(c). List of Grandfathered Interconnection Agreements

 

Schedule 4.01(d). PTO New England Transmission Facilities Not Subject to this
Agreement

 

Schedule 11.01. Notices

 

Schedule 11.02. Superseded Agreements

 

Schedule 11.04. PTO Administrative Committee

 

Schedule 11.19(c). Additional Conditions Precedent

 

Page No. v



--------------------------------------------------------------------------------

 

TRANSMISSION OPERATING AGREEMENT

 

This Transmission Operating Agreement (this “TOA” or this “Agreement”), dated as
of [            ], 2004, is made and entered into by and among [The names of the
Initial PTOs will be submitted in a compliance filing prior to the Operations
Date.] (herein collectively referred to as the “Initial Participating
Transmission Owners”), and the Initial Participating Transmission Owners along
with any Additional Participating Transmission Owners (as defined in
Section 11.05 of this Agreement), are collectively referred to herein as the
“PTOs” and individually each is referred to as a “PTO”), and ISO New England
Inc. (“ISO”), a Delaware corporation (all PTOs and the ISO are collectively
referred to herein as the “Parties”).

 

WHEREAS, each of the PTOs owns and/or operates certain transmission facilities
that are interconnected with the transmission facilities of certain other PTOs
within the New England Transmission System or otherwise provides transmission
service within the New England Transmission System;

 

WHEREAS, the ISO is a regional transmission organization (“RTO”) authorized by
the Federal Energy Regulatory Commission (“FERC”) to exercise the functions
required of RTOs pursuant to FERC’s Order No. 2000 (“Order 2000”) and FERC’s RTO
regulations;

 

WHEREAS, in accordance with the requirements of Order 2000, the ISO will be the
transmission provider under the ISO Open Access Transmission Tariff (the “ISO
OATT”) of non-discriminatory, open access transmission services over the
transmission facilities of the PTOs (“Transmission Service”);

 

WHEREAS, the ISO OATT will be designed to provide for the payment by
transmission customers for Transmission Service at rates designed to recover the
revenue requirements of the PTOs in supporting the provision of such
transmission service by the ISO under the ISO OATT;

 

WHEREAS, the ISO will be responsible for system planning within the ISO region
subject to certain rights and obligations of the PTOs, all as set forth in this
Agreement;

 

WHEREAS, the functions to be performed by the ISO and Order 2000 require that
the ISO have the requisite operational authority over the PTOs’ transmission
facilities;

 

WHEREAS, in accordance with the terms set forth herein, the PTOs desire for the
ISO to exercise, and the ISO desires to exercise, Operating Authority (as
defined in Section 3.02 of this Agreement) over the PTOs’ Transmission
Facilities (as defined in this Agreement) consistent with the requirements of
Order 2000;

 

WHEREAS, the PTOs will, among other things, continue to own, physically operate,
and maintain their Transmission Facilities and Local Control Centers; and

 

WHEREAS, each PTO reserves the right to transfer certain rights and obligations
to an Independent Transmission Company in accordance with Attachment M to the
ISO OATT.

 

Page No. 1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the promises, and the mutual
representations, warranties, covenants and agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound, each of the PTOs and
the ISO agree as follows:

 

ARTICLE I

 

DEFINITIONS; INTERPRETATIONS

 

1.01 Definitions; Interpretations. Each of the capitalized terms and phrases
used in this Agreement (including the foregoing recitals) and not otherwise
defined herein shall have the meaning specified in Schedule 1.01. In this
Agreement, unless otherwise provided herein:

 

(a) words denoting the singular include the plural and vice versa;

 

(b) words denoting a gender include all genders;

 

(c) references to a particular part, clause, section, paragraph, article,
exhibit, schedule, appendix or other attachment shall be a reference to a part,
clause, section, paragraph, or article of, or an exhibit, schedule, appendix or
other attachment to, this Agreement;

 

(d) the exhibits, schedules and appendices attached hereto are incorporated
herein by reference and shall be construed with and as an integral part of this
Agreement to the same extent as if they were set forth verbatim herein;

 

(e) a reference to any statute, regulation, proclamation, ordinance or law
includes all statutes, regulations, proclamations, amendments, ordinances or
laws varying, consolidating or replacing the same from time to time, and a
reference to a statute includes all regulations, policies, protocols, codes,
proclamations and ordinances issued or otherwise applicable under that statute
unless, in any such case, otherwise expressly provided in any such statute or in
this Agreement;

 

(f) a reference to a particular section, paragraph or other part of a particular
statute shall be deemed to be a reference to any other section, paragraph or
other part substituted therefor from time to time;

 

(g) a definition of or reference to any document, instrument or agreement
includes any amendment or supplement to, or restatement, replacement,
modification or novation of, any such document, instrument or agreement unless
otherwise specified in such definition or in the context in which such reference
is used;

 

(h) a reference to any Person (as hereinafter defined) includes such Person’s
successors and permitted assigns in that designated capacity;

 

(i) any reference to “days” shall mean calendar days unless “Business Days” (as
hereinafter defined) are expressly specified;

 

Page No. 2



--------------------------------------------------------------------------------

(j) if the date as of which any right, option or election is exercisable, or the
date upon which any amount is due and payable, is stated to be on a date or day
that is not a Business Day, such right, option or election may be exercised, and
such amount shall be deemed due and payable, on the next succeeding Business Day
with the same effect as if the same was exercised or made on such date or day
(without, in the case of any such payment, the payment or accrual of any
interest or other late payment or charge, provided such payment is made on such
next succeeding Business Day);

 

(k) words such as “hereunder”, “hereto”, “hereof” and “herein” and other words
of similar import shall, unless the context requires otherwise, refer to this
Agreement as a whole and not to any particular article, section, subsection,
paragraph or clause hereof;

 

(l) a reference to “include” or “including” means including without limiting the
generality of any description preceding such term, and for purposes hereof the
rule of ejusdem generis shall not be applicable to limit a general statement,
followed by or referable to an enumeration of specific matters, to matters
similar to those specifically mentioned; and

 

(m) neither this Agreement nor any other agreement, document or instrument
referred to herein or executed and delivered in connection herewith shall be
construed against any Person as the principal draftsperson hereof or thereof.

 

ARTICLE II

 

TRANSMISSION FACILITIES

 

2.01 Transmission Facilities. As to any PTO, the transmission facilities over
which the ISO shall exercise Operating Authority in accordance with the terms
set forth herein shall be:

 

(a) those facilities of such PTO listed in Schedule 2.01(a) (hereinafter
“Category A Facilities”), as such list of facilities may be added to or deleted
from in accordance with Sections 2.01(d) and 2.02 below;

 

(b) those facilities of such PTO listed in Schedule 2.01(b) (hereinafter
“Category B Facilities”), as such list of facilities may be added to or deleted
from, in accordance with Sections 2.01(d) and 2.02 below; and

 

(c) those transmission facilities of such PTO within the New England
Transmission System with a voltage level of less than 69 kV and all transformers
that have no Category A Facilities or Category B Facilities connected to the
lower voltage side of the transformer that are not listed on Schedule 2.01(a)
and Schedule 2.01(b) (hereinafter “Local Area Facilities”), provided that any
excluded facilities of such PTO listed on Schedule 4.01(d) shall not be Local
Area Facilities.

 

(d) As to each PTO, the transmission facilities included on any of the lists of
the Category A Facilities or the Category B Facilities contained in Schedule
2.01(a) and

 

Page No. 3



--------------------------------------------------------------------------------

Schedule 2.01(b), respectively, as of the Operations Date may be redesignated on
another of these two lists, deleted from such list, or redesignated as a Local
Area Facility without the necessity of an amendment to this Agreement, but only
in the following manner:

 

(i) at the direction of a Governmental Authority with jurisdiction over the
Transmission Facilities in question, provided that the ISO and all PTOs shall be
provided prior written notice of such changes;

 

(ii) as agreed between the ISO and the PTO or PTOs owning the transmission
facilities; or

 

(iii) where the operational characteristics of a transmission facility have been
materially modified after the Operations Date (including a change from a radial
transmission facility to a looped transmission facility that contributes to the
parallel carrying capability of the New England Transmission System) in
accordance with Section 2.01(e); provided that any such changes shall also be
subject to ISO review consistent with Section 2.06.

 

(e) All transmission facilities to be redesignated as Category A Facilities,
Category B Facilities, or Local Area Facilities or deleted from the lists in
Schedule 2.01(a) and Schedule 2.01(b) in accordance with Section 2.01(d)(iii),
and all transmission facilities to be added to the lists in Schedule 2.01(a) and
Schedule 2.01(b) in accordance with Section 2.02 shall be classified in
accordance with the following standards:

 

(i) Category A Facilities shall consist of: all transmission lines with a
voltage level of 115 kV and above, except for those 115 kV transmission
facilities specifically designated as Category B Facilities in accordance with
Section 2.01(e)(ii); all transmission interties between Control Areas; all
transformers that have Category A Facilities connected to the lower voltage side
of the transformer; all transformers that require a Category A Facility to be
taken out of service when the transformer is taken out of service; and all
breakers and disconnects connected to, and all shunts, relays, reclosing and
associated equipment, dynamic reactive resources, FACTS controllers, special
protection systems, PARS, and other equipment specifically installed to support
the operation of such transmission lines, interties, and transformers.

 

(ii) Category B Facilities shall consist of: all 115 kV radial transmission
lines and all 69 kV transmission lines that are not interties between Control
Areas; all transformers that have any Category B Facilities and no Category A
Facilities connected to the lower voltage side of the transformer except to the
extent such transformers are designated as Category A Facilities in accordance
with Section 2.01(e)(i); and all breakers and disconnects connected to, and all
shunts, relays, reclosing and associated equipment, dynamic reactive resources,
FACTS controllers, special protection systems, PARS, and other equipment
specifically installed to support the operation of such Category B Facilities.

 

Page No. 4



--------------------------------------------------------------------------------

(iii) Local Area Facilities shall consist of all transmission facilities with a
voltage level of less than 69 kV and all transformers that have no Category A
Facilities or Category B Facilities connected to the lower voltage side of the
transformer.

 

(iv) To the extent there is any dispute between the ISO and a PTO or PTOs owning
a transmission facility concerning classification of such transmission facility
under these standards, such disagreement shall be subject to the dispute
resolution provisions of this Agreement, provided that the ISO’s classification
of a transmission facility under the standards shall govern pending resolution
of the dispute.

 

(f) Collectively, all Category A Facilities, Category B Facilities, and Local
Area Facilities shall hereinafter be referred to as the “Transmission
Facilities,” provided that “Transmission Facilities” shall not include Excluded
Assets as defined in Section 2.04 of this Agreement or Merchant Facilities. The
ISO shall maintain on its OASIS a posting of the current versions of Schedule
2.01(a) and Schedule 2.01(b), in each instance, reflecting each such change
promptly after such change is made.

 

(g) The classifications set forth in this Section 2.01 are for operational
purposes. Rate treatment of Transmission Facilities shall be governed by the ISO
OATT, provided that filings for rate treatment under the ISO OATT shall be
subject to Section 3.04 of this Agreement.

 

2.02 New and Acquired Transmission Facilities and Transmission Upgrades.

 

(a) Any New Transmission Facility, any Transmission Upgrade, and any Acquired
Transmission Facility shall be considered a “Transmission Facility” under this
Agreement once it is placed into commercial operation by the applicable PTO(s);
shall be designated as a Category A Facility, Category B Facility, or Local Area
Facility in accordance with Section 2.01(e) unless otherwise agreed by the ISO
and the PTO(s) owning the Transmission Facility; and shall be subject to the
Operating Authority of the ISO in accordance with the terms of this Agreement.

 

(b) The designation of an Acquired Transmission Facility as a Category A,
Category B or Local Area Facility shall not require the abrogation or
modification of existing contractual arrangements for such Acquired Transmission
Facility.

 

(c) Any Merchant Facility interconnected to or within the New England
Transmission System shall not be the subject of this Agreement. Any Merchant
Facility interconnected to or within the New England Transmission System
constructed and placed in commercial operation after the Operations Date shall
be subject to the authority of the ISO under a separate agreement in accordance
with Section 2.03 and any applicable provisions of the ISO OATT.

 

Page No. 5



--------------------------------------------------------------------------------

2.03 Merchant Facilities. The terms and conditions under which a PTO, an
Affiliate of a PTO, or any other entity grants authority over any Merchant
Facilities to the ISO shall not be governed by this Agreement, it being
understood that such entities shall enter into operating agreements relating to
their Merchant Facilities directly with the ISO in accordance with applicable
provisions of the ISO OATT. Nothing in this Agreement is intended to limit or
expand the right of a PTO, the Affiliate of a PTO, or any other entity to
propose, construct, or own Merchant Facilities interconnected to the New England
Transmission System.

 

2.04 Excluded Assets. The “Excluded Assets” of a PTO shall consist of those
assets and/or facilities of a PTO set forth in Section 2.04(a) and (b). These
Excluded Assets are expressly excluded from the definition of Transmission
Facilities under this Agreement, and the ISO shall not have Operating Authority
over a PTO’s Excluded Assets. Nothing in this Section 2.04 is intended to
address the rate treatment of a PTO’s Transmission Facilities or any other asset
of a PTO. Rate treatment of Transmission Facilities shall be governed by the ISO
OATT, provided that filings for rate treatment under the ISO OATT shall be
subject to Section 3.04 of this Agreement:

 

(a) Any assets, facilities, and/or portions of facilities owned by such PTO that
are connected with or associated with those facilities defined as Category A
Facilities, Category B Facilities or Local Area Facilities to the extent
specifically excluded pursuant to the following items (i) through (vii) of this
Section 2.04(a):

 

(i) proceeds from the use or disposition of Transmission Facilities;

 

(ii) any payment, refund or credit (1) relating to Taxes in respect of the
Transmission Facilities of such PTO, (2) arising under any contracts or tariffs
of such PTO and relating to services provided prior to the beginning of the
Term, (3) arising under any contract or tariff that provides for rates that are
subject to regulation by an agency other than FERC, or (4) relating to a
Grandfathered Transmission Agreement;

 

(iii) any rights, ownership, title or interest any PTO may have with respect to
telecommunications assets and equipment, provided that the ISO shall continue to
have the right to use such telecommunication assets and equipment attached to or
associated with Transmission Facilities solely to the extent needed for the
exercise of the ISO’s Operating Authority in accordance with practice prior to
the Operations Date and further provided that such use right shall not be
assignable by the ISO;

 

(iv) any existing contracts or contract rights of the PTOs related in any manner
to Transmission Facilities unless such PTO agrees to assign or transfer such
contracts to the ISO, provided that the PTOs shall exercise their rights and

 

Page No. 6



--------------------------------------------------------------------------------

responsibilities under Grandfathered Transmission Agreements in accordance with
Section 3.11 and the applicable provisions of this Agreement;

 

(v) any assets, property rights, licenses, permits or facilities that are used
for or in (1) the distribution, generation, trading or marketing of electricity
(except for facilities specifically defined as Category A Facilities, Category B
Facilities or Local Area Facilities that are used for such activities), (2) gas
transportation, gas, water, petroleum, chemical, real estate development, or
cable business, or (3) any other activity unrelated to the transmission of
electricity located on, or making use of, the Transmission Facilities;

 

(vi) any causes of action or claims related to Transmission Facilities,
provided, that, upon the written agreement of the PTO and the ISO to the
assumption by the ISO of the management of such claims under mutually agreed
terms and conditions, the ISO may manage a PTO’s causes of action or claims
against a third party relating to such Transmission Facilities, and provided
further that the ISO shall have the right to pursue causes of action or claims
against third parties to the extent necessary for the ISO to fulfill its
responsibilities for invoicing, collection and disbursement of customer payments
in accordance with Section 3.10; and

 

(vii) any asset or facility for which Operating Authority may not be lawfully
transferred or assigned.

 

(b) Any assets or facilities of such PTO that are not specifically defined as
Category A Facilities, Category B Facilities or Local Area Facilities, including
without limitation the facilities or portions of facilities described in items
(i) through (xii) of this Section 2.04(b):

 

(i) all cash, cash equivalents, bank deposits, accounts receivable, and any
income, sales, payroll, property or other Tax receivables;

 

(ii) proceeds from the use or disposition of any facilities or assets owned by
the PTO;

 

(iii) certificates of deposit, shares of stock, securities, bonds, debentures,
and evidences of indebtedness;

 

(iv) any rights or interest in trade names, trademarks, service marks, patents,
copyrights, domain names or logos;

 

(v) any payment, refund or credit (1) relating to Taxes, (2) arising under any
contracts or tariffs of such PTO and relating to services provided prior to the
beginning of the Term, or (3) arising under any contract or tariff that provides
for rates that are subject to regulation by an agency other than FERC;

 

Page No. 7



--------------------------------------------------------------------------------

(vi) any facilities, including transmission facilities, located outside the New
England Transmission System;

 

(vii) any rights, ownership, title or interest any PTO may have with respect to
telecommunications assets and equipment;

 

(viii) any existing contracts or contract rights of the PTOs unless such PTO
agrees to assign or transfer such contracts to the ISO;

 

(ix) any assets, property rights, licenses, permits or facilities that are used
for or in (1) the distribution, generation, trading or marketing of electricity
or (2) gas transportation, gas, water, petroleum, chemical, real estate
development, or cable business, or (3) any other activity unrelated to the
transmission of electricity whether or not located on, or making use of, the
Transmission Facilities;

 

(x) any causes of action or claims;

 

(xi) any asset or facility for which Operating Authority may not be lawfully
transferred or assigned; and

 

(xii) any interests of any kind in each PTO’s real property, provided that
nothing in this Section 2.04 shall: (a) supersede the rights and obligations of
the Parties as set forth in the Control Center Lease or Back-up Control Center
Lease or (b) restrict the PTOs from conveying interests in real property in any
future written agreement into which the ISO and any PTO or group of PTOs may, in
their sole discretion, enter.

 

2.05 Connection with Non-Parties.

 

(a) On or after the Operations Date, each PTO shall connect its Transmission
Facilities with the facilities of any entity that is not a Party, including the
facilities of a current or proposed Transmission Customer, and shall install (or
cause to be installed) and construct (or cause to be constructed) any
transmission facilities required to connect the facilities of a non-Party to a
PTO’s Transmission Facilities to the extent such connection or construction is
required by applicable law, including the Federal Power Act and any applicable
regulations issued by FERC and provided that the construction of any such
transmission facilities shall be subject to the conditions associated with the
PTOs’ obligation to build set forth in Schedule 3.09(a). Any such connection
shall be subject further to: (1) the receipt of any necessary regulatory
approvals, (2) compliance with the procedures set forth in the ISO OATT for
review of the reliability and operational impacts of a proposed interconnection
(including the procedures for interconnection of a Generating Unit under the
Interconnection Standard); and (3) execution of an Interconnection Agreement
with such entity containing provisions for the safe and reliable operation of
each interconnection with respect to such entity’s facilities in accordance with
Good Utility Practice, applicable NERC/NPCC Requirements, and applicable Law
(including the Federal Power Act); provided that

 

Page No. 8



--------------------------------------------------------------------------------

(i) Except as provided in 2.05(a)(ii) below, each PTO shall engage in good faith
negotiations as to the terms and conditions of such Interconnection Agreement
with any such non-Party, but, except as may be required pursuant to regulations
issued by FERC, a PTO shall not be required to enter into any Interconnection
Agreement containing terms and conditions unacceptable to such PTO and shall
reserve the right to resolve any disputes, and/or make any filings with FERC,
with respect thereto.

 

(ii) With respect to the interconnection of a Large Generating Unit to any
Transmission Facility of a PTO the Interconnection Agreement shall be a
three-party agreement among the PTO, the ISO, and the interconnecting non-Party
based on the pro forma Large Generator Interconnection Agreement in the ISO
OATT. With respect to the interconnection of other Generating Units to any
Transmission Facility of a PTO, the ISO shall be a party to Interconnection
Agreements if and to the extent that FERC regulations require the ISO to be a
party. Either the ISO or the PTOs, acting jointly in accordance with the
Disbursement Agreement among them, may initiate a filing to amend the pro forma
Large Generator Interconnection Agreement under Section 205 of the Federal Power
Act and shall include in such filing the views of the ISO and the PTOs, as
applicable, provided that the standard applicable under Section 205 of the
Federal Power Act shall apply only to the PTOs’ position on any financial
obligations of the PTOs or the interconnecting non-Party, and any provisions
related to physical impacts of the interconnection on the PTOs’ Transmission
Facilities or other assets. If the PTO, the ISO and the interconnecting
non-Party agree to the terms and conditions of a specific Large Generator
Interconnection Agreement for a Large Generating Unit, or any amendments to such
an Interconnection Agreement, then the PTO and the ISO shall jointly file the
executed Interconnection Agreement, or amendment thereto, with FERC under
Section 205 of the Federal Power Act. To the extent the PTO, the ISO and such
interconnecting non-Party cannot agree to proposed variations from the pro forma
Large Generator Interconnection Agreement applicable to a specific Large
Generating Unit or cannot otherwise agree to the terms and conditions of the
Interconnection Agreement for such Large Generating Unit, or any amendments to
such an Interconnection Agreement, then the PTO and the ISO shall jointly file
an unexecuted Interconnection Agreement, or amendment thereto, with FERC under
Section 205 of the Federal Power Act and shall identify the areas of
disagreement in such filing, provided that, in the event of disagreement on
terms and conditions of the Interconnection Agreement related to the costs of
upgrades to such PTO’s Transmission Facilities, the anticipated schedule for the
construction of such upgrades, any financial obligations of the PTO, and any
provisions related to physical impacts of the interconnection on the PTO’s
Transmission Facilities or other assets, then the standard applicable under
Section

 

Page No. 9



--------------------------------------------------------------------------------

205 of the Federal Power Act shall apply only to the PTO’s position on such
terms and conditions.

 

The costs of interconnection facilities shall be allocated in the manner
specified in the ISO OATT.

 

(b) Each PTO shall also connect its Transmission Facilities with the facilities
of any entity that is not a Party upon satisfaction of the “Elective
Transmission Upgrade” provisions of the ISO OATT, provided that the PTO shall
only connect the facilities of such entity (the “Elective Transmission Upgrade
Applicant”) upon satisfaction of the following conditions:

 

(i) The Elective Transmission Upgrade Applicant shall enter into an
Interconnection Agreement with the affected PTO(s) and, to the extent necessary
and appropriate, enter into support agreements with the affected PTO(s),
provided that the Elective Transmission Upgrade Applicant may request, upon
providing the security, credit assurances, and/or deposits required by the
affected PTO, the filing with the Commission by the PTO of unexecuted
Interconnection Agreements and support agreements.

 

(ii) The Elective Transmission Upgrade Applicant shall obtain all necessary
legal rights and approvals for the construction and maintenance of the upgrade
and shall cooperate with the PTO(s) in obtaining all necessary legal rights and
approvals for the construction and maintenance of additions or modifications, if
any, required in conjunction with the upgrade.

 

(iii) The Elective Transmission Upgrade Applicant shall be responsible for 100%
of all of the costs of said upgrade and of any additions to or modifications of
the Transmission Facilities that are required to accommodate the Elective
Transmission Upgrade. A request for rate treatment of an Elective Transmission
Upgrade, if any, shall be determined by FERC in the appropriate proceeding.

 

2.06 Review of Transmission Plans. Each PTO shall submit to the ISO in such
form, manner and detail as the ISO may reasonably prescribe: (i) any new or
materially changed plans for retirements of or changes in the capacity of such
PTO’s Transmission Facilities rated 69 kV or above or plans for construction of
New Transmission Facilities or Transmission Upgrades rated 69 kV or above; and
(ii) any new or materially changed plan for any other action to be taken by the
PTO which may have a significant effect on the stability, reliability or
operating characteristics of the PTO’s Transmission Facilities, the facilities
of any Transmission Owner, or the system of a Participant. The ISO shall provide
notification of any such PTO submissions to the appropriate Technical
Committee(s). Unless prior to the expiration of ninety (90) days, the ISO
notifies the PTO in writing that it has determined that implementation of the
plan will have a significant adverse effect upon the reliability or operating
characteristics of the PTO’s

 

Page No. 10



--------------------------------------------------------------------------------

Transmission Facilities, the facilities of any Transmission Owner, or the system
of a Participant, the PTO shall be free to proceed. If the ISO notifies the PTO
that implementation of such plan has been determined to have a significant
adverse effect upon the reliability or operating characteristics of the PTO’s
Transmission Facilities, the facilities of any Transmission Owner, or the system
of a Participant, the PTO shall not proceed to implement such plan unless the
PTO takes such action or constructs such facilities as the ISO determines to be
reasonably necessary to avoid such adverse effect.

 

2.07 Condemnation. If, at any time, any Governmental Authority commences any
process to acquire any Transmission Facilities or any other interest in
Transmission Facilities then held by a PTO through condemnation or otherwise
through the power of eminent domain, (i) such PTO shall provide the ISO with
written notice of such process, (ii) such PTO shall, at its cost, direct any
litigation or proceeding regarding such condemnation or eminent domain matter,
(iii) such PTO shall have the right to settle any such proceeding without the
consent of the ISO, and (iv) any award in condemnation or eminent domain shall
be paid to such PTO without any claim to such award by the ISO.

 

ARTICLE III

 

OPERATING AUTHORITY

 

3.01 Grant of Operating Authority.(a) Subject to the terms set forth in this
Agreement, including Article III and Article X hereof, effective as of the
Operations Date, and with respect to Publicly-Owned PTOs, to the extent
permitted by, or in a manner consistent with the laws of any State governing the
organization or operation of such Publicly-Owned PTOs, each PTO hereby
authorizes the ISO, through its officers, employees, consultants, independent
contractors and other personnel, to exercise Operating Authority over the
Transmission Facilities, including provision of Transmission Service over the
Transmission Facilities under the ISO OATT, and the ISO hereby agrees to assume
and exercise Operating Authority over such PTOs’ Transmission Facilities in
accordance with this Agreement.

 

(b) The grant by the PTOs to the ISO and the assumption by the ISO of Operating
Authority over the Transmission Facilities are solely for the purposes of
allowing the ISO to fulfill the functions of an RTO as specified herein
(including provision of Transmission Service under the ISO OATT) and do not
constitute an assumption by the ISO of any liabilities with respect to the
Transmission Facilities except as otherwise specifically provided herein
(including as provided in Article IX of the Agreement).

 

(c) Nothing herein or elsewhere contained shall be construed as requiring or
effecting a transfer of any PTO’s responsibility (or the assumption thereof by
the ISO) for the physical control of the Transmission Facilities, including the
physical operation, repair, maintenance and replacement of such Transmission
Facilities, or as conveying to the ISO: (x) any right, ownership, title or
interest in or to a PTO’s Transmission Facilities; (y) any right of access to
any PTO’s real property, except as specified in Section 3.02(i); or (z) any
rights or authority with respect to a PTO’s Excluded Assets, except as
specifically provided herein.

 

Page No. 11



--------------------------------------------------------------------------------

3.02 Definition of ISO Operating Authority. Consistent with the provisions of
this Agreement, including Section 3.02(a) below, “Operating Authority” shall
mean those functions set forth in Sections 3.02, 3.03, and 3.08 and those
responsibilities set forth in Section 3.05, and shall not include those rights,
responsibilities and functions set forth in Sections 3.06 and 3.07. Subject to
the first sentence of this Section 3.02, the ISO shall exercise such Operating
Authority in accordance with applicable Operating Procedures as specified in
Section 3.02(d) below.

 

(a) The ISO shall perform the following functions with respect to each PTO’s
Transmission Facilities, consistent with applicable NERC/NPCC Requirements and
other applicable regulatory standards, including (as needed) issuing
instructions to, or coordinating with, each PTO’s Local Control Center(s):

 

(i) centrally dispatch generation (and dispatchable and interruptible load) and
implement real-time balancing, including meeting NERC control performance
criteria;

 

(ii) determine Operating Limits based on forecasted or real-time system
conditions and in accordance with the facility ratings established by the PTOs
in collaboration with the ISO pursuant to Section 3.06;

 

(iii) take such actions as may be necessary to plan and maintain short-term
(including real-time) reliability and system security (including curtailment of
external transactions in accordance with FERC-accepted or -approved Market Rules
and the applicable transmission tariff or transmission agreement);

 

(iv) consistent with the ISO Information Policy, exchange security information
with applicable PTOs, non-PTO transmission operators and other neighboring
systems and regional entities; and

 

(v) provide for an ISO Control Center and an independent Back-up Control Center,
as the ISO deems necessary to comply with applicable NERC/NPCC Requirements and
any applicable regulatory requirement.

 

(b) The ISO shall receive, confirm and schedule External Transactions for the
New England Transmission System; enter into Coordination Agreements and
operating arrangements with the operators of neighboring Control Areas;
coordinate system operation and emergency procedures with neighboring Control
Areas; and administer each PTO’s Interconnection Agreements with neighboring
Control Areas and scheduling provisions of the tariff(s) applicable to External
Transactions, in accordance with the terms of those agreements and tariffs;
provided that as of the Operations Date, the applicable agreements and tariffs
shall be set forth in Schedule 3.02(b).

 

(c) The ISO shall act as the Reliability Authority for the New England
Transmission System. The ISO may intercede and direct appropriate near-term
operational actions in order to protect reliability, provided that nothing in
this Section 3.02(c) shall require

 

Page No. 12



--------------------------------------------------------------------------------

any PTO to undertake an action contrary to applicable Law or shall limit the
right of each PTO pursuant to Section 3.07 to take any action(s) that it deems
necessary to prevent loss of human life, injury to persons and/or damage to
property.

 

(d) The ISO shall utilize the Operating Procedures relating to the exercise of
Operating Authority over the Transmission Facilities. The Operating Procedures
shall initially consist of the Operating Procedures in existence on the
Operations Date (hereinafter “Existing Operating Procedures”). Such Existing
Operating Procedures shall consist of those Operating Procedures listed in
Schedule 3.02(d). The ISO shall develop any modifications to Operating
Procedures (including Existing Operating Procedures) and any new Operating
Procedures that it may deem necessary or appropriate: (i) in coordination with
those PTOs (or their Local Control Centers, as applicable) whose Transmission
Facilities will be operated in accordance with such Operating Procedures so as
to ensure that that the PTO’s (or Local Control Center’s) knowledge of their
Transmission Facilities is given due consideration in the development or
modification of the transmission-related portions of such Operating Procedures
and (ii) in consultation with other stakeholders. The ISO shall have the
authority to modify Operating Procedures or develop new Operating Procedures
without such coordination or consultation when the ISO does not have sufficient
time to undertake such coordination or consultation due to emergent and
unanticipated circumstances. In the event that the ISO and the applicable PTO(s)
disagree about modifications to the transmission-related portions of Operating
Procedures or any new Operating Procedures related to the operation of such
PTOs’ Transmission Facilities, the affected PTO(s) will have the opportunity to
submit the dispute for resolution in accordance with the dispute resolution
provisions set forth in Section 11.14 herein. Pending such resolution, the ISO
shall have the authority, as the system operator with ultimate authority for the
real-time operation of the New England Transmission System, to implement any
such new Operating Procedures or modified Operating Procedures. Notwithstanding
anything in the foregoing, Operating Procedures related to the establishment of
ratings for a PTO’s New Transmission Facilities and Acquired Transmission
Facilities or related to changes to existing ratings of a PTO’s Transmission
Facilities (collectively “Rating Procedures”) shall be developed and placed into
effect pursuant to Section 3.06(a)(v).

 

To the extent the PTOs will be required to physically operate their Transmission
Facilities in accordance with any operational documents in effect as of the
Operations Date or as subsequently developed or amended by the ISO (other than
the Operating Procedures), the ISO shall develop such operational documents and
amendments thereto in coordination with those PTOs (or their Local Control
Centers, as applicable) whose Transmission Facilities will be operated in
accordance with such documents, provided that stakeholders shall have the right
to consult in the development of such documents, subject to any limitations
associated with the confidential nature of such documents consistent with
confidentiality, that the ISO will have the right to place such operating
documents into effect in the event of a dispute concerning such documents, and
that the affected PTO(s) shall have the right to submit any such dispute for
resolution in accordance with the dispute resolution provisions set forth in
Section 11.14 herein. Any such coordination between any PTO and the ISO pursuant
to this Section 3.04(d) shall be subject to applicable standards of conduct
consistent with FERC Order No. 889.

 

Page No. 13



--------------------------------------------------------------------------------

(e) The ISO shall seek agreement with the PTOs, where time limitations do not
make it impracticable to do so, on real-time operational decisions affecting the
Transmission Facilities not otherwise specified in the Operating Procedures
developed in accordance with Section 3.02(d). In the absence of such agreement,
or if time limitations do not permit reaching agreement, the ISO shall implement
its operational decision. If such ISO decision is disputed, the ISO’s position
shall control pending resolution of the dispute.

 

(f) The ISO shall develop, maintain, and, if needed, implement the System
Restoration Plan for the New England Transmission System, which shall include
the existing PTO Local Restoration Plans. The ISO shall develop any
modifications to the System Restoration Plan in consultation with the PTOs and
shall incorporate into the System Restoration Plan any modifications developed
by each PTO to their PTO Local Restoration Plans, provided that any
modifications to the PTO Local Restoration Plans are subject to the ISO’s
approval in order to coordinate and promote the reliability of the Restoration
Plans.

 

(g) The ISO shall coordinate voltage and reactive dispatch of facilities to the
extent normal schedules are unable to be maintained by Local Control Centers.

 

(h) The ISO shall direct the implementation of emergency procedures, including
Load Shedding and voltage reduction, in coordination with the PTO Local Control
Centers.

 

(i) The ISO shall have the authority to perform the following tasks in relation
to compliance with current or future PTO responsibilities:

 

(i) perform all compliance and monitoring responsibilities of the ISO, including
the issuance of sanction letters, with respect to existing or successor NERC or
NPCC compliance programs associated with standards, criteria and measurements
for which the PTOs are responsible and accountable to the ISO. To the extent
that the ISO receives a sanction letter from NERC or NPCC that is substantially
related to the actions of a PTO, the ISO may issue a sanction letter to such
PTO;

 

(ii) perform all compliance and monitoring responsibilities of the ISO
associated with Operating Procedures relating to standards, criteria and
measurements that the PTOs are responsible for and accountable to the ISO. Such
responsibilities shall include audits of PTOs for compliance with Operating
Procedures to the extent the ISO determines such audits are necessary, and the
issuance of sanction letters;

 

(iii) perform periodic audits of each Local Control Center’s and PTO’s
performance of the functions listed in Sections 3.06 (a)(i), (ii), (iv), (vi),
(vii), (viii), (ix) and (x) in accordance with applicable Operating Procedures
and applicable reliability standards, including audits to monitor compliance of
the Local Control Center (and PTO employees

 

Page No. 14



--------------------------------------------------------------------------------

interacting with the Local Control Centers) with the ISO Information Policy and
applicable standards of conduct consistent with FERC Order No. 889 in performing
these functions. Such Local Control Center audits shall generally be conducted
no more frequently than once every three years, provided that the ISO shall have
the authority to conduct an audit more frequently if it determines that
circumstances so require.

 

All audits conducted pursuant to this Section 3.02(i) shall be conducted by the
ISO or by an independent third party, with expenses of the ISO (or the
third-party auditor) borne by the ISO and recovered through its administrative
tariff. The PTO shall bear its own expenses in complying with the audit. Such
audits shall be conducted during normal business or operational hours and with
reasonable notice. The general scope of each audit and the general process for
conducting the audit will be discussed with the affected PTO in advance. Nothing
in this Section 3.02(i) shall imply that a sanction letter shall include any
financial or other penalties. Nothing in this Section 3.02(i) shall limit the
right of the ISO to separately file proposals at FERC to assess financial or
other penalties against any entity or shall limit the right of the PTOs to
comment on or protest any such proposals.

 

(j) In addition to the functions set forth in Sections 3.02(a) - (i), Operating
Authority shall also consist of the following functions that the ISO shall
perform with respect to each PTO’s Category A Facilities; provided, however,
that the ISO (in the absence of the PTO’s consent) is not authorized to perform
such functions with respect to any PTO’s Category B Facilities or Local Area
Facilities, unless the outages of such facilities reasonably could be expected
to result in a violation of reliability criteria:

 

(i) monitor and control, in accordance with the facility ratings established by
the PTOs in collaboration with the ISO pursuant to Section 3.06, on a real-time
basis, power flows on the system, voltage and system frequency; and

 

(ii) coordinate with the Local Control Centers on the settings for dynamic
reactive resources, FACTS controllers, special protection systems, PARS, and
other similar dynamic equipment that affects power flows, and approve or direct
changes to such settings.

 

(k) If at any time, any Party provides notice to all of the other Parties that
it believes NERC and NPCC documents that are not NERC/NPCC Requirements have
been modified so as to expand the scope of the functions to be performed by the
ISO or the PTOs, the Parties shall consider in good faith changes to this
Agreement that will allow the Parties to follow such guidelines; provided,
however, that, the Parties shall have no obligation to agree to such changes. If
the Parties cannot agree to such changes, the dispute resolution procedures of
Section 11.14 shall be utilized. Nothing in this Section 3.02(k) shall be
construed to excuse any Party from complying with applicable NERC/NPCC
Requirements.

 

Page No. 15



--------------------------------------------------------------------------------

3.03 Transmission Services and OATT Administration.

 

(a) The ISO shall administer the ISO OATT in the manner specified in this
Section 3.03. The ISO’s OATT administration responsibilities shall include those
enumerated below:

 

(i) The ISO shall receive, post on OASIS as required by Commission regulations,
and respond to all Transmission Service requests and requests to be
interconnected to the New England Transmission System under the ISO OATT,
including the Local Service Schedules. Except as provided in
Section 3.03(a)(ii), the ISO shall perform the system impact studies and
facilities studies (and execute and administer agreements for such studies) in
connection with such requests; provided, however, that: (A) the ISO shall
consult with a PTO prior to completion of system impact studies and facilities
studies in connection with requests that affect such PTO’s Transmission
Facilities and shall include in any such studies the PTO’s reasonable estimates
of the costs of upgrades to such PTO’s Transmission Facilities needed to
implement the conclusions of such studies and the PTO’s reasonable anticipated
schedule for the construction of such upgrades; (B) nothing in this Agreement
shall preclude the ISO from entering into an agreement(s) with a PTO for such
studies, pursuant to the ISO’s supervision and the ISO’s authority to require
modifications to such studies, to perform system impact studies and facilities
studies in connection with requests that affect such PTO’s Transmission
Facilities; (C) except as provided in Section 3.03(a)(ii) with respect to
interconnection of Generating Units that would not have an impact on facilities
used for the provision of regional transmission service, nothing in this
Agreement shall preclude the performance of studies related to the
interconnection of Generating Units by a third party consultant to the extent
permitted by applicable procedures in the ISO OATT (including procedures
governing the treatment of confidential information) and provided that such
studies performed by any third party consultant must include the PTO’s
reasonable estimates of the costs of upgrades to such PTO’s Transmission
Facilities needed to implement the conclusions of such studies and the PTO’s
reasonable anticipated schedule for the construction of such upgrades; and
(D) each PTO shall, upon request by the ISO, conduct any necessary studies
related to such PTO’s Transmission Facilities, including system impact studies
and facilities studies, and shall assist in the performance of any such studies,
including the provision of information and data in accordance with Section 11.09
of this Agreement.

 

(ii) The ISO shall forward to the appropriate PTO(s) applications for Local
Service. The ISO shall review applications for Local Service or requests to be
interconnected to the New England Transmission System to determine whether the
service or interconnection would have an impact on facilities used for the
provision of regional transmission service. If so, the ISO will perform a system

 

Page No. 16



--------------------------------------------------------------------------------

impact study and facilities study, as necessary to address the impacts on
facilities used for the provision of regional transmission service. The PTO
shall be responsible for reviewing and responding to requests for Local Service
not having an impact on facilities used for the provision of regional
transmission service and for interconnections not having an impact on facilities
used for the provision of regional transmission service, and shall perform all
system impact studies and facilities studies regarding such requests; provided,
however, that the PTO shall consult with the ISO prior to completion of such
system impact studies and facilities studies and further provided that the ISO
will use reasonable efforts to assist the PTO and interconnecting party in
resolving disputes arising regarding the performance of such studies. The PTOs
shall provide the ISO with information necessary to evaluate any such dispute in
accordance with Section 11.09 of this Agreement, and shall include provisions in
each of their study agreements providing for reimbursement of the ISO’s costs
incurred in these efforts.

 

(iii) The ISO shall calculate the TTC and ATC for all interties on the New
England Transmission System and determine the TTC and ATC calculation
methodologies for interties on the New England Transmission System (consistent
with applicable NERC/NPCC Requirements and applicable regulatory standards),
provided that modifications to calculation methodologies as they exist on the
Operations Date shall be developed by the ISO in consultation with the PTOs and
other interested stakeholders. To the extent that TTC and ATC on a PTO’s Local
Network must be calculated in connection with the provision of Local Service,
then the PTO shall calculate such TTC and ATC.

 

(iv) The ISO shall operate and maintain the OASIS (or a successor system) as
required by FERC, including posting of TTC/ATC for interties on the New England
Transmission System; provided, however, that such system shall conform to the
requirements for such systems as specified by FERC. The PTOs shall provide
updates to PTO-specific Local Service pages on the OASIS site, subject to the
ISO’s review of such updates. The ISO shall have the authority to direct any
changes to such PTO-specific Local Service pages that it deems appropriate to
conform to FERC requirements and the terms and conditions of the ISO OATT.

 

(v) The ISO shall procure and act as supplier of last resort of Ancillary
Services (including arranging for the sale and purchase of emergency capacity
and energy with neighboring Control Areas), in accordance with the ISO OATT and
FERC-accepted or -approved Market Rules.

 

(vi) The ISO shall provide regional Transmission Service to Transmission
Customers over the Transmission Facilities in accordance with the

 

Page No. 17



--------------------------------------------------------------------------------

rates, terms and conditions of the ISO OATT, subject to Section 3.03(c) with
respect to Local Service.

 

(vii) The ISO shall track inadvertent energy and administer inadvertent energy
payback/accounting with neighboring Control Areas in accordance with the terms
and conditions of the Interconnection Agreements or Coordination Agreements with
neighboring Control Areas and applicable tariff provisions.

 

(viii) The ISO shall make informational filings with the Commission that are
required of an RTO, provided that the relevant PTOs shall provide the ISO with
all necessary information to make such filings, in such manner as the ISO shall
reasonably prescribe and in accordance with Section 11.09 of this Agreement.

 

(b) Notwithstanding Section 3.03(a), generators requesting to interconnect with
the distribution facilities of a PTO or a PTO’s distribution company Affiliate
and retail load customers shall submit service requests to the applicable
distribution company or the PTO, where applicable. The distribution company or,
where applicable, the PTO shall execute and administer the agreements, and shall
be responsible for billing, collections, dispute resolution and the performance
of system impact studies and facilities studies, in coordination with the ISO as
necessary, in connection with such requests.

 

(c) Local Service. Each PTO authorizes the ISO to act as its agent in the
performance of its Transmission Service and OATT administration duties with
regard to Local Service, including all ISO responsibilities with respect to
Local Service and Local Area Facilities as set forth in Section 3.03(a) above.
Each PTO agrees to perform all tasks and undertake all responsibilities
necessary and appropriate to facilitate the provision of Local Service in
accordance with its Local Service Schedule. Each PTO shall, in accordance with
Section 11.09 of this Agreement, provide the ISO with information and data
requested by the ISO to perform its Transmission Service and OATT administration
duties with regard to Local Service, Each PTO shall maintain its Local Service
Schedules in accordance with FERC regulations governing filed rate schedules,
shall provide the ISO with copies of proposed changes to its Local Service
Schedules when filed with the FERC, and shall notify the ISO when FERC approves
or accepts changes to such Local Service Schedules. Each PTO shall be
responsible for sending all invoices for Local Service to Transmission Customers
and pursuing collections for outstanding payments due for Local Service. The
ISO, by the execution of this Agreement, shall not assume any liability in
connection with the provision of Local Service other than the liability which
may result from an act or omission of the ISO related to the ISO’s rights and
responsibilities under this Agreement, including an ISO directive and/or
instruction to a Party. Nothing in this Section 3.03(c) shall affect the
relative rights and responsibilities of the Parties pursuant to Article IX of
this Agreement.

 

Page No. 18



--------------------------------------------------------------------------------

(d) Transmission Service Agreements. The ISO and the applicable PTOs shall enter
into all agreements for Transmission Service over the Transmission Facilities
that commence on or after the Operations Date; provided that:

 

(i) A pro forma service agreement (or service agreements) shall be attached to
the ISO OATT and such pro forma service agreement(s) shall set forth the
respective rights and responsibilities of the Transmission Customer, the ISO,
and the PTOs. After the Operations Date, the ISO shall have the authority,
pursuant to Section 205 of the Federal Power Act, to amend the pro forma service
agreement(s) or the Market Participant Service Agreement (“MPSA”) or executed
service agreements related to the terms and conditions of regional Transmission
Service. After the Operations Date, the PTOs, acting jointly in accordance with
the Disbursement Agreement among them, shall have the authority, pursuant to
Section 205 of the Federal Power Act, to amend the pro forma service
agreement(s) related to the terms and conditions of Local Service and each PTO
shall have the authority, pursuant to Section 205 of the Federal Power Act, to
amend executed service agreements related to the terms and conditions of Local
Service.

 

(ii) On or after the Operations Date, the ISO shall be responsible for filing
with the FERC, or electronically reporting to the FERC as applicable, all new
agreements for Transmission Service over the Transmission Facilities. Such
filings with respect to Local Service will be made by the ISO as agent for the
applicable PTO. In the event of any dispute between the ISO or a PTO and a
Transmission Customer concerning the terms and conditions of such service
agreements, the ISO shall file an unexecuted copy of the pro forma service
agreement set forth in the ISO OATT and shall include in such filing any
statement provided by the affected PTO(s) and the Transmission Customers
concerning their respective positions on any proposed changes or additions to
the pro forma service agreement.

 

(iii) Notwithstanding the foregoing, the PTOs (or their affiliated distribution
companies) shall be solely authorized to enter into service agreements for
retail service and service to generators connected at the distribution facility
level.

 

Nothing in this Section 3.03(d) shall limit the ISO’s obligations with respect
to Grandfathered Transmission Agreements in accordance with Section 3.11 of this
Agreement. The PTOs shall submit all required electronic reports with respect to
such Grandfathered Transmission Agreements. If and to the extent that FERC
regulations require the ISO to submit such electronic reports for the
Grandfathered Transmission Agreements, the PTOs shall provide the ISO with
assistance in developing and submitting such required reports.

 

Page No. 19



--------------------------------------------------------------------------------

(e) Local Networks. A “Local Network” shall consist of those networks of
Transmission Facilities identified on Attachment E of the ISO OATT as of the
Operations Date. The Local Networks shall only be changed to reflect the
effectuation of a merger, acquisition, or consolidation and reorganization, to
add a new PTO from outside of the New England Control Area, or to reflect the
withdrawal from the ISO of a PTO.

 

3.04 Application Authority.

 

(a) Each PTO other than a Publicly-Owned PTO shall have the authority to submit
filings under Section 205 of the Federal Power Act, and each Publicly-Owned PTO
shall have the authority to the extent permitted by, or in a manner consistent
with state law applicable to Publicly-Owned PTOs, to establish and to revise:

 

(i) the revenue requirements for all Transmission Facilities of such PTO used
for the provision of Transmission Service (including Transmission Facilities
leased to the PTO or to which the PTO has contractual entitlements);

 

(ii) any rates or charges for transmission services that are based solely on the
revenue requirements of the Transmission Facilities of a single PTO (including
Transmission Facilities leased to the PTO or to which the PTO has contractual
entitlements) under such PTO’s FERC-accepted or -approved Local Service Schedule
to the ISO OATT;

 

(iii) any terms and conditions for Local Network Service or Local Point-to-Point
Transmission Service under such PTO’s Local Service Schedule to the ISO OATT;

 

(iv) any rates or charges for the recovery of such PTO’s investment in a New
Transmission Facility or Transmission Upgrade that enters commercial service
after the effective date of the ISO OATT and the construction of which was not
required by, or approved in, an ISO System Plan; provided, however, that if the
ISO OATT utilizes a formula-type transmission rate, the revenue requirement for
such Transmission Facility shall not be rolled into such rate without a FERC
order expressly permitting such roll-in;

 

(v) any terms and conditions for such PTO’s or such PTO’s affiliated
distribution company’s retail access plans, whether such terms and conditions
are included in the ISO OATT or in any other tariff applicable to that PTO filed
with FERC, and including any such terms and conditions in the ISO OATT or in any
other tariff applicable to that PTO that protect against bypass of any provision
of that PTO’s retail access plan;

 

(vi) any rates or charges for the recovery of such PTO’s wholesale or retail
stranded costs and any terms and conditions in the ISO OATT or in any

 

Page No. 20



--------------------------------------------------------------------------------

other tariff applicable to that PTO filed with FERC that protect against bypass
of rates or charges for the recovery of that PTO’s wholesale or retail stranded
costs;

 

(vii) any rates or charges, and terms and conditions related thereto, that
implement an incentive or performance-based rate proposal made by one or more
(but fewer than all) PTOs, applicable only to service provided by such PTO(s)
under their Local Service Schedules; and

 

(viii) subject to the provisions of Section 2.05, any terms and conditions of
Interconnection Agreements with any entities connecting with such PTO’s
Transmission Facilities, provided that such Interconnection Agreements shall not
include any operating arrangements and Coordination Agreements that the ISO may
enter into with operators of neighboring Control Areas in accordance with
Section 3.02(b).

 

A PTO shall not have the authority to revise such rates, terms and conditions in
a manner that would abridge the rights granted to the ISO in Section 3.04(c).
The PTO shall provide written notification to the ISO and stakeholders of any
filing described in sub-paragraph (ii) through (viii), above, which notification
shall include a detailed description of the filing, at least 30 days in advance
of a filing. The PTO shall consult with interested stakeholders upon request.
The PTO shall retain the right to modify aspects of any filing authorized by
this Section 3.04(a) after it provides written notification to the ISO and
stakeholders, and shall provide notification to the ISO and stakeholders of any
material modification to such filings.

 

With respect to any filing described in sub-paragraph (ii) through (viii),
above, the PTO shall include in any filing a statement that, in the good faith
judgment of the PTO, the proposal will not be inconsistent with the design of
the New England Markets, as accepted or approved by FERC. In the event the ISO
believes that a proposed filing described in sub-paragraph (ii) through (viii),
above, would have such an inconsistency, it shall so advise the PTO and such PTO
and the ISO shall consult in good faith to resolve any ISO concerns, but, if
such disagreement cannot be resolved, the PTO may submit a filing under
Section 205, provided that the PTO’s filing (including the transmittal letter
for such filing) to FERC shall include any written statement provided by the ISO
setting forth the basis for the ISO’s concerns. With respect to any PTO whose
transmission rates and revenue requirements are not subject to FERC jurisdiction
under Section 205 or otherwise, such PTO shall have the right to establish its
revenue requirements, and, where applicable, its rates and charges, in
accordance with applicable law and submit such revenue requirements, rates and
charges to FERC for a determination that inclusion of such revenue requirements,
rates and charges in the ISO OATT will yield rates and charges for Transmission
Service that satisfy the applicable standard under Section 205.

 

A PTO shall consult with the ISO to determine whether the ISO will need to make
any software modifications in order to implement any filing authorized by this
Section 3.04(a) and when any needed software modifications could reasonably be
expected to be implemented. The PTO’s filing to FERC (and the transmittal letter
for such a filing) shall include any written statement provided by the ISO
setting forth the basis for any software-related implementation concerns

 

Page No. 21



--------------------------------------------------------------------------------

raised by the ISO. The ISO shall make Commercially Reasonable Efforts to
implement any needed software modifications by the effective date accepted by
the FERC for a filing authorized by this Section 3.04(a), provided that, if the
ISO has exercised such Commercially Reasonable Efforts, a failure to implement
needed software modifications by the FERC-accepted effective date shall not
constitute an event of default by the ISO under this Agreement or subject the
ISO to financial damages, and further provided that the ISO shall run
retroactive settlements consistent with the FERC-accepted effective date for a
filing authorized by this Section 3.04(a) once such software modifications have
been implemented.

 

(b) The PTOs, acting jointly in accordance with the Disbursement Agreement among
them, shall have the authority to submit filings under Section 205 of the
Federal Power Act to establish and to revise:

 

(i) the rates and charges for Transmission Service pursuant to which the revenue
requirements for all Transmission Facilities of the PTOs used for the provision
of Transmission Service are recovered; including the design of any rates or
charges for: (A) regional Transmission Service on the New England Transmission
System involving the use of more than one PTO’s Transmission Facilities;
(B) Transmission Service between the New England Transmission System and any
other transmission system; (C) Transmission Service through the New England
Transmission System between other transmission systems; (D) the recovery of any
portion of the revenue requirements of the PTOs attributable to the elimination
of any rates or charges (e.g., border charges) for any such Transmission
Service; (E) the methodology by which the costs of Transmission Upgrades related
to generator interconnections are allocated under the ISO OATT and (F) the
methodology by which the costs of New Transmission Facilities and Transmission
Upgrades are allocated under the ISO OATT.

 

(ii) the methodology for the recovery and allocation of the line losses on the
New England Transmission System, if and to the extent that the calculation of
locational marginal prices for energy is not designed to recover such losses;
and

 

(iii) any rates or charges, and terms and conditions related thereto, that
implement an incentive or performance-based rate proposal, applicable to the
entire New England Transmission System.

 

The PTOs shall not have the authority to revise such rates, terms and conditions
in a manner that would abridge the rights granted to the ISO in Section 3.04(c).
The PTOs shall provide written notification of any proposed filing under this
Section 3.04(b) to the ISO and stakeholders, which notification shall include a
detailed description of the proposed filing, at least 30 days prior to the
filing. The PTOs shall retain the right to modify aspects of any filing
authorized by this Section 3.04(b) after they provide written notification to
the ISO and stakeholders, and shall provide notification to the ISO and
stakeholders of any material modification to such filings. If less than

 

Page No. 22



--------------------------------------------------------------------------------

all of the PTOs support the filing, the PTOs will advise the ISO and
stakeholders of that fact and the dissenting PTOs shall advise the ISO and
stakeholders of their concerns.

 

The PTOs and the ISO shall make every reasonable effort to agree upon the PTOs’
proposed filing under this Section. In the event the PTOs and the ISO are unable
to agree on the PTOs’ filing under this Section, and the ISO in its good faith
judgment concludes that the PTOs’ filing will:

 

(A) be inconsistent with the design of the New England Markets, including the
congestion pricing methodology for the ISO region, as accepted or approved by
FERC;

 

(B) have a material adverse effect on the efficiency or competitiveness of the
New England Markets, or on the ability of the ISO to provide transmission access
on a not unduly discriminatory or preferential basis; or

 

(C) have a material adverse effect on the reliability of the ISO bulk power
system;

 

then, except as provided in the next sentence, the PTOs’ filing will not become
effective until such time as FERC issues an order determining the proposal set
forth in the filing to be consistent with the standard applicable under
Section 205 of the Federal Power Act, and such a filing (including the
transmittal letter for such a filing) shall include any written statement
provided by the ISO setting forth the basis for the ISO’s concerns. In the case
of a filing described in sub-paragraph (iii), above, the PTOs may request that
FERC permit the filing to go into effect on an interim basis, notwithstanding
the conclusion of the ISO. If FERC grants the PTOs’ request to permit the filing
to go into effect on an interim basis, the filing will become effective, subject
to refund, on the date specified in FERC’s order.

 

The PTOs shall consult with the ISO to determine whether the ISO will need to
make any software modifications in order to implement any filing authorized by
this Section 3.04(b) and when any needed software modifications could reasonably
be expected to be implemented. The PTOs’ filing to FERC (and the transmittal
letter for such a filing) shall include any written statement provided by the
ISO setting forth the basis for any software-related implementation concerns
raised by the ISO. The ISO shall make Commercially Reasonable Efforts to
implement any needed software modifications by the effective date accepted by
the FERC for a filing authorized by this Section 3.04(b), provided that, if the
ISO has exercised such Commercially Reasonable Efforts, a failure to implement
needed software modifications by the FERC-accepted effective date shall not
constitute an event of default by the ISO under this Agreement or subject the
ISO to financial damages, and further provided that the ISO shall run
retroactive settlements consistent with the FERC-accepted effective date for a
filing authorized by this Section 3.04(b) once such software modifications have
been implemented.

 

Page No. 23



--------------------------------------------------------------------------------

(c) The ISO shall have the authority to submit filings under Section 205 of the
Federal Power Act to establish and to revise:

 

(i) any terms and conditions of the ISO Tariff, and any separate ISO tariffs,
relating to Transmission Service and/or the New England Markets , provided that:
(A) the ISO shall not have the authority to revise such terms and conditions in
a manner that would abridge the rights granted to the PTOs in Section 3.04(a) or
Section 3.04(b); (B) the ISO shall not have the authority to eliminate Local
Network Service or Local Point-to-Point Transmission Service provided under the
Local Service Schedules; (C) the ISO shall not file to change the state or
federally-accepted or -approved terms and conditions of any PTO’s retail access
plan or the terms and conditions of any retail access plans of a PTO’s
affiliated distribution company’s (including any such terms and conditions that
protect against bypass of any provision of a PTO’s retail access plan) or the
state or federally-accepted or -approved rates and other mechanisms for the
recovery of a PTO’s wholesale or retail stranded costs in effect as of the
Operations Date; and (D) the ISO shall not have the authority to transfer to any
third party the ISO’s Section 205 rights to revise the terms and conditions of
Transmission Service or the authority to enter into agreements with any group of
stakeholders to submit filings under Section 205 of the Federal Power Act to
change the terms and conditions of Transmission Service where such proposed
changes are not supported by the ISO but are approved by a vote of the
stakeholder group.

 

The ISO shall provide written notification of any proposed filing under this
Section 3.04(c) to the PTOs and stakeholders, which notification shall include a
detailed description of the proposed filing, at least 30 days prior to the
filing. The ISO shall consult with the PTOs and stakeholders and will consider
any comments any PTO or stakeholder provides in developing its filing. The ISO
shall retain the right to modify aspects of any filing authorized by this
Section 3.04(c) after it provides written notification to the PTOs and
stakeholders and shall provide notification to the PTOs and stakeholders of any
material modification to such filings. In addition, the ISO shall consult with
the PTOs to determine whether the filing will have any adverse impact on any
PTO’s revenue requirements, or on the ability of any PTO to recover its revenue
requirements, or have a material adverse impact on the ability of any PTO to
implement an incentive rate plan then in effect. If the affected PTOs conclude
in their good faith judgment that the filing will have any of such effects, the
ISO and the affected PTOs will make every reasonable effort to resolve the
concerns of the affected PTOs. In the event that the affected PTOs’ concerns
cannot be resolved, the ISO may, nevertheless, make a filing under Section 205
provided that, except as provided in the next sentence, such a filing will not
become effective until such time as the Commission issues an order determining
the proposal set forth in the filing to be consistent with the standard
applicable under Section 205 of the Federal Power Act. The ISO may request that
FERC permit a filing authorized by this Section 3.04(c) to go into effect on an
interim basis, notwithstanding the conclusion of the affected PTOs, provided
that the ISO shall include in such a filing (and the transmittal letter for such
a filing) any written statement provided by the affected PTOs setting forth the
basis for the affected PTOs’ concerns. If FERC grants the ISO’s request

 

Page No. 24



--------------------------------------------------------------------------------

to permit the filing to go into effect on an interim basis, the filing will
become effective, subject to refund, on the date specified in FERC’s order.
Notwithstanding the foregoing, in Exigent Circumstances , the ISO shall have the
unilateral authority, upon written notice to the PTOs, the Participants
Committee, and the individual Participants, to submit any filing under
Section 205 of the Federal Power Act to modify any provision of the ISO Tariff
as authorized in this Section 3.04(c), provided that such filing shall be
subject to all conditions set forth in this Section 3.04(c) except for those
conditions that would limit the ISO from submitting or implementing such an ISO
unilateral filing on an expedited basis or that would require the consultation
otherwise specified herein.

 

(d) Except as explicitly set forth in Section 3.04(e), with respect to certain
items listed in Sections 3.04(a) and 3.04(b), the ISO shall have no authority to
submit a filing under Section 205 of the Federal Power Act to modify any
provision of the ISO OATT that implements any of the items listed in
Section 3.04(a) or Section 3.04(b). The PTOs shall have no authority to submit a
filing under Section 205 of the Federal Power Act to modify any provision of the
ISO OATT that implements any of the items listed in Section 3.04(c). The ISO
reserves its rights to intervene in, comment on or protest any filing made by
the PTOs, and to submit proposals for the consideration of the PTOs and the PTOs
reserve their rights to intervene in, comment on or protest any filing made by
the ISO, and to submit proposals for the consideration of the ISO.

 

(e) In the event the ISO determines that a change in the design of any provision
of the ISO OATT described in Section 3.04(a)(ii), (iii), (iv) or (vii) or
3.04(b) is required because the existing design of any rates or charges for
Transmission Service is inconsistent with the design of the New England Markets,
and such inconsistency will, if not remedied before relief would be available in
a proceeding under Section 206 of the Federal Power Act, either:
(i) substantially and adversely affect the efficiency or competitiveness of the
New England Markets, or (ii) substantially and adversely affect the reliability
of the ISO bulk power system, a senior officer of the ISO shall notify the
affected PTO(s) of its determination. Upon receipt of such notification, the
affected PTO(s) and the ISO shall diligently work together to arrive at
appropriate changes in the rates to alleviate the conditions that led to this
notification being given, while protecting the rights of the affected PTO(s) to
fully recover their revenue requirements and the amount of incentive payments
associated with FERC-accepted or -approved incentive arrangements for the
PTO(s). If the affected PTO(s) and the ISO agree on a solution to this issue,
the affected PTO(s) shall make a filing at FERC under Section 205 consistent
with such agreement.

 

If the affected PTO(s) and the ISO cannot agree on a mutually acceptable
Section 205 filing to address this issue within a period of thirty (30) days,
and the affected PTO(s) do not make a Section 205 filing within the thirty
(30) day period, then the ISO shall have the authority to submit a filing under
Section 205 of the Federal Power Act as permitted herein. provided that such a
Section 205 filing shall not be submitted until the PTOs have an opportunity to
meet with representatives of the ISO Board of Directors if requested by any PTO
with reasonable notice, and the ISO may, with the approval of FERC, place a
replacement for such rate design into

 

Page No. 25



--------------------------------------------------------------------------------

effect, while the proceeding on the ISO’s filing is pending before FERC, for a
period no longer than fifteen (15) months, provided that such filing shall not
propose a modification that adversely affects the rights of the affected PTO(s)
to fully recover their FERC-allowed revenue requirements and the amount of
incentive payments associated with FERC-allowed incentive arrangements for the
PTO(s) or that would result in any costs previously approved or accepted for
recovery under either a federal or state-jurisdictional rate thereafter becoming
unrecoverable under either a federal or state-jurisdictional rate, and the
replacement rate design proposal of the ISO is subject to refund and surcharge,
as necessary to restore the status quo ante if FERC does not ultimately approve
that proposal. To place its replacement rate design proposal into effect, the
ISO shall bear the burden of persuading FERC that: (i) the ISO’s replacement
proposal is consistent with the standard applicable under Section 205 of the
Federal Power Act; (ii) the ISO’s determination regarding the inconsistency of
the existing rate design with the design of the New England Markets and the
impact of that inconsistency, as set forth in the first sentence of this
subsection, is correct; and (iii) the ISO’s proposal will not adversely affect
the rights of the affected PTO(s) to fully recover their FERC-allowed revenue
requirements or the amount of incentive payments associated with FERC-allowed
incentive arrangements for the PTO(s) or to fully recover costs previously
approved or accepted for recovery under either a federal or state-jurisdictional
rate. Notwithstanding the foregoing, in Exigent Circumstances , the ISO shall
have the unilateral authority, upon written notice to the PTOs, the Participants
Committee and the individual Participants, to submit a filing under Section 205
of the Federal Power Act to modify any provision of the ISO Tariff described in
this Section 3.04(e), provided that such filing shall be subject to all
conditions set forth in this Section 3.04(e) except for those conditions that
would limit the ISO from submitting or implementing such an ISO unilateral
filing on an expedited basis or that would require the consultation otherwise
specified herein.

 

(f) In the event the ISO concludes that a filing to establish or to revise the
terms and conditions listed in Section 3.04(c) is required and that providing
the notification or consultation required under Section 3.04(c) for such filing
would result in an unanticipated material adverse effect on the efficiency or
competitiveness of the New England Markets or the reliability of the ISO bulk
power system in the circumstances, the ISO: (i) shall provide such notification
to the PTOs and stakeholders or undertake such consultation with the PTOs and
stakeholders as is possible under the circumstances; and (ii) may submit a
filing under Section 205 to establish or to revise the terms and conditions
listed in Section 3.04(c) upon issuance of a written statement setting forth the
circumstances that do not permit such notification or consultation.

 

(g) In the event the PTO(s) conclude that a filing to establish or to revise the
rates, terms and conditions listed in Section 3.04(a) or 3.04(b) is required and
that providing the notification or consultation required under Section 3.04(a)
or Section 3.04(b) for such filing would result in an unanticipated material
under-recovery of the PTO(s)’ revenue requirements or other material adverse
financial effect on the PTO(s), the PTO(s): (i) shall provide such notification
to the ISO and stakeholders or undertake such consultation with the ISO as is
possible under the circumstances; and (ii) may make a Section 205 filing to
establish or to revise

 

Page No. 26



--------------------------------------------------------------------------------

the rates, terms and conditions listed in Section 3.04(a) or 3.04(b) upon
issuance of a written statement setting forth the circumstances that do not
permit such notification or consultation.

 

(h) Cost Allocation Moratorium

 

(i) During the five (5) year period commencing on the Operations Date (the
“Moratorium Period”), neither the PTOs, pursuant to Section 3.04(b), nor the
ISO, pursuant to Section 3.04(e), shall submit filings under Section 205 of the
Federal Power Act to modify:

 

(A) the provisions and schedules of the ISO OATT governing the split between PTF
and Non-PTF transmission facilities in effect prior to the Operations Date for
purposes of allocating costs to Transmission Customers;

 

(B) the provisions and schedules of the ISO OATT establishing the methodology by
which the costs of Transmission Upgrades and New Transmission Facilities related
to generator interconnections are allocated under the ISO OATT; and

 

(C) the provisions and schedules of the ISO OATT establishing the methodology by
which the costs of New Transmission Facilities and Transmission Upgrades are
allocated under the ISO OATT;

 

(ii) The Parties’ agreement to forego submission of Section 205 filings during
the Moratorium Period with respect to the items listed in Section 3.04(h)(i)
(A) through (C) above shall not restrict in any way the rights of the PTOs,
pursuant to and in accordance with Sections 3.04(b) or 3.04(a), to submit
Section 205 filings to modify any elements of the rates applicable to
Transmission Service other than those items listed in Section 3.04(h)(i)
(A) through (C). Nothing in this Section 3.04(h) shall restrict in any way the
rights of the PTOs to submit Section 205 filings to establish incentive or
performance-based rates in accordance with Section 3.04(b)(iii) or to submit
Section 205 filings to establish formula or stated rates in accordance with
Section 3.04(b)(i), provided that such filings do not propose to modify the
items listed in Section 3.04(h)(i) (A) through (C). Nothing in this
Section 3.04(h) shall restrict in any way the rights of the ISO, pursuant to and
in accordance with Section 3.04(e), to submit Section 205 filings to modify any
elements of the rates applicable to Transmission Service other than, provided
that such filings do not propose to modify the items listed in
Section 3.04(h)(i) (A) through (C).

 

(iii) Notwithstanding Section 3.04(h)(i)(B) above, to the extent that the
requirements for any New Transmission Facilities or Transmission Upgrades
associated with new or existing generation set forth in the ISO OATT are
modified during the Moratorium Period in a manner that creates a new or

 

Page No. 27



--------------------------------------------------------------------------------

modified category of generator-related transmission costs, the PTOs shall have
the authority, in accordance with Section 3.04(b), to submit Section 205 filings
during the Moratorium Period to establish the methodology by which such new or
modified generator-related transmission costs are allocated.

 

(iv) Nothing in this Section 3.04(h) shall supersede or alter the effect of any
FERC orders concerning the allocation of costs for specific transmission
facilities in the New England region.

 

(v) Nothing in this Section 3.04(h) shall restrict in any way the rights of the
ISO or of any PTO during the Moratorium Period to submit a filing under
Section 206 of the Federal Power Act to modify the provisions and schedules
described in Section 3.04(h)(i) (A) through (C).

 

(vi) After the end of the Moratorium Period, the PTOs may exercise their rights
in accordance with Section 3.04(b)to submit Section 205 filings to modify the
provisions and schedules described in Section 3.04(h)(i) (A) through (C);
provided that:

 

(A) The PTOs must provide the ISO, the Regional State Committee established by
the states in the ISO region (the “Regional State Committee”), and stakeholders
no less than 90 days advance notification of the proposed filing, including a
detailed description of any proposed change to the cost allocation provisions
set forth in Schedules 11 or 12 of the ISO OATT as of the Operations Date (or
the successors thereto). The PTOs, the ISO and the Regional State Committee
shall engage in a process of consultation and negotiation in order to attempt to
reach consensus on such filing.

 

(B) At least 30 days prior to the proposed filing date the Regional State
Committee may inform the PTOs that the Committee opposes the PTOs’ proposal to
change the cost allocation provisions set forth in Schedules 11 or 12 of the ISO
OATT as of the Operations Date (or the successors thereto).

 

(C) If the Regional State Committee opposes the PTOs’ proposal to change the
cost allocation provisions set forth in Schedules 11 or 12 of the ISO OATT as of
the Operations Date (or the successors thereto), the PTOs may make the
Section 205 filing to modify the cost allocation provisions set forth in
Schedules 11 or 12 of the ISO OATT as of the Operations Date (or the successors
thereto); provided that: (1) such filing may not go into effect until FERC has
approved the filing; (2) the Regional State Committee will have the right to
provide the PTOs with an alternative proposal to change the cost allocation
provisions set forth in Schedules 11 or 12 of the ISO OATT as of the Operations
Date (or the

 

Page No. 28



--------------------------------------------------------------------------------

successors thereto) which the PTOs will include in their Section 205 filing and
which will be considered on an equal footing with the PTOs’ proposal in the FERC
proceeding, and (3) such alternative proposal shall not adversely affect the
rights of the affected PTO(s) to fully recover their FERC-allowed revenue
requirements and the amount of incentive payments associated with FERC-allowed
incentive arrangements for the PTO(s) or result in any costs previously approved
or accepted for recovery under either a federal or state-jurisdictional rate
thereafter becoming unrecoverable under either a federal or state-jurisdictional
rate.

 

(D) If, notwithstanding the requirements of Section 3.04(h)(vi)(C), the Regional
State Committee submits an alternative proposal to change the cost allocation
provisions set forth in Schedules 11 or 12 of the ISO OATT as of the Operations
Date (or the successors thereto) that any PTO believes causes an under-recovery
of costs when used in conjunction with the other elements of the rate design for
transmission rates filed by the PTOs (or the one already in effect if the PTOs’
filing does not propose to change the rate design), the PTO(s) will have the
right: (1) to include in such filing an explanation of why the PTO or PTOs
believe the Regional State Committee proposal causes an under-recovery of costs
contrary to the requirements of Section 3.04(h)(vi)(C); and (2) to file a
modified rate design that eliminates such under-recovery (or a rate mechanism
filed by one or more PTOs individually for that purpose, when the under-recovery
affects them uniquely) in the event that the alternative proposal to change the
cost allocation provisions set forth in Schedules 11 or 12 of the ISO OATT as of
the Operations Date (or the successors thereto) is approved by the FERC placed
into effect coincident with the effective date of such proposal.

 

(E) Any requirements established by this Section 3.04(h)(vi) with respect to the
Regional State Committee shall not subject any PTO or ISO-NE to the jurisdiction
or authority of any agent or agency of any state participating in the Regional
State Committee.

 

(vii) After the end of the Moratorium Period, the ISO may exercise its rights in
accordance with Section 3.04(e) to submit Section 205 filings to modify the
provisions and schedules described in Section 3.04(h)(i) (A) through (C) if the
PTOs fail to alleviate the conditions specified in Section 3.04(e).

 

(i) The ISO shall have sole authority to submit Section 205 filings to recover
its administrative, capital and other costs (including the collection of funds
from Transmission Customers to support payment of FERC annual charges with
respect to transmission service for which the ISO is the Transmission Provider
as defined in FERC rules and orders) including the design of any charges
therefore (the “ISO Administrative Charge” ).

 

Page No. 29



--------------------------------------------------------------------------------

(j) Nothing in this Agreement shall restrict in any way the rights of the ISO or
of any PTO to submit an application under Section 206 of the Federal Power Act
for revisions to the rates, terms and conditions of service under the ISO OATT.
Nothing in this Agreement shall subject any Publicly-Owned PTO to regulation of
rates and charges applicable to its transmission facilities under Sections 205
or 206 of the Federal Power Act; provided, however, that the justness and
reasonableness of regional transmission rates or charges may be evaluated in
light of the levels of, and manner in which, the costs of Publicly-Owned PTOs’
transmission facilities are recovered under regional transmission rates.

 

(k) Nothing in this Agreement shall restrict in any way the rights of any PTO to
submit a proposal under Section 205 of the Federal Power Act to participate in,
join, or become an ITC pursuant to Attachment M to the ISO OATT and, upon
approval of such proposal, to withdraw from this Agreement in accordance with
Section 10.01 of this Agreement.

 

(l) Stakeholder Process for Regional Rate Filings.

 

(i) Absent unanticipated circumstances, every PTO proposal to modify regional
rates in accordance with Section 3.04(b) shall be presented by the PTOs to the
appropriate stakeholder Technical Committee(s) for consideration and an advisory
vote. The Technical Committee, at its next meeting following the one at which
the intial presentation is made (which shall be no later than 30 days after any
proposal is made), shall: (i) vote on the merits of the proposal as presented or
with changes accepted by the PTOs; or (ii) by motion and vote of 66-2/3%, defer
action on any proposal presented if it reasonably determines that additional
information should and could be provided to more adequately inform the members
of such Technical Committee before a vote on the merits is taken. Any deferral
shall be for no more than 30 days, after which the PTOs may move for an advisory
vote upon their proposal at the next meeting of the Technical Committee (which
shall be held within 30 days of the start of the deferral). At that time, the
Technical Committee may vote on the merits of the proposal as presented or with
changes approved by the Committee, or may vote to oppose the proposal on the
grounds that sufficient information has still not been provided, but may not
defer consideration of the proposal for any further period without the consent
of the PTOs. Failure of the Technical Committee to vote within the time frames
set forth in this paragraph shall advance the process to the next step, and in
no event shall a period of longer than 60 days be required for the PTOs to
submit a proposal to modify regional rate design in accordance with
Section 3.04(b) to the Participants Committee.

 

(ii) Absent unanticipated circumstances and after the fulfillment of the
procedures outlined in Section 3.04(l)(i), every PTO proposal to modify regional
rates in accordance with Section 3.04(b) shall be presented by the PTOs to the
stakeholder Participants Committee for an advisory vote, along with a report of
any action, failure to act or advisory vote taken by any Technical Committee(s).

 

Page No. 30



--------------------------------------------------------------------------------

Such report shall be considered by the Participants Committee no later than the
first regularly scheduled meeting following notification of that presentation.
The Participants Committee shall: (i) vote on the merits of the proposal as
presented or with changes accepted by the PTOs; or (ii) by motion and vote defer
action on any proposal if it reasonably determines that the proposal presented
is materially different from the proposal presented to the Technical Committee,
and was not voted on by the Technical Committee. Any deferral shall result in a
repeat of the processes outlined above. Notwithstanding the foregoing, the
Participants Committee may, at its discretion, consider and vote upon any
proposal submitted to it and such a vote shall have the same effect as if the
proposal had first been voted upon by a Technical Committee. The Participants
Committee may not defer action on any item that has been voted on by a Technical
Committee and presented to the Participants Committee for an advisory vote
unless the PTOs consent to such deferral. If the Participant Committee has not
scheduled a meeting to vote on the merits of a PTO proposal to modify regional
rates in accordance with Section 3.04(b) prior to date that the PTOs intend to
submit such a proposal to the FERC, then the PTOs shall request that the
Participants Committee schedule a special meeting to conduct an advisory vote on
the merits of such proposal. In no event shall the PTOs be required to wait for
a Participant Committee advisory vote for a period of longer than 90 days after
initial notification of such proposal to stakeholders prior to submitting a
proposal to modify regional rate design in accordance with Section 3.04(b) to
the FERC.

 

(iii) An advisory vote by the Participants Committee on the merits of any
proposal, whether in favor of or in opposition, terminates the stakeholder
proceedings absent voluntary resubmission of the same or a modified proposal by
the PTOs, at a future time. The PTOs shall report the results of such advisory
vote in any relevant filing made by the PTOs with the FERC. A failure by the
Participants Committee to vote within the time frames outlined above terminates
the Participant proceedings absent voluntary resubmission of the same or a
modified proposal by the PTOs at a future time.

 

(iv) Nothing in this Section 3.04(l) shall limit the ability of the PTOs to
submit a filing pursuant to Section 3.04(g) to modify regional rates in the
event the PTOs conclude that a filing to modify regional rates is required due
to unanticipated circumstances, provided that the PTOs shall provide such
notification to the stakeholder Participant Committee or undertake such
consultation with the stakeholder Technical Committee(s) and Participant
Committee as is possible under the circumstances and shall provide the
Participants Committee with a written statement setting forth the circumstances
that do not permit the notification or consultation otherwise required by this
Section 3.04(l).

 

Page No. 31



--------------------------------------------------------------------------------

(v) The process set forth in this Section 3.04(l) shall not apply to filings
related to regional rates submitted to the FERC on an informational basis. The
applicable process for review of such informational filings shall be set forth
in the ISO OATT.

 

(m) Highgate Transmission Facilities (HTF).

 

(i) The costs of the HTF shall be included in the transmission rates for
Regional Network Service on a phased- in basis, in accordance with Appendix B to
the Attachment F Implementation Rule of the ISO OATT, provided that:

 

(A) the costs of the HTF shall be fully phased into the transmission rates for
Regional Network Service in year 5 as defined in Appendix B to the Attachment F
Implementation Rule of the ISO OATT;

 

(B) the HTF shall not be classified as PTF for rate purposes under the ISO OATT;
and

 

(C) the rate treatment of the HTF shall establish no precedent or presumption
concerning rate treatment of any other HVDC transmission facilities.

 

(ii) the HTF shall be classified as Category A Facilities, provided, however,
that the classification of the HTF as Category A facilities under this Agreement
shall establish no binding precedent or presumption concerning the operational
and other terms and conditions for other HVDC facilities over which the ISO may
obtain operational and other authority under this TOA or other ISO operating
agreements in the future.

 

3.05 The ISO’s Responsibilities.

 

(a) In addition to its other obligations under this Agreement, in performing its
obligations and responsibilities hereunder, and in accordance with Good Utility
Practice, the ISO shall:

 

(i) maintain system reliability;

 

(ii) in all material respects, act in accordance with applicable Laws and
conform to, and implement, all applicable reliability criteria, policies,
standards, rules, regulations, orders, license requirements and all other
applicable NERC/NPCC Requirements, and other applicable reliability
organizations’ reliability rules, and all applicable requirements of federal or
state laws or regulatory authorities; and

 

(iii) act without undue preference to any Party.

 

Page No. 32



--------------------------------------------------------------------------------

(b) The ISO shall obtain and retain all necessary authorizations of FERC and
other regulatory authorities to function as the New England RTO and shall
possess the characteristics and perform the functions required for that purpose.

 

3.06 Each PTO’s Responsibilities.

 

(a) From and after the Operations Date, each PTO shall, in accordance with Good
Utility Practice:

 

(i) direct, physically operate, repair, and maintain its Transmission Facilities
and Local Control Centers in accordance with this Agreement, applicable Law, and
applicable Operating Procedures;

 

(ii) operate and maintain, or arrange for a third party, approved by such PTO,
in its sole discretion, to operate and maintain, one or more suitable Local
Control Centers (including any Local Control Centers maintained as backup for a
PTO’s primary Local Control Centers). Each PTO shall provide the ISO with
reasonable notice of any change to its Local Control Center(s) and shall
coordinate with the ISO to ensure that such a change will not adversely affect
the reliable operation of the New England Transmission System. Each PTO shall
have the responsibility to ensure that its Local Control Center(s) will: operate
PTO Transmission Facilities on a 24 hour basis, implement the instructions,
orders and directions received from the ISO in the exercise of its Operating
Authority in accordance with Section 3.02, and perform the following functions
in accordance with applicable Operating Procedures:

 

(A) switching and tagging;

 

(B) on- line monitoring;

 

(C) security analysis;

 

(D) dispatch voltage and reactive power, provided that the ISO shall dispatch
voltage and reactive power to the extent the Local Control Centers are unable to
maintain normal voltage schedules;

 

(E) coordinate the development of settings for dynamic reactive resources, FACTS
controllers, special protection systems, PARS, and other similar dynamic
equipment that affects power flows;

 

(F) implementation of the PTO Local Restoration Plan and development of
modifications to such PTO Local Restoration Plans, subject to the approval of
the ISO in

 

Page No. 33



--------------------------------------------------------------------------------

order to coordinate and promote the reliability of the Restoration Plans;

 

(G) operation and maintenance of communication systems and software;

 

(H) implementation of voltage reduction measures;

 

(I) implementation of Load Shedding;

 

(J) coordinate with the ISO and the other PTOs with respect to congestion
management efforts and, to the extent applicable, demand-side management and
distributed generation efforts, provided that a PTO employee who is engaged in
such coordination and who is not a Local Control Center employee shall be
subject to the same standards of conduct and applicable provisions of the ISO
Information Policy as a Local Control Center employee; and

 

(K) coordinate with other entities interconnected with the New England
Transmission System.

 

(iii) cooperate with the ISO’s performance of the monitoring and audits in
connection with all monitoring and compliance provisions detailed in
Section 3.02(i) of this Agreement;

 

(iv) consistent with practice prior to the Operations Date, designate its Local
Control Centers to serve as back up to the ISO reliability functions until the
ISO re-establishes operational control at its own Back- up Control Center;
provided that, in such situations, necessary information will be made available
to such Local Control Centers to facilitate the continued operation of the New
England Transmission System and that each PTO will comply with Section 11.09 and
the ISO Information Policy on file with FERC to prevent such information from
reaching any unauthorized person or entity;

 

(v) collaborate with the ISO with respect to:

 

(A) the development of Rating Procedures,

 

(B) the establishment of ratings for each PTO’s New Transmission Facilities;

 

Page No. 34



--------------------------------------------------------------------------------

(C) the establishment of ratings for each PTO’s Acquired Transmission Facilities
that do not have an existing rating as of the Operations Date, and

 

(D) the establishment of any changes to existing ratings for Transmission
Facilities in effect as of the Operations Date.

 

To the extent there is any disagreement between the ISO and any PTO or PTOs
concerning Rating Procedures or the rating of a Transmission Facility owned by
such PTO or PTOs, such disagreement shall be the subject of good faith
negotiations between the applicable PTO or PTOs and the ISO, provided that;
(x) the applicable PTOs’ position concerning such Rating Procedures or
Transmission Facility ratings shall govern until the applicable PTOs and the ISO
agree on a resolution to such disagreement; and (y) nothing in this
Section 3.06(a)(v) shall limit the rights of the ISO or of any PTO to submit a
filing under Section 206 of the Federal Power Act with respect to Transmission
Facility ratings or Rating Procedures. During any collaboration or discussions
concerning Transmission Facility ratings, the PTOs shall continue to provide the
ISO with up-to-date ratings information in accordance with the applicable Rating
Procedures.

 

(vi) undertake operating actions in accordance with any tariffs or rate
schedules approved or accepted by FERC;

 

(vii) provide the ISO with the right to use a level of communications capacity
(and maintain the equipment associated with this capacity in accordance with
Good Utility Practice) on its telecommunication assets and equipment attached to
or associated with Transmission Facilities consistent with practice prior to the
Operations Date in order to supply reliability-related data including meter,
voice and data communications; continue to receive and send (for Regulation
purposes) telemetry to and from existing generators and transmission
substations; provide for the receipt of such information from generators and
substations, and provide metering data and/or telemetry to the ISO (including
providing the infrastructure for Regulation and Frequency Response Service), as
reasonably necessary for the ISO to perform its obligations under this Agreement
and the ISO OATT; provided that a PTO shall have the unfettered right to use
communications capacity on its telecommunication assets and equipment attached
to or associated with Transmission Facilities for other business purposes to the
extent such capacity is not being used by the ISO as of the Operations Date; and
provided further that: (1) as required by the pro forma Large Generator
Interconnection Agreement in the ISO OATT, each PTO shall include provisions in
its Interconnection Agreements with generators after the Operations Date
providing for the installation and maintenance of sufficient communications
capability to allow the ISO to exercise its Operating Authority with respect to

 

Page No. 35



--------------------------------------------------------------------------------

such generators, and (2) the ISO may include the installation of additional
communications capacity as an identified need in the regional transmission
expansion plan, in which case such installation may be included within the PTO
obligation to build set forth in, and subject to the terms and conditions in,
Section 7 of Schedule 3.09(a).

 

(viii) notify the ISO prior to making changes to the operational status of such
PTO’s Category B Facilities and provide information on the operational status of
Category B Facilities consistent with practice prior to the Operations Date;

 

(ix) operate or cause to be operated its Local Area Facilities in a manner that
does not result in the violation of reliability standards applicable to the New
England Transmission System;

 

(x) provide the ISO with revenue metering data or cause the ISO to be provided
with such revenue metering data;

 

(xi) in all material respects, comply with all applicable laws, regulations,
orders and license requirements, and with all applicable requirements, and with
all applicable NERC/NPCC Requirements, other applicable reliability
organizations’ local reliability rules, and all applicable requirements of
federal or state laws or regulatory authorities.

 

(b) Operation of Transmission Facilities During A System Failure. Existing
Operating Procedures for use during a System Failure shall be utilized by the
ISO and the PTOs. Any modifications to the Existing Operating Procedures for use
during a System Failure or new Operating Procedures for use during a System
Failure shall be developed by the ISO in the manner specified in
Section 3.02(d). The procedures for use during a System Failure shall provide
that, in situations where immediate action is required, each PTO’s Local Control
Center(s) shall have the authority to take the following reliability actions at
a minimum, provided that each PTO shall coordinate with the ISO as soon as
practicable upon taking such action:

 

(i) Undertake those operational functions with respect to Transmission
Facilities undertaken by the ISO under non-System Failure conditions;

 

(ii) Re-energize transmission facilities following breaker trips;

 

(iii) Implement emergency Load Shedding and voltage reduction measures and
subsequent restoration;

 

(iv) Implement Voltage/VAR control;

 

(v) Adjust PARS settings;

 

Page No. 36



--------------------------------------------------------------------------------

(vi) Dispatch generation as necessary to preserve system reliability; in
accordance with applicable NERC/NPCC Requirements and ISO directives; and

 

(vii) Take such other measures necessary, consistent with Good Utility Practice,
to respond to a System Failure.

 

Nothing in this Section 3.06(b) shall limit the right of each PTO pursuant to
Section 3.07 to take any action(s) that it deems necessary to prevent loss of
human life, injury to persons and/or damage to property.

 

3.07 Reserved Rights of the PTOs.

 

(a) Notwithstanding any other provision of this Agreement to the contrary, each
PTO shall retain all of the rights set forth in this Section 3.07; provided,
however, that such rights shall be exercised in a manner consistent with
applicable NERC/NPCC Requirements and applicable regulatory standards. This
Section 3.07 is not intended to reduce or limit any other rights of a PTO as a
signatory to this Agreement or under the ISO OATT.

 

(i) Nothing in this Agreement shall restrict any rights: (A) of each PTO that is
a party to a merger, acquisition or other restructuring transaction to make
filings under Section 205 of the Federal Power Act with respect to such PTO’s
reallocation or redistribution of revenues or the assignment of such PTO’s
rights or obligations, to the extent the Federal Power Act requires such
filings; or (B) of any PTO to terminate its participation in this Agreement
pursuant to Article X of this Agreement, notwithstanding any effect its
termination from the ISO may have on the distribution of transmission revenues
among other PTOs.

 

(ii) Except as expressly provided in the grant of Operating Authority to the
ISO, each PTO retains all rights that it otherwise has incident to its ownership
of, and legal and equitable title to, its assets, including its Transmission
Facilities and all land and land rights, including the right to build, acquire,
sell, lease, merge, dispose of, retire, use as security, or otherwise transfer
or convey all or any part of its assets, subject to the PTO’s compliance with
Section 2.06 of this Agreement. Subject to Article X, a PTO may, directly or
indirectly, by merger, sale, conveyance, consolidation, recapitalization,
operation of law, or otherwise, transfer all or any portion of such PTO’s
Transmission Facilities subject to this Agreement but only if such transferee or
successors shall agree in writing to be bound by terms of this Agreement.

 

(iii) Any expansion or modification by a PTO of its Transmission Facilities, any
facilities constructed by a PTO to connect the facilities of a current or
proposed Transmission Customer to such Transmission Facilities, and/or any new
transmission facilities constructed by a PTO pursuant to the ISO Planning
Process shall be subject to such PTO’s right to recover, pursuant to appropriate
financial arrangements and tariffs or contracts, all costs prudently incurred or

 

Page No. 37



--------------------------------------------------------------------------------

prudently committed to be incurred, plus a return on invested equity and other
capital, associated with constructing and owning or financing such facilities,
expansions or modifications to its Transmission Facilities, in accordance with
Schedule 3.09(a) hereof.

 

(iv) The responsibilities granted to the ISO under this Agreement shall not
affect the rights of a PTO to modify or expand its Transmission Facilities, nor
confer upon the ISO any authority to direct a PTO to modify or expand its
Transmission Facilities except as provided in Schedule 3.09(a), and each PTO
shall retain all rights and responsibilities specifically assigned to PTOs
pursuant to Schedule 3.09(a).

 

(v) Each PTO shall have the right to adopt and implement, consistent with Good
Utility Practice, procedures and to take such actions it deems necessary to
protect its facilities from physical damage or to prevent injury or damage to
persons or property.

 

(vi) Each PTO retains the right to take whatever actions, consistent with Good
Utility Practice, it deems necessary to fulfill its obligations under applicable
Law.

 

(vii) Nothing in this Agreement shall be construed as limiting in any way the
rights of a PTO to make any filing with any applicable state or local regulatory
authority.

 

(viii) Each PTO may request that the ISO commit additional generators (including
specific output levels), or each PTO may take other actions permitted under the
ISO OATT and Market Rules (including self-scheduling), if the PTO determines
that additional generation is needed to ensure local area reliability, provided
that the ISO shall make the final determination whether to commit additional
generation in accordance with applicable provisions of the ISO OATT and Market
Rules

 

(ix) Subject to Section 2.05, each PTO shall retain the right to enter into
Interconnection Agreements with transmission owners, generators and other
entities connecting with such PTO’s transmission facilities (including
Transmission Facilities) and to file such agreements for approval or acceptance
by FERC.

 

(x) Each PTO shall have the right to retain one or more subcontractors to
perform any or all of its obligations under this Agreement. The retention of a
subcontractor pursuant to the terms of this Section 3.07 shall not relieve the
PTO of its primary liability for the performance of any of its obligations under
this Agreement.

 

Page No. 38



--------------------------------------------------------------------------------

(b) Any and all other rights and responsibilities of a PTO related to the
ownership or operation of its Transmission Facilities not expressly assigned to
the ISO under this Agreement will remain with such PTO.

 

(c) Nothing in this Agreement shall be deemed to impair or infringe on any
rights or obligations of the PTOs under the Federal Power Act and FERC’s rules
and regulations thereunder, provided that any such rights are not inconsistent
with the express terms of this Agreement. Nothing contained in this Agreement
shall be construed to limit in any way the right of any PTO to take any
position, including opposing positions, in any administrative or judicial
proceeding or filing by other PTOs or the ISO, notwithstanding that such
proceeding or filing may be undertaken or made, explicitly or implicitly,
pursuant to this Agreement.

 

(d) Nothing in this Agreement shall be deemed to impair or infringe on the
exemption of Publicly-Owned PTOs, under Section 201(f) of the Federal Power Act,
from the obligations and requirements of the Federal Power Act. Notwithstanding
anything to the contrary in this Agreement, nothing contained herein shall
subject any Publicly-Owned PTO to any requirement or obligation imposed by the
Federal Power Act that would not apply to such Publicly-Owned PTO in the absence
of this Agreement.

 

3.08 Repair and Maintenance of Transmission Facilities.

 

(a) Planning, Scheduling, and Approval of Transmission Facility Outages.

 

(i) Each PTO shall submit to the ISO long-term plans for Transmission Facility
outages, shall submit to the ISO schedules for Transmission Facility outages,
and shall obtain ISO approval for Transmission Facility outages in accordance
with, and to the extent required by, Market Rule 1.

 

(ii) Notwithstanding any of the foregoing, nothing in this Section 3.08 shall be
construed to require a PTO to reschedule an outage of a Transmission Facility or
to require a PTO to refrain from initiating switching and tagging procedures to
take a Transmission Facility out of service or place it back into service to the
extent a PTO determines that such outage or actions are necessary to prevent
injury or damage to persons or property or to protect its facilities from
physical damage, in accordance with Section 3.07(a)(v) of this Agreement.

 

(b) Recovery of Transmission Outage Rescheduling Costs. The PTO(s) shall have
the right, either collectively pursuant to and in accordance with
Section 3.04(b), or individually pursuant to and in accordance with
Section 3.04(a), to file a schedule to the ISO OATT that will provide for
reimbursement to the affected PTO(s) for any direct costs incurred by the PTO(s)
due to the ISO’s rescheduling or revocation of a previously scheduled or
approved Transmission Facility outage to the extent the ISO reschedules or
revokes a previously scheduled or approved Transmission Facility outage in
accordance with Market Rule 1.

 

Page No. 39



--------------------------------------------------------------------------------

(c) Annual Assessment of Outage Coordination Efforts. The ISO shall prepare and
issue annual public reports on the scheduling and coordination of transmission
outages. Each such annual report shall: (i) assess the accuracy of the ISO’s
estimation of congestion and RMR cost impacts and the accuracy of PTO and other
inputs used in such estimation; (ii) assess any long term impacts of the ISO’s
exercise of its authority to require the rescheduling of transmission
maintenance outages and (iii) include analyses and data which could allow a PTO
to identify potential opportunities for incentives based on efficient
coordination of outages and other operational measures that will reduce
congestion costs or increase operational flexibility. The ISO shall provide a
draft of each such annual report to the PTOs and interested stakeholders prior
to issuing a final report and shall consider the input of the PTOs and
interested stakeholders in preparing such reports, subject to any applicable
restrictions set forth in the ISO Information Policy on file with FERC.

 

(d) Development of Incentive Proposals. Notwithstanding any other provision in
this Agreement, the ISO will apply reasonable efforts to work actively with any
interested PTO(s) to analyze alternatives including incentives adopted in other
markets and to provide input for use by the interested PTO(s) in developing the
design of incentive rates or mechanisms for regional congestion cost reduction.
The ISO will work with other stakeholders in a similar fashion if so requested.
Any such incentive proposal shall be filed by a PTO or PTOs with FERC in
accordance with Section 3.04(a) or Section 3.04(b) as applicable. Such incentive
mechanisms shall be designed to further improve coordination of outages or
operational measures in a manner that will reduce overall congestion or RMR
costs. Any PTO incentive must be approved or accepted by FERC. Each PTO
developing an incentive proposal shall attempt to reach agreement with the ISO
before filing an incentive proposal with FERC. The ISO may submit filings to the
FERC (including a protest or a complaint under Section 206 of the Federal Power
Act) raising any questions or concerns that it may have concerning a specific
incentive proposal, provided that the ISO shall not contend that an incentive
proposal is inappropriate or oppose the proposal on the ground that the PTOs
have agreed to the provisions of Section 3.08 of this Agreement.

 

(e) Market Monitoring of Outage Scheduling. The Market Monitoring Unit of the
ISO shall monitor the outage scheduling activities of the PTOs. The Market
Monitoring Unit of the ISO shall have the right to request that each PTO provide
information to the Market Monitoring Unit concerning the PTO’s scheduling of
Transmission Facility outages, including the rescheduling or cancellation of any
Planned, Scheduled or Approved Outage, and the PTO shall provide such
information to the Market Monitoring Unit in accordance with Section 11.09(c) of
this Agreement.

 

Page No. 40



--------------------------------------------------------------------------------

(f) Damage or Destruction of Transmission Facilities.

 

(i) If, at any time during the Term, any of a PTO’s Transmission Facilities are
damaged or destroyed, then, such PTO shall determine, in its sole discretion,
consistent with Good Utility Practice and applicable Law, whether or not (and if
so, in what manner) to restore or cause the restoration of such damaged or
destroyed Transmission Facilities to substantially the same condition, character
or use as existed before the damage or destruction, if at all, provided that
such PTO shall consult with the ISO prior to making such determination and shall
comply with the requirements specified in Section 2.06.

 

(ii) Nothing in this Section 3.08(f) shall limit the authority of the ISO to
direct a PTO to modify or expand its Transmission Facilities in accordance with
the ISO Planning Process, subject to the terms and conditions of Schedule
3.09(a) hereof.

 

3.09 Planning and Expansion.

 

(a) Each PTO shall perform all of its responsibilities, and exercise each of its
rights, with respect to the planning and expansion of the New England
Transmission System in accordance with the ISO OATT and Schedule 3.09(a) hereto.
The ISO shall perform all of its responsibilities pursuant to the ISO Planning
Process set forth in the ISO OATT. Each PTO shall engage in planning for its
Local Area Facilities in a manner that is consistent with applicable NERC/NPCC
Requirements, Good Utility Practice and the ISO OATT. The ISO and each PTO shall
perform all such responsibilities in accordance with applicable Laws and Good
Utility Practice. Nothing in this Agreement shall be construed to impose on any
PTO an obligation to build transmission facilities except as provided in
Schedule 3.09(a) hereto.

 

(b) The ISO shall utilize the Planning Procedures relating to the planning and
expansion of the New England Transmission System. The Planning Procedures shall
initially consist of the Planning Procedures in existence on the Operations Date
(hereinafter “Existing Planning Procedures”). Such Existing Planning Procedures
shall consist of those Planning Procedures listed in Schedule 3.09(b). The ISO
shall develop any modifications to Planning Procedures (including Existing
Planning Procedures) and any new Planning Procedures that it may deem necessary
or appropriate in coordination with the PTOs and other stakeholders. In the
event that the ISO and the applicable PTO(s) disagree about modifications to the
portions of the Planning Procedures related to the planning and expansion of
Transmission Facilities or any new Planning Procedures related to the planning
and expansion of Transmission Facilities, the affected PTO(s) will have the
opportunity to submit the dispute for resolution in accordance with the dispute
resolution provisions set forth in Section 11.14 herein. Pending such
resolution, the ISO shall have the authority to implement any such new Planning
Procedures or modified Planning Procedures.

 

3.10 Invoicing, Collection and Disbursement of Customer Payments.

 

(a) Invoicing as of Operations Date. Except as provided in Section 3.10(a)(ii)
and beginning on the Operations Date, the ISO will administer its current net
settlement system,

 

Page No. 41



--------------------------------------------------------------------------------

including invoicing of charges to Transmission Customers for Transmission
Services on the Transmission Facilities as follows:

 

(i) The charges invoiced by the ISO shall include the following (each, an
“Invoiced Amount”):

 

(A) any and all revenue requirements, rates, charges, fees and/or penalties for
Transmission Service under the ISO OATT and related service agreements which the
PTOs have filed with FERC pursuant to Section 3.04(b) and which have been
accepted by FERC, including without limitation recovery of wholesale or retail
stranded costs, other than amounts billed directly by PTOs pursuant to
Section 3.10(a)(ii) below; and

 

(B) any and all rates, charges, fees and/or penalties under interconnection
agreements which have been filed with and accepted by FERC, other than amounts
billed directly by PTOs pursuant to Section 3.10(a)(ii) below.

 

(ii) Payments relating to Grandfathered Transmission Agreements, all services
provided by a PTO pursuant to its Local Service Schedule on or after the
Operations Date, interconnection agreements that provide for payment to PTOs,
and any other payments made directly to the PTOs prior to the Operations Date
shall continue to be invoiced by the PTOs and shall not be invoiced by the ISO;
provided that, notwithstanding the foregoing, each PTO and the ISO may enter
into separate agreements such that the ISO provides invoicing services for such
payments.

 

(iii) The ISO shall remit or credit to the PTOs, consistent with the ISO Tariff
and the net settlement system, any and all payments received or collected from
Transmission Customers for Invoiced Amounts in accordance with this Agreement
and directions provided to the ISO by the PTO Administrative Committee. The PTO
Administrative Committee shall provide such directions to the ISO in accordance
with the Disbursement Agreement among the PTOs. The PTO Administrative Committee
(or such subcommittee as the PTO Administrative Committee shall designate for
such purpose) shall also respond to any ISO questions or requests for
clarification concerning such directions; provided that the ISO shall be able to
rely upon the decision of the PTO Administrative Committee unless and until it
receives notification from the PTO Administrative Committee or from a
Governmental Authority of reversal of such direction by any Governmental
Authority with jurisdiction over this Agreement.

 

(b) Changes to the ISO OATT After Operations Date. After the Operations Date,
the ISO may file with FERC proposed amendments to the ISO OATT in accordance
with Section 3.04 to effect changes in the invoicing and collection of the
charges specified in

 

Page No. 42



--------------------------------------------------------------------------------

Section 3.10(a)(i), provided that the proposed amendments to the ISO OATT will
not, without the consent of the PTOs:

 

(i) effect any changes relating to the ISO OATT requirements of letters of
credit, deposits, and/or other financial assurances (collectively, the
“Financial Assurances”) to be provided by any party providing payments to the
ISO in connection with the purchase of any goods or services provided by PTOs or
any Market Participants (such parties, collectively, “ISO Customers”) or the ISO
that would in any way, individually or in the aggregate, materially reduce the
level of collateral protection provided by Financial Assurances for Invoiced
Amounts from that on the date of execution of this Agreement;

 

(ii) change the reallocation provisions under the ISO Tariff (including the
ISO’s billing policy thereunder) for payment defaults for Transmission Service;

 

(iii) change any reallocation provisions under the ISO Tariff (including the
ISO’s billing policy thereunder) for payment defaults for any services or
products under the ISO Tariff other than Transmission Service in any way that
imposes any obligation on the PTOs, in their capacity as owners of Transmission
Facilities, to bear any costs of that reallocation of payment defaults;

 

(iv) lower the PTO’s priority in payments for amounts collected by the ISO; or

 

(v) be inconsistent with any provision of this Agreement.

 

(c) The ISO’s Collection Obligations and Application of Financial Assurances
Policies.

 

(i) If a Transmission Customer defaults on any payment of any PTO Invoiced
Amount (the “Owed Amounts”), the ISO shall take all necessary actions to execute
or call upon any Financial Assurances held by the ISO attributable to such
Transmission Customer.

 

(ii) In connection with a default on payment of an Invoiced Amount by a
Transmission Customer, the ISO shall, upon the request of the PTO AC, take those
actions necessary to suspend Transmission Services to such defaulting
Transmission Customer, including making a filing under Section 205 of the
Federal Power Act to seek consent to suspend such Transmission Services;
provided that the ISO need not suspend Transmission Services until FERC approval
is first obtained. This provision shall not preclude the ISO from suspending
service or making a filing under Section 205 of the FPA to seek to suspend
Transmission Services or other services under the Tariff in any other
circumstances.

 

Page No. 43



--------------------------------------------------------------------------------

(d) No Pledge of Invoiced Amounts. The ISO shall not create, incur, assume or
suffer to exist any lien, pledge, security interest or other change or
encumbrance, or any other type of preferential arrangement (including a banker’s
right of set off) against any Invoiced Amounts, any accounts receivables
representing Invoiced Amounts, the settlement account maintained by the ISO into
which payments on Invoiced Amounts are made and from which remittances are made
to the PTOs or any Financial Assurances.

 

3.11 Grandfathered Transmission Agreements.

 

(a) Notwithstanding any other provision of this Agreement, Excepted Transactions
will remain in effect for the terms of such agreements. Consistent with practice
prior to the Operations Date, the ISO shall exercise its Operating Authority and
otherwise fulfill its responsibilities under this Agreement in a manner that is
consistent with and does not modify or abrogate the terms and conditions of such
Excepted Transactions.

 

(b) Notwithstanding any other provision of this Agreement, Grandfathered
Intertie Agreements, as set forth in Schedule 3.11(b), will remain in effect for
the terms of such agreements. Consistent with practice prior to the Operations
Date, the ISO shall exercise its Operating Authority and otherwise fulfill its
responsibilities under this Agreement in a manner that is consistent with and
that does not modify or abrogate the terms and conditions of such Grandfathered
Intertie Agreements.

 

(c) Nothing in this Agreement shall require the modification or abrogation of
Grandfathered Interconnection Agreements, as set forth in Schedule 3.11(c).
Consistent with practice prior to the Operations Date, the PTOs agree to
exercise their rights under Grandfathered Interconnection Agreements with
generators to direct or request that generators take certain actions as needed
to facilitate the exercise of Operating Authority by the ISO and the reliable
operation of the New England Transmission System.

 

(d) All payments due to the PTOs under Grandfathered Transmission Agreements
shall continue to be invoiced and collected by the PTOs in accordance with the
terms of those agreements and shall not be invoiced or collected by the ISO.
Notwithstanding the foregoing, each PTO and the ISO may enter into separate
agreements such that the ISO provides invoicing services for such payments.

 

(e) Nothing in this Agreement shall alter the standards, procedures or
requirements applicable to the modification of any Grandfathered Transmission
Agreement.

 

3.12 Subcontractors. Each PTO acknowledges and agrees that, subject to the terms
set forth herein, including Section 6.07, the ISO has the right to retain one or
more subcontractors to perform any or all of its obligations under this
Agreement. The retention of a subcontractor pursuant to the terms of this
Section 3.12 shall not relieve the ISO of its primary liability for the
performance of any of its obligations under this Agreement.

 

Page No. 44



--------------------------------------------------------------------------------

3.13 Municipal/Tax-Exempt Utilities.

 

(a) The Parties to this Agreement hereby recognize the tax-exempt status of any
tax-exempt bonds or other evidence of indebtedness of Publicly-Owned PTOs used
to finance any Publicly-Owned PTO’s Transmission Facilities. Nothing in this
Agreement is intended to, and nothing in this Agreement should be construed in a
manner that would, jeopardize the tax-exempt status of any tax-exempt bonds or
other debt used to finance any Publicly Owned PTO’s Transmission Facilities. The
Parties to this Agreement contemplate that, as to Publicly-Owned PTOs, this
Agreement will be deemed to be a “contract for the operation of an electric
transmission facility by an independent entity” which “does not constitute
private business use” of their Transmission Facilities under regulations of the
Internal Revenue Service appearing, inter alia, in 26 C.F.R. § 1.141-7(g)(1)(ii)
and subsequently adopted regulations of similar intent and coverage.

 

(b) In the event of a change in the nature of this Agreement that would
jeopardize the tax-exempt status of any tax-exempt bonds or other debt used to
finance Publicly-Owned PTO’s Transmission Facilities, or a change in the state
or federal income tax treatment of the arrangements contemplated by this
Agreement, or any other set of circumstances, the effect of which would be to
render the participation of Publicly-Owned PTOs in the arrangements established
by this Agreement inconsistent with the maintenance of the tax-exempt status of
bonds or other debt used to finance any Publicly-Owned PTO’s Transmission
Facilities, the Parties agree, if so requested, to undertake Commercially
Reasonable Efforts to develop revised or replacement arrangements that will
enable the Publicly-Owned PTOs to authorize the ISO to exercise Operating
Authority over the Publicly-Owned PTOs’ Transmission Facilities without
incurring adverse state or federal income tax treatment of their outstanding
bonds or other debt used to finance any Publicly-Owned PTO’s Transmission
Facilities, and will otherwise maintain the tax-exempt status of Publicly-Owned
PTOs’ outstanding bonds or other debt used to finance any Publicly-Owned PTO’s
Transmission Facilities. If, and to the extent that, the Parties to this
Agreement are not able to accommodate the changes described in this subparagraph
(b), the Parties will undertake Commercially Reasonable Efforts to develop an
alternative means for Publicly-Owned PTOs to (i) transfer Operating Authority as
to its Transmission Facilities to ISO-NE, and (ii) recover the costs of its PTF
facilities in the same manner and by the same means as PTOs under this
Agreement.

 

(c) In the event that an electric cooperative or membership corporation that
owns PTF and has debt financed or guaranteed by the Rural Utilities Service
(“RUS”) of the United States Department of Agriculture (a “Cooperative TO”)
becomes a signatory to this Agreement, this Agreement shall become effective as
to that Cooperative TO only upon approval of such participation by the RUS, to
the extent required by RUS regulations, including those regulations currently
codified at 7 C.F.R. § 1717.608 and subsequently adopted regulations of similar
intent and coverage. Should such approval be denied or conditioned by the RUS in
a manner unacceptable to the Cooperative TO, the other PTOs or the ISO, the
other PTOs and the ISO will consult with the affected Cooperative TO and, if so
requested, will undertake Commercially Reasonable Efforts to resolve to the
extent practicable the objections articulated (and/or

 

Page No. 45



--------------------------------------------------------------------------------

conditions imposed) by the RUS to the participation of the Cooperative TO in the
arrangements contemplated by this Agreement. If, and to the extent that, the
Parties to this Agreement are not able to accommodate the concerns expressed by
the RUS as to the participation of such Cooperative TO, the Parties will
undertake Commercially Reasonable Efforts to develop an alternative means for
such Cooperative TO to (i) transfer Operating Authority as to its Transmission
Facilities to ISO-NE, and (ii) recover the costs of its PTF facilities in the
same manner and by the same means as PTOs under this Agreement.

 

(d) Nothing in this TOA or any other ISO agreement shall require any PTO on
whose behalf Tax-Exempt Debt has been or will be issued, or which will issue
Tax-Exempt Debt, to refund prior Tax-Exempt Debt or to violate restrictions
applicable to facilities financed with Tax-Exempt Debt including contractual
restrictions and covenants regarding use of such facilities.

 

(e) Nothing contained in this Agreement shall be construed to require any
Publicly-Owned PTO: (i) to act in contravention of, or (ii) to refrain from
acting where failure to act would be in contravention of, or (iii) to constitute
consent or acquiescence by any Publicly-Owned PTO to any action or failure to
act of any other Party in contravention of the laws of any State governing the
organization or operation of the Publicly-Owned PTO.

 

3.14 No Impairment of the ISO’s Other Legal Rights and Obligations.

 

Nothing in this Agreement shall be deemed to impair or infringe on any rights or
obligations of the ISO under the Federal Power Act and FERC’s rules and
regulations thereunder, including the ISO’s rights and obligations to submit
filings to recover its administrative, capital, and other costs, provided that
any such rights are not inconsistent with the express terms of this Agreement.
During the Term of this Agreement, the ISO shall:

 

(a) have the rights and obligations to design, develop, operate, maintain and
administer the New England Markets and congestion pricing mechanisms (including
the exclusive right to make Section 205 filings relating to the Market Rules in
accordance with Section 3.04),

 

(b) have the rights to undertake actions relating to congestion pricing and
management in accordance with this Agreement, ISO Market Rules, and applicable
FERC orders.

 

Nothing in this Agreement shall be deemed to impair or infringe on such rights
and obligations.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE PARTIES

 

4.01 Representations and Warranties of Each PTO. As of the time of execution of
this Agreement, each PTO, severally, represents and warrants to the ISO and each
other PTO as follows:

 

(a) Organization. It is duly organized, validly existing and in good standing
under the laws of the state of its organization.

 

Page No. 46



--------------------------------------------------------------------------------

(b) Authorization. It has all requisite power and authority to execute, deliver
and perform this Agreement; the execution, delivery and performance by such PTO
of this Agreement have been duly authorized by all necessary and appropriate
action on the part of such PTO; and this Agreement has been duly and validly
executed and delivered by such PTO and constitutes the legal, valid and binding
obligations of such PTO, enforceable against such PTO in accordance with its
terms; provided, however, that as to Massachusetts Publicly-Owned PTOs, this
representation and warranty shall not be binding unless and until they shall
have first obtained a finally adjudicated declaratory ruling from the
Massachusetts courts that the transfer of Operating Authority over their
Transmission Facilities is lawful and permissible under the Massachusetts
General Laws.

 

(c) No Breach. The execution, delivery and performance by such PTO of this
Agreement will not result in a breach of any terms, provisions or conditions of
any agreement to which such PTO is a party which breach has a reasonable
likelihood of materially and adversely affecting such PTO’s performance under
this Agreement.

 

(d) Transmission Facilities. Except as set forth on Schedule 4.01(d), such PTO
has listed on one of Schedule 2.01(a) or Schedule 2.01(b), all of the
transmission facilities with a voltage level of 69 kV or greater that it owns in
the New England Control Area as of the Operations Date and all of the
transmission facilities leased to it with a voltage level of 69 kV or greater in
the New England Control Area as of the Operations Date.

 

(e) NO WARRANTY REGARDING EACH PTO’S TRANSMISSION FACILITIES. IN CONNECTION WITH
EACH PTO’S GRANT OF OPERATING AUTHORITY TO THE ISO OVER SUCH PTO’S TRANSMISSION
FACILITIES PURSUANT TO THE TERMS OF THIS AGREEMENT, SUCH PTO’S TRANSMISSION
FACILITIES ARE BEING MADE AVAILABLE PURSUANT TO THIS AGREEMENT TO THE ISO “AS
IS, WHERE IS,” AND SUCH PTO IS NOT MAKING ANY REPRESENTATIONS OR WARRANTIES,
WRITTEN OR ORAL, STATUTORY, EXPRESS OR IMPLIED, CONCERNING SUCH TRANSMISSION
FACILITIES, INCLUDING, IN PARTICULAR, ANY WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE, ALL OF WHICH ARE HEREBY EXPRESSLY EXCLUDED AND
DISCLAIMED. THE FOREGOING PROVISION IS NOT INTENDED TO LIMIT OR CONDITION ANY
OBLIGATIONS OF THE PTOS EXPRESSLY PROVIDED FOR ELSEWHERE IN THIS AGREEMENT.

 

4.02 Representations and Warranties of the ISO. As of the time of execution of
this Agreement, the ISO represents and warrants to each PTO as follows:

 

(a) Organization. It is duly organized, validly existing and in good standing
under the laws of the state of its organization.

 

Page No. 47



--------------------------------------------------------------------------------

(b) Authorization. It has all requisite power and authority to execute, deliver
and perform this Agreement; the execution, delivery and performance by the ISO
of this Agreement have been duly authorized by all necessary and appropriate
action on the part of the ISO; and this Agreement has been duly and validly
executed and delivered by the ISO and constitutes the legal, valid and binding
obligation of the ISO, enforceable against the ISO in accordance with its terms.

 

(c) No Breach. The execution, delivery and performance by the ISO of this
Agreement will not result in a breach of any of the terms, provisions or
conditions of any agreement to which the ISO is a party which breach has a
reasonable likelihood of materially and adversely affecting the ISO’s
performance under this Agreement.

 

ARTICLE V

 

COVENANTS OF THE PTOS

 

5.01 Covenants of Each PTO. Each PTO covenants and agrees that during (i) the
Term, or (ii) the period expressly specified herein, as applicable, such PTO
shall comply with all covenants and provisions of this Article V, except to the
extent the ISO and the number of PTOs necessary to amend this Agreement pursuant
to Section 11.04(a) consent in writing to waive such covenants or performance is
excused pursuant to Section 11.13(b).

 

5.02 Financial Statements and Filings. If a PTO’s financial statements, permit
applications or any other filing with any Governmental Authority are publicly
available, such PTO shall, upon request by the ISO, provide the ISO information
sufficient to allow the ISO to locate such financial statements, permit
applications or other filings, including the date and place of the filing of the
relevant documents.

 

5.03 Expenses. Except to the extent specifically provided herein, all costs and
expenses incurred by a PTO in connection with the negotiation of this Agreement
shall be borne by such PTO; provided that nothing herein shall prevent such PTO
from recovering such expenses in accordance with applicable law.

 

5.04 Consents and Approvals.

 

(a) Each PTO shall exercise Commercially Reasonable Efforts to promptly prepare
and file all necessary documentation to effect all necessary applications,
notices, petitions, filings and other documents, and shall exercise Commercially
Reasonable Efforts to obtain (and will cooperate with each other in obtaining)
any consent, acquiescence, authorization, order or approval of, or any exemption
or nonopposition by, any Governmental Authority required to be obtained or made
by such PTO in connection with this Agreement or the taking of any action
contemplated by this Agreement.

 

(b) Each PTO shall exercise Commercially Reasonable Efforts to obtain consents
of all other third parties necessary to the performance of this Agreement by
such PTO.

 

Page No. 48



--------------------------------------------------------------------------------

Each PTO shall promptly notify the ISO of any failure to obtain any such
consents and, if requested by the ISO, shall provide copies of all such consents
obtained by such PTO.

 

(c) Nothing in this Section 5.04 shall require any PTO to pay any sums to a
third party, including any Governmental Authority, excluding filing fees paid to
any Governmental Authority in connection with a filing necessary or appropriate
to further action.

 

5.05 Notice and Cure. Each PTO shall notify the ISO and each other PTO in
writing of, and contemporaneously provide the ISO and each other PTO with true
and complete copies of any and all information or documents relating to, any
event, transaction or circumstance, as soon as practicable after it becomes
Known to such PTO, that causes or shall cause any covenant or agreement of such
PTO under this Agreement to be breached or that renders or shall render untrue
any representation or warranty of such PTO contained in this Agreement as if the
same were made on or as of the date of such event, transaction or circumstance.
The PTO shall use all Commercially Reasonable Efforts to cure such event,
transaction or circumstance as soon as practicable after it becomes Known to
such PTO. No notice given pursuant to this Section 5.05 shall have any effect on
the representations, warranties, covenants or agreements contained in this
Agreement for purposes of determining satisfaction of any condition contained
herein or shall in any way limit the ISO’s or any other PTO’s right to seek
indemnity under Article IX.

 

ARTICLE VI

 

COVENANTS OF THE ISO

 

6.01 Covenants of the ISO. The ISO covenants and agrees that during (i) the
Term, or (ii) the period expressly specified herein, as applicable, the ISO
shall comply with all covenants and provisions of this Article VI, except to the
extent the Parties consent in writing to a waiver of such covenants or
performance is excused pursuant to Section 11.13(b).

 

6.02 Financial Statements and Filings.

 

(a) To the extent not provided to stakeholders generally or made publicly
available by the ISO, the ISO shall make available to each PTO: (i) quarterly
unaudited financial statements within sixty (60) days after each quarter end and
(ii) annual audited financial statements within one hundred twenty (120) days
after each fiscal year end. In each instance, the financial statements made
available by the ISO pursuant to (i) and (ii) above shall be prepared in
accordance with Generally Accepted Accounting Principles and shall be true and
correct in all material respects.

 

(b) If financial statements, permit applications or any other filing with any
Governmental Authority are publicly available, the ISO shall, upon request by a
PTO, provide such PTO information sufficient to allow such PTO to locate such
financial statements, permit applications or other filings including the date
and place of the filing of the relevant documents.

 

Page No. 49



--------------------------------------------------------------------------------

6.03 Expenses. Except to the extent specifically provided herein, all costs and
expenses incurred by the ISO in connection with the negotiation of this
Agreement shall be borne by the ISO; provided that nothing herein shall prevent
the ISO from recovering such expenses in accordance with applicable law.

 

6.04 Consents and Approvals.

 

(a) The ISO shall exercise Commercially Reasonable Efforts to promptly prepare
and file all necessary documentation to effect all necessary applications,
notices, petitions, filings and other documents, and shall exercise Commercially
Reasonable Efforts to obtain (and will cooperate with each PTO in obtaining) any
consent, acquiescence, authorization, order or approval of, or any exemption or
nonopposition by, any Governmental Authority required to be obtained or made by
the ISO in connection with this Agreement or the taking of any action
contemplated by this Agreement.

 

(b) The ISO shall exercise Commercially Reasonable Efforts to obtain consents of
all other third parties necessary to performance of this Agreement by the ISO.
The ISO shall promptly notify each PTO of any failure or anticipated failure to
obtain any such consents and, if requested by such PTO, shall provide copies of
all such consents obtained by the ISO.

 

(c) Nothing in this Section 6.04 shall require the ISO to pay any sums to a
third party, including any Governmental Authority, excluding filing fees paid to
any Governmental Authority in connection with a filing necessary or appropriate
to discharge its obligations hereunder.

 

6.05 Notice and Cure. The ISO shall notify each PTO in writing of, and
contemporaneously shall provide each PTO with true and complete copies of any
and all information or documents relating to, any event, transaction or
circumstance, as soon as practicable after it becomes Known to the ISO, that
causes or shall cause any covenant or agreement of the ISO under this Agreement
to be breached or that renders or shall render untrue any representation or
warranty of the ISO contained in this Agreement as if the same were made on or
as of the date of such event, transaction or circumstance. The ISO shall use all
Commercially Reasonable Efforts to cure such event, transaction or circumstance
as soon as practicable after it becomes Known to the ISO. No notice given
pursuant to this Section 6.05 shall have any effect on the representations,
warranties, covenants or agreements contained in this Agreement for purposes of
determining satisfaction of any condition contained herein or shall in any way
limit any right of a PTO to seek indemnity under Article IX.

 

6.06 Other PTOs.

 

(a) The ISO shall not perform, or enter into an agreement to perform, any
Operating Authority or other RTO functions set forth in Section 3.02 or any
other portion of this Agreement for any transmission utility in the New England
Control Area subject to the jurisdiction of FERC unless such transmission
utility enters into and becomes a Party to this

 

Page No. 50



--------------------------------------------------------------------------------

Agreement pursuant to Section 11.05; provided, however, that this Section 6.06
shall not apply to agreements with owners of ties to other Control Areas,
agreements with owners of Merchant Facilities, agreements with generators (to
the extent the ISO obtains operating authority over transmission tie lines owned
by generators through such agreements), or agreements with Independent
Transmission Companies.

 

(b) The ISO may enter into agreements to perform Operating Authority or other
RTO functions for one or more transmission utilities in a Control Area outside
of New England. If the ISO enters into an agreement to perform Operating
Authority or other RTO functions for one or more transmission utilities in an
area contiguous to the New England Control Area, such agreement shall not:
(i) materially and adversely affect the ISO’s ability to perform Operating
Authority for any PTO, or (ii) be unduly preferential to any transmission
utility similarly situated to any PTO; provided that, if a PTO believes that a
proposed agreement to perform Operating Authority or other RTO functions for one
or more transmission utilities in a Control Area contiguous to the New England
Control Area violates the immediately foregoing proviso, such PTO may notify the
ISO, within thirty (30) days after the receipt of the proposed agreement, of its
desire to negotiate the additional or modified terms and conditions of this
Agreement necessary to relieve said adverse effect or undue preference and if
such negotiation is not concluded within thirty (30) days after said notice,
either Party may seek to resolve the dispute in accordance with Section 11.14 of
this Agreement and may file the additional or modified terms and conditions of
this Agreement necessary to relieve said adverse effect or undue preference for
approval by the FERC. Notwithstanding anything else in this agreement, including
Section 11.04, the PTO proposing any additional or modified terms and conditions
of this Agreement shall not be required to demonstrate that the existing terms
and conditions of this Agreement are unjust and unreasonable if the ISO has
agreed to or the FERC approves the proposed additional or modified terms and
conditions in an agreement with transmission utilities in a Control Area
contiguous to the New England Control Area. The limitations and procedures in
this Section 6.06(b) shall not apply to the ISO’s execution and performance of
Coordination Agreements (or amendments thereto) with the operators of
neighboring Control Areas, to the administration of Interconnection Agreements
with neighboring Control Areas, or to the ISO’s provision of reliability
services to New Brunswick Power Corporation.

 

(c) Nothing in this Agreement shall be construed as granting any
FERC-jurisdictional Initial PTO or Additional PTO the right to recover the costs
of its Transmission Facilities pursuant to the ISO OATT or any other regulated
tariff absent approval or acceptance by the FERC for such cost recovery. The
Parties hereto expressly reserve their rights to oppose a request for such cost
recovery for any potential PTO that is not recovering its transmission costs
pursuant to FERC regulated transmission tariffs prior to the Operations Date.

 

6.07 Management Agreements. The ISO shall not enter into any management
agreement relating to the provision of transmission services with any Person,
including a transmission-owning utility, unless such agreement: (a) has been
approved by FERC; (b) does not violate the ISO’s Code of Conduct and is on an
arms- length basis; or (c) if for an aggregate amount of $1,000,000 or more for
a contract with any Participant in the New England Markets,

 

Page No. 51



--------------------------------------------------------------------------------

including PTOs, is the result of a competitive solicitation process, the outcome
of which is based on factors that include, among others, skill, qualifications,
costs, reputation, and associated risks.

 

6.08 ISO Line of Business; Non-Profit-Status. The ISO shall not be operated on a
for-profit basis. This provision is not intended to require the ISO to maintain
its status as an entity not subject to federal or state taxes, to require the
ISO to remain a Delaware not-for-profit corporation or to assure that in any
particular year that the ISO’s revenues do not exceed its expenses. The ISO
shall not pay dividends or use its net earnings other than to offset ISO
operating and capital expenses and maintain reasonable reserves.

 

ARTICLE VII

 

TAX MATTERS

 

7.01 Responsibility for PTO Taxes. Each PTO shall prepare and file all Tax
Returns and other filings related to its Transmission Business and Transmission
Facilities and pay any Tax liabilities related to its Transmission Business and
Transmission Facilities. The ISO shall not be responsible for, or required to
file, any Tax Returns or other reports for any PTO and shall have no liability
for any Taxes related to any PTO’s Transmission Business or Transmission
Facilities. No PTO shall be responsible for, or required to file, any Tax
Returns or other reports for any other PTO and shall have no liability for any
Taxes related to any other PTO’s Transmission Business or Transmission
Facilities. The ISO and each PTO hereby agree that, for tax purposes, a PTO’s
Transmission Facilities shall be deemed to be owned by such PTO.

 

7.02 Responsibility for ISO Taxes. The ISO shall prepare and file all Tax
Returns and other filings related to its operations and pay any Tax liabilities
related to its operations. No PTO shall be responsible for, or required to, file
any Tax Returns or other reports for the ISO and shall have no liability for any
Taxes related to the ISO’s operations.

 

ARTICLE VIII

 

RELIANCE; SURVIVAL OF AGREEMENTS

 

8.01 Reliance; Survival of Agreements. Notwithstanding any right of any Party
(whether or not exercised) to investigate the accuracy of any of the matters
subject to indemnification by any other Party contained in this Agreement, each
of the Parties has the right to rely fully upon the representations, warranties,
covenants and agreements of each other Party contained in this Agreement. The
provisions of Sections 11.01, 11.09, 11.13 and 11.17 and Articles VII and IX
shall survive the termination of this Agreement. With respect to Section 3.10 of
this Agreement, the ISO will perform final billing consistent with Section 3.10
of this Agreement for all services provided until the Termination Date.

 

Page No. 52



--------------------------------------------------------------------------------

ARTICLE IX

 

INDEMNIFICATION; INSURANCE; LIMITATION OF LIABILITIES

 

9.01 Indemnification.

 

(a) Subject to Section 9.06(b) through 9.06(e), (i) each PTO shall severally
release, indemnify, and hold harmless the ISO from and against any and all
damages, losses, liabilities, obligations, claims, demands, suits, proceedings,
recoveries, judgments, settlements, costs and expenses, court costs, attorney
fees, and all other obligations (each, an “Indemnifiable Loss”) asserted against
the ISO by a Person that is not a Party to this Agreement (a “Third Party”)
including but not limited to any action by a PTO employee, to the extent alleged
to result from, arise out of or be related to such PTO’s acts or omissions that
give rise to such Indemnifiable Loss; and (ii) the ISO shall release, indemnify,
and hold harmless each PTO from and against any Indemnifiable Loss asserted
against such PTO by a Third Party, including but not limited to any action by an
ISO employee, to the extent alleged to result from, arise out of or be related
to the ISO’s acts or omissions that give rise to such Indemnifiable Loss,
including an ISO directive and/or instructions to a Party.

 

(b) The indemnification by the ISO set forth in Section 9.01(a)(ii) above shall
be limited to the extent that the liability of a PTO seeking indemnification
would be limited by any applicable Law and arises from a claim by (i) such PTO
in such PTO’s role as a Transmission Customer or (ii) a customer of such PTO.

 

(c) Each PTO shall severally release, indemnify, and hold harmless the ISO from
and against any Environmental Damages that the ISO becomes subject to as a
result of its exercise of Operational Authority over such PTO’s Transmission
Facilities, to the extent such Environmental Damages arose prior to the
Operations Date or did not result from the ISO’s acts or omissions.

 

(d) Each PTO and/or the ISO each hereby (i) waives any defense or immunity it
might otherwise have under applicable workers’ compensation laws or any other
statute, or judicial decision, disallowing or limiting such indemnification and
(ii) consents to a cause of action for indemnity and/or contribution in
connection with such indemnification.

 

9.02 Notice of Proceedings. Each party entitled to receive indemnification under
this Agreement (each, an “Indemnitee”) shall promptly notify the party who holds
an indemnification obligation hereunder (in each case, the “Indemnifying Party”)
of any Indemnifiable Loss in respect of which such Indemnitee is or may be
entitled to indemnification pursuant to Section 9.01. Such notice shall be given
as soon as reasonably practicable after the Indemnitee becomes aware of the
Indemnifiable Loss and that any such claim or proceeding may give rise to an
indemnification obligation hereunder. Such notice shall describe the nature of
the loss or proceeding in reasonable detail and shall indicate, if practicable,
the estimated amount of the Indemnifiable Loss that has been or may be sustained
by the Indemnitee. The delay or failure of such Indemnitee to provide the notice
required pursuant to this Section 9.02 shall not release the

 

Page No. 53



--------------------------------------------------------------------------------

Indemnifying Party from any indemnification obligation which it may have to such
Indemnitee except (a) to the extent that such failure or delay materially and
adversely affects the Indemnifying Party’s ability to defend such action or
increases the amount of the Indemnifiable Loss, and (b) that the Indemnifying
Party shall not be liable for any costs or expenses of the Indemnitee in the
defense of the claim, suit, action or proceeding during such period of failure
or delay.

 

9.03 Defense of Claims.

 

(a) Unless and until the Indemnifying Party (i) acknowledges in writing its
obligation within ten (10) calendar days of the Indemnitee’s notice of a claim,
suit, action or proceeding, and (ii) assumes control of the defense of such
claim, suit, action or proceeding in accordance with Section 9.03(b), the
Indemnitee shall have the right, but not the obligation, to contest, defend and
litigate, with counsel of its own selection, any claim, action, suit or
proceeding by any third party alleged or asserted against such Indemnitee in
respect of, resulting from, related to or arising out of any matter for which it
is entitled to be indemnified hereunder, and the reasonable costs and expenses
thereof shall be subject to the indemnification obligations of the Indemnifying
Party hereunder.

 

(b) Upon acknowledging in writing its obligation to indemnify an Indemnitee to
the extent required pursuant to this Article IX and paying all reasonable costs
incurred by such Indemnitee in its defense, including reasonable attorney’s
fees, the Indemnifying Party shall be entitled, at its option (subject to
Section 9.03(d)), to assume and control the defense of such claim, action, suit
or proceeding at its expense with counsel of its selection, subject to the prior
reasonable approval of the Indemnitee.

 

(c) Neither the Indemnifying Party nor the Indemnitee shall be entitled to
settle or compromise any such claim, action, suit or proceeding without the
prior written consent of the other; provided, however, that such consent shall
not be unreasonably withheld.

 

(d) Following the acknowledgment of the indemnification and the assumption of
the defense by the Indemnifying Party pursuant to Section 9.03(b), the
Indemnitee shall have the right to employ its own counsel and such counsel may
participate in such action, but the fees and expenses of such counsel shall be
at the expense of such Indemnitee, when and as incurred, unless: (i) the
employment of counsel by such Indemnitee has been authorized in writing by the
Indemnifying Party; (ii) the Indemnitee shall have reasonably concluded and
specifically notified the Indemnifying Party that there may be a conflict of
interest between the Indemnifying Party and the Indemnitee in the conduct of the
defense of such action; (iii) the Indemnifying Party shall not in fact have
employed independent counsel reasonably satisfactory to the Indemnitee to assume
the defense of such action and shall have been so notified by the Indemnitee;
(iv) the Indemnitee shall have reasonably concluded and specifically notified
the Indemnifying Party that there may be specific defenses available to it which
are different from or additional to those available to the Indemnifying Party or
that such claim, action, suit or proceeding involves or could have a material
adverse effect upon the Indemnitee beyond the scope of this Agreement; or
(v) the Indemnifying Party shall not have taken reasonable steps necessary to
defend diligently

 

Page No. 54



--------------------------------------------------------------------------------

such action within twenty (20) calendar days after receiving notice from the
Indemnitee that the Indemnitee believes the Indemnifying Party has failed to
take such steps. If clause (ii), (iii), (iv) or (v) of the preceding sentence
shall be applicable, then counsel for the Indemnitee shall have the right to
direct the defense of such claim, action, suit or proceeding on behalf of the
Indemnitee and the reasonable fees and disbursements of such counsel shall
constitute indemnifiable legal or other expenses hereunder.

 

(e) If the amount of any Indemnifiable Loss incurred by an Indemnitee, at any
time subsequent to the making of an indemnity payment by an Indemnifying Party
in respect thereof, is reduced by recovery, settlement or otherwise under or
pursuant to any insurance coverage, or pursuant to any claim, recovery,
settlement or payment by or against any other entity, the amount of such
reduction, less any costs, expenses or premiums incurred in connection therewith
(together with interest thereon from the date of payment thereof at the Prime
Rate) shall promptly be repaid by the Indemnitee to the Indemnifying Party. In
the event that the claim, demand or suit giving rise to an Indemnifiable Loss is
ultimately adjudicated, if a Final Order confirms that the Indemnitee was not
entitled to indemnification hereunder, then the amount advanced by the
Indemnifying Party in respect of such Indemnifiable Loss (together with interest
thereon from the date of payment thereof at the Prime Rate) shall promptly be
paid by the Indemnitee to the Indemnifying Party.

 

9.04 Subrogation. Upon payment of any indemnification by a party pursuant to
this Article IX, the Indemnifying Party, without any further action, shall be
subrogated to any and all claims that the Indemnitee may have relating thereto,
and such Indemnitee shall at the request and expense of the Indemnifying Party
cooperate with the Indemnifying Party and give at the request and expense of the
Indemnifying Party such further assurances as are necessary or advisable to
enable the Indemnifying Party vigorously to pursue such claims.

 

9.05 Insurance.

 

(a) The ISO shall at all times, at its own cost and expense, carry and maintain
or cause to be carried and maintained throughout the Term: (i) liability and
errors and omissions insurance (including blanket coverage for contractual
liability), insuring the ISO against liability for injury or death to persons,
damage to property and environmental restoration, (ii) worker’s compensation
insurance, (iii) property insurance and (iv) directors’ and officers’ insurance.
The amount of the insurance coverages and deductibles shall generally be
comparable to other independent system operators or RTOs, taking into
consideration the relative size of the ISO and its contractual and tariff
liabilities as compared to the other system operators or RTOs administering
similar market structures. In assessing the comparable coverages and
deductibles, the ISO may rely on the advice of its insurance consultants.

 

(b) Each PTO will maintain property insurance on its Transmission Facilities and
liability insurance in accordance with good utility practice. Each PTO may self
insure such amount to the extent it currently self insures similar policies and
amounts.

 

Page No. 55



--------------------------------------------------------------------------------

(c) All insurance required under this Section 9.05 by outside insurers shall be
maintained with insurers qualified to insure the obligations or liabilities
under this Agreement and having a Best’s rating of at least B+ VIII (or an
equivalent Best’s rating from time to time of B+ VIII), or in the event that
from time to time Best’s ratings are no longer issued with respect to insurers,
a comparable rating by a nationally recognized rating service or such other
insurers as may be agreed upon by the PTOs and the ISO.

 

(d) The PTOs shall be listed as additional insured parties on the liability and
errors and omissions insurance required to be maintained by the ISO and the ISO
shall be listed as an additional insured party on the liability insurance
maintained by each PTO. Upon execution of this Agreement, and when requested
thereafter, each Party shall furnish each other Party with certificates of all
such insurance policies setting forth the amounts of coverage, policy numbers,
and date of expiration for such insurance in conformity with the requirements of
this Agreement.

 

(e) The insurance policies maintained by the ISO hereunder shall not be
canceled, terminated or the terms thereof modified or amended without at least
thirty (30) days’ prior notice to the PTOs.

 

(f) If any insurance policy required to be maintained by the ISO hereunder shall
not be available to the ISO on a commercially reasonable basis (taking into
account both terms and premiums), the ISO shall obtain a written report of an
independent insurance advisor of recognized national standing, chosen by the
PTOs and reasonably acceptable to the ISO, confirming in reasonable detail that
such insurance policy, in respect of amount or scope of coverage, is not
available on a commercially reasonable basis from insurers of recognized
standing. During any period with respect to which any insurance policy required
by this Agreement is not commercially available, the ISO shall nevertheless
maintain insurance that approximates such required insurance policy as closely
as commercially practical, to the extent it is available on a commercially
reasonable basis from insurers of recognized standing. If any insurance policy
which was previously not held or discontinued because of its commercial
unavailability later becomes available on a commercially reasonable basis, the
ISO shall obtain or reinstate such insurance.

 

9.06 Assumption of Liability.

 

(a) (i) Each PTO shall be severally liable to the ISO, and the ISO shall be
liable to each PTO, for losses, liabilities, damages, diminution in value,
obligations, claims, proceedings, fines, deficiencies and expenses
(collectively, “Losses”) caused by such Party’s grossly negligent acts or
omissions or willful misconduct (including the grossly negligent acts or
omissions or willful misconduct of such Party’s directors, Affiliates, members,
officers, employees, agents, and contractors) in connection with the performance
of such Party of its obligations under this Agreement; and (ii) no Party shall
be liable to another Party for any incidental, indirect, special, exemplary,
punitive or consequential damages, including lost revenues or profits, even if
such damages are foreseeable or the damaged Party has advised such Party of the
possibility of such damages and regardless of whether any such damages are
deemed

 

Page No. 56



--------------------------------------------------------------------------------

to result from the failure or inadequacy of any exclusive or other remedy. The
foregoing limitations shall not apply to the right of the Parties to seek
indemnification under this Agreement in accordance with Section 9.01.

 

(b) Nothing in this Agreement shall be deemed to affect the right of the ISO to
recover its costs due to liability under this Article IX through the ISO
Participants Agreement or the ISO Administrative Tariff.

 

(c) The ISO shall not be liable to any PTO with respect to any damages incurred
by such PTO that are directly attributable to the ISO’s reliance on facility
ratings established by such PTO.

 

(d) No PTO shall be liable to any other PTO and/or the ISO by reason of this
Agreement (whether based on contract, indemnification, warranty, tort, strict
liability or otherwise) for: (i) any acts or omissions taken or done in
compliance with, or good faith attempts to comply with, the directives and/or
instructions of the ISO, except in cases of the gross negligence or willful
misconduct of such PTO; and/or (ii) any costs and expenses relating to the
operation, repair, maintenance or improvement of any Transmission Facility of
the ISO or any other PTO.

 

(e) Notwithstanding any of the foregoing, the ISO shall be liable in actual
damages for failure to make payments or transfer sums under Section 3.10 of this
Agreement if the ISO fails to discharge its obligation to prepare and send bills
or to perform its obligations pursuant to Section 3.10 of this Agreement.

 

ARTICLE X

 

TERM; DEFAULT AND TERMINATION

 

10.01 Term; Termination Date.

 

(a) Term and Operations Date.

 

(i) Term. Subject to the terms set forth in this Section 10.01, the initial term
of this Agreement (the “Initial Term”) shall commence on the Operations Date and
shall continue for a period of five years. Subject to the terms set forth in
this Section 10.01, the Initial Term shall be extended automatically for
additional two-year periods (each, an “Additional Term”). Any one or more PTOs
may withdraw from this Agreement effective at the end of the Initial Term or the
end of any Additional Term by providing no less than 180 days’ prior notice of
such withdrawal to the other Parties. Together, the Initial Term and the
Additional Term(s), if any, shall constitute the term (the “Term”) of this
Agreement.

 

Page No. 57



--------------------------------------------------------------------------------

(ii) Operations Date. The “Operations Date” shall be the date on which the ISO
and the Initial Participating Transmission Owners unanimously agree to place
this Agreement, the ISO OATT, and related agreements and documents into effect.
The ISO and the Initial Participating Transmission Owners shall jointly issue a
written notice (the “Notice of Operations Date”) at least thirty (30) calendar
days in advance of the Operations Date. The Notice of Operations Date shall be
posted on the ISO website and filed with FERC on an informational basis.

 

(b) PTO Withdrawal During The Term. Subject to Section 10.01(e), any one or more
PTOs may withdraw from this Agreement at any time during the Term if any of the
following shall have occurred:

 

(i) upon an ISO event of default in accordance with Section 10.03(a), provided
that the PTOs shall exercise this right in accordance with Section 10.03(b)(i).

 

(ii) if a Final Order of FERC, a Final Order of a Federal court or a Federal law
sets forth a change in policy stating that: (A) the federal government no longer
encourages the participation of transmission owners in RTOs and such Final Order
or law affirmatively states that transmission owners participating in an RTO may
withdraw therefrom, or (B) that the recovery of costs for existing Transmission
Facilities will be subject to any change in policy which would prevent a PTO
from recovering the costs of existing Transmission Facilities on a regulated
cost-of-service basis; provided that withdrawal pursuant to (A) or (B) of this
provision shall require notice to the other Parties not less than 180 days prior
to the Termination Date established pursuant to Section 10.01(e).

 

(iv) FERC issues an order putting into effect changes to the relative rights and
responsibilities of the PTOs and the ISO under this Agreement, including
changing the scope and definition of Operating Authority, so as to materially
adversely affect the interests of one or more PTOs, unless the PTOs have agreed
to such changes in accordance with Section 11.04; provided that: (A) only the
PTO(s) affected by such FERC order shall have the right to withdraw pursuant to
this provision; (B) withdrawal pursuant to this provision shall require notice
to the other Parties not less than 180 days prior to the Termination Date
established pursuant to Section 10.01(e); and (C) a PTO providing a notice of
withdrawal pursuant to this provision shall be required to rescind such notice
if FERC issues a subsequent order prior to the Termination Date so as to
eliminate the changes to the relative rights and responsibilities of the PTOs
and the ISO under this Agreement.

 

(v) the withdrawing PTO has entered into an agreement to form an ITC in
accordance with Attachment M to the ISO OATT which has been accepted

 

Page No. 58



--------------------------------------------------------------------------------

for filing by the FERC, provided that withdrawal pursuant to this provision
shall be effective concurrent with the effective date of such agreement.

 

(vi) the withdrawing PTO has obtained authorization from the FERC to join
another RTO or other similar organization (such as an Independent System
Operator) in connection with a merger with or acquisition by another entity
other than another PTO.

 

(c) Remaining PTOs. In the event that one or more, but less than all, PTOs
withdraw from this Agreement in accordance with Section 10.01(a) or (b), this
Agreement shall remain in full force and effect with respect to all other PTOs;
provided that in the event of a withdrawal under Section 10.01(a), the remaining
PTOs shall have a period of twenty days from the date of the notice provided in
accordance with Section 10.01(a) to notify the other Parties that it intends to
withdraw from this Agreement at the end of the Initial Term or any Additional
Term, as applicable. The “Termination Date” shall mean the date of termination
established in accordance with Section 10.01(e).

 

(d) Termination By the ISO. The ISO may terminate its obligations under this
Agreement and surrender its Operating Authority over the Transmission Facilities
if any of the following shall have occurred:

 

(i) the withdrawal of one or more PTOs from this Agreement and as a result of
such withdrawal the ISO cannot maintain system reliability or administer
efficient and competitive markets.

 

(ii) FERC issues an order putting into effect material changes in the liability
and indemnification protections afforded to the ISO under this Agreement or the
ISO OATT, provided that: (A) withdrawal pursuant to this provision shall require
notice to the other Parties not less than 180 days prior to the Termination Date
established pursuant to Section 10.01(e); and (B) the ISO shall be required to
rescind such notice if FERC issues a subsequent order prior to the Termination
Date so as to eliminate the material changes to such liability and
indemnification protections.

 

(iii) FERC issues an order putting into effect an amendment or modification of
this Agreement that materially adversely affects the ISO’s ability to carry out
its responsibilities under this Agreement, unless the ISO has agreed to such
changes in accordance with Section 11.04, provided that: (A) withdrawal pursuant
to this provision shall require notice to the other Parties not less than 180
days prior to the Termination Date established pursuant to Section 10.01(e); and
(B) the ISO shall be required to rescind such notice if FERC issues a subsequent
order prior to the Termination Date so as to eliminate the material adverse
effect to the ISO’s ability to carry out its responsibilities under this
Agreement.

 

Page No. 59



--------------------------------------------------------------------------------

(iv) upon a PTO event of default in accordance with Section 10.04(a), provided
that the ISO shall exercise this right in accordance with Section 10.04(b)(i).

 

(e) Actions Prior To Withdrawal or Termination. Upon submission of a written
notice of termination or withdrawal by a Party or Parties, the Party or Parties
submitting such notice shall commence the development of a plan under which
Operating Authority shall be transferred from the ISO to another entity. The
Termination Date with respect to any PTO or the ISO shall not occur until both:
(a) the ISO and all affected PTOs have agreed upon a plan addressing the
technical, operational and market issues associated with the transfer of
Operating Authority in connection with such termination or withdrawal and such
plan has been implemented, provided that: (i) if the Parties are unable to reach
agreement on such plan, any affected Party shall have the right to submit the
matter to FERC for resolution without additional negotiation under
Section 11.14; (ii) with respect to a withdrawal pursuant to Section 10.01(a),
no PTO shall be required to remain a Party to this Agreement for longer than one
year after providing notice of withdrawal; and (iii) in the event of a default
by the ISO, the affected PTOs may require that the ISO immediately make
arrangements for the orderly transfer of the ISO’s invoicing and collection
functions with respect to such PTOs prior to the Termination Date in accordance
with Section 10.03(b); and (b) all required regulatory approvals, if any, have
been obtained for such withdrawal or termination, including any approvals
required pursuant to Section 10.01(f).

 

(f) Approvals. Notwithstanding any other provision contained herein or in any
other document to the contrary, any termination or withdrawal requested under
this Section 10.01 shall be effective: (1) unless a party to this Agreement
seeking to challenge the request demonstrates that the requested termination or
withdrawal is contrary to the public interest under the Mobile-Sierra Doctrine
and (ii) subject to the FERC’s determination under Section 205 of the Federal
Power Act that the termination or withdrawal is just, reasonable and not unduly
discriminatory or preferential. Each PTO exercising its right to withdraw or
terminate in accordance with this Section 10.01 shall file with the FERC,
pursuant to Section 205 of the FPA, the tariffs and rate schedules applicable to
transmission service over such PTO’s Transmission Facilities to become effective
upon such termination or withdrawal.

 

(g) Continuing Obligations. Each withdrawing or terminating Party shall have the
following continuing obligations following withdrawal from this Agreement

 

(i) All financial obligations incurred and payments applicable to the time
period prior to the Termination Date shall be honored by the terminating or
withdrawing Party and each other Party in accordance with the terms of this
Agreement, and each Party shall remain liable for all obligations arising
hereunder prior to the Termination Date.

 

Page No. 60



--------------------------------------------------------------------------------

(ii) Any withdrawing PTO that is not a Publicly-Owned PTO shall file a
replacement transmission tariff to replace the ISO OATT, unless FERC rules no
longer require the filing of such a tariff. Any withdrawing Publicly-Owned PTO
shall adopt the Order No. 888 pro forma tariff.

 

10.02 Release of Operating Authority.

 

(a) Upon the Termination Date, the ISO’s right and obligation to exercise
Operating Authority over the Transmission Facilities of a PTO with whom this
Agreement has terminated shall promptly cease, and, in accordance with
Section 10.01, the ISO shall be deemed to have released and returned, and such
PTO (or its designee) shall have assumed, Operating Authority over such
Transmission Facilities on the Termination Date.

 

(b) After the Termination Date, the ISO shall take Commercially Reasonable
Efforts to assist the terminating PTO or such PTO’s designee in resuming
performance of the functions comprising Operating Authority.

 

(c) The expenses associated with any termination under Section 10.01 shall be at
the PTO’s expense unless (1) the termination is by the ISO pursuant to
Section 10.01(d)(ii) or (iii), or (2) pursuant to Section 10.03 in the event of
an ISO default.

 

10.03 Events of Default of the ISO.

 

(a) Events of Default of the ISO. Subject to the terms and conditions of this
Section 10.03, the occurrence of any of the following events shall constitute an
event of default of the ISO under this Agreement:

 

(i) Failure by the ISO to perform any material obligation set forth in this
Agreement and continuation of such failure for longer than thirty (30) days
after the receipt by the ISO of written notice of such failure from a PTO;
provided, however, that if the ISO is diligently pursuing a remedy during such
thirty (30) day period, said cure period shall be extended for an additional
thirty (30) days or as otherwise agreed by all affected Parties

 

(ii) If there is a dispute between the ISO and a PTO as to whether the ISO has
failed to perform a material obligation, the cure period(s) provided in
Section 10.03(a)(i) above shall run from the point at which a finding of failure
to perform has been made by a Governmental Authority;

 

(iii) Any attempt (not including consideration of strategic options or entering
into exploratory discussions) by the ISO to transfer an interest in, or assign
its obligations under, this Agreement, except as otherwise permitted hereunder;

 

Page No. 61



--------------------------------------------------------------------------------

(iv) Failure of the ISO (if it has received the necessary corresponding funds
from ISO customers) to pay when due any and all amounts payable to any PTO by
the ISO as part of the settlement process pursuant to Section 3.10 within three
(3) Business Days;

 

(v) Failure of the ISO to pay when due any other amounts payable to any PTO by
the ISO pursuant to this Agreement within thirty (30) days of the due date;

 

(vi) The exercise of Operating Authority or other responsibilities under this
Agreement in a manner that results in a material amount of damage to or the
destruction of a PTO’s Transmission Facilities due to the willful misconduct or
gross negligence of the ISO or the repeated and persistent exercise by the ISO
of its Operating Authority in a manner that subjects Transmission Facilities to
the significant risk of a material amount of damage, provided that exercise by
the ISO of its Operating Authority over any Transmission Facility both in
accordance with the Operating Procedures and within the ratings established by a
PTO for such Transmission Facility shall not be considered to subject such
Transmission Facility to risk of damage and further provided that nothing in
this Section 10.03(a)(v) shall be deemed to excuse the ISO from complying with
its obligations under this Agreement or to limit the other events of default
specified in this Section 10.03(a).

 

(vii) With respect to the ISO, (A) the filing of any petition in bankruptcy or
insolvency, or for reorganization or arrangement under any bankruptcy or
insolvency laws, or voluntarily taking advantage of any such laws by answer or
otherwise or the commencement of involuntary proceedings under any such laws,
(B) assignment by the ISO for the benefit of creditors; or (C) allowance by the
ISO of the appointment of a receiver or trustee of all or a material part of its
property if such receiver or trustee is not discharged within thirty (30) days
after such appointment.

 

(b) Remedies for Default. If an event of default by the ISO occurs, each
affected PTO shall have the right to avail itself of any or all of the following
remedies, all of which shall be cumulative and not exclusive:

 

(i) To terminate its participation in this Agreement with respect to such PTO in
accordance with Section 10.01(e); provided that if the ISO contests such
allegation of an ISO event of default, this Agreement shall remain in effect
pending resolution of the dispute, but any applicable notice period shall run
during the pendency of the dispute;

 

(ii) To demand that the ISO shall immediately make arrangements for the orderly
transfer of Operating Authority over such PTO’s Transmission Facilities and
assist such PTO or such PTO’s designee in resuming performance

 

Page No. 62



--------------------------------------------------------------------------------

of the functions comprising Operating Authority, provided that: (A) such PTO
shall not be liable for the reimbursement of the ISO for any costs and expenses
incurred by the ISO in connection therewith; (B) the ISO and all affected PTOs
shall agree upon a plan addressing the technical and operational issues
associated with such transfer of Operating Authority, and such plan has been
implemented; and (C) if the Parties are unable to reach agreement on such plan,
any affected Party shall have the right to submit the matter to FERC for
resolution without additional negotiation under Section 11.14;

 

(iii) To demand that the ISO shall terminate any right of the ISO, immediately
make arrangements for the orderly transfer of the ISO’s invoicing and collection
functions with respect to such PTO and assist such PTO or such PTO’s designee in
resuming performance of the functions the later of 20 days from the date of
making such demand or the start of the next billing cycle. Without limiting the
generality of the foregoing, the ISO agrees to deliver all information and files
necessary to perform billing for regional transmission service (the “Regional
Billing”), including but not limited to transferring all files then used by the
ISO to prepare rate calculations and billing to a billing representative
designated by the PTOs. The PTOs will provide the ISO, within 30 days of the
Operations Date, with a list of the specific information and files necessary if
the PTOs were to perform the Regional Billing;

 

(iv) To make any payment or perform or comply with any agreement that the ISO
shall be obligated to pay, perform or comply with under this Agreement and the
amount of reasonable expenses (including attorneys’ fees and any other
reasonable professionals’ fees and expenses) of such PTO incurred in connection
with such payment or the performance of or compliance with any such agreement
shall be payable by the ISO upon demand;

 

(v) To obtain such specific performance and/or an injunction to prevent breaches
of this Agreement and to enforce specifically the terms and conditions hereof;
and/or

 

(vi) To obtain damages pursuant to the indemnity provisions of Sections 9.01 and
9.06 and for non-performance of invoicing/payment obligations under Section 3.10
of this Agreement.

 

10.04 Events of Default of a PTO.

 

(a) Events of Default of a PTO. Subject to the terms and conditions of this
Section 10.04, the occurrence of any of the events listed below shall constitute
an event of default of such PTO under this Agreement (in each instance, a “PTO
Default”):

 

(i) Failure by such PTO to perform any material obligation set forth in this
Agreement and continuation of such failure for longer than thirty (30) days

 

Page No. 63



--------------------------------------------------------------------------------

after the receipt by such PTO of written notice of such failure from the ISO,
provided, however, that if such PTO is diligently pursuing a remedy during such
thirty (30) day period, said cure period shall be extended for an additional
thirty (30) days or as otherwise agreed by all affected Parties;

 

(ii) If there is a dispute between a PTO and the ISO as to whether the PTO has
failed to perform a material obligation, the cure period(s) provided in
Section 10.04(a)(i) above shall run from the point at which a finding of failure
to perform has been made by a Governmental Authority;

 

(iii) With respect to such PTO, (A) the filing of any petition in bankruptcy or
insolvency, or for reorganization or arrangement under any bankruptcy or
insolvency laws, or voluntarily taking advantage of any such laws by answer or
otherwise or the commencement of involuntary proceedings under any such laws,
(B) assignment by such PTO for the benefit of creditors; or (C) allowance by
such PTO of the appointment of a receiver or trustee of all or a material part
of its property if such receiver or trustee is not discharged within thirty
(30) days after such appointment; or

 

(iv) Failure of the PTO to pay when due any amounts payable to the ISO by such
PTO pursuant to this Agreement within thirty (30) days of the due date.

 

(b) Remedies for Default. If an event of default by a PTO occurs, the ISO shall
have the following remedies, all of which shall be cumulative and not exclusive:

 

(i) terminate this Agreement with respect to such PTO in accordance with
Section 10.01(e); provided that if such PTO contests such allegation of a PTO
event of default, this Agreement shall remain in effect pending resolution of
the dispute, but any applicable notice period shall run during the pendency of
the dispute;

 

(ii) such specific performance and/or an injunction to prevent breaches of this
Agreement and to enforce specifically the terms and conditions hereof; or

 

(iii) obtain damages pursuant to the indemnity provisions of Sections 9.01 and
9.06.

 

(c) Notwithstanding anything to the contrary herein, nothing in this
Section 10.04 shall be deemed to give the ISO or any ISO agent or designee the
right to exercise any functions other than those enumerated as Operating
Authority in Section 3.02 or the right to take physical control of any PTO
facilities.

 

Page No. 64



--------------------------------------------------------------------------------

ARTICLE XI

 

MISCELLANEOUS

 

11.01 Notices. Unless otherwise expressly specified or permitted by the terms
hereof, all communications and notices provided for herein shall be in writing
and any such communication or notice shall become effective (a) upon personal
delivery thereof, including by overnight mail or courier service, (b) in the
case of notice by United States mail, certified or registered, postage prepaid,
return receipt requested, upon receipt thereof, or (c) in the case of notice by
facsimile, upon receipt thereof; provided that such transmission is promptly
confirmed by either of the methods set forth in clauses (a) or (b) above, in
each case addressed to each party and copy party hereto at its address set forth
in Schedule 11.01 or, in the case of any such party or copy party hereto, at
such other address as such party or copy party may from time to time designate
by written notice to the other parties hereto; further provided that a notice
given in connection with this Section 11.01 but received on a day other than a
Business Day, or after business hours in the situs of receipt, will be deemed to
be received on the next Business Day.

 

11.02 Supersession of Prior Agreements. With respect to the subject matter
hereof, this Agreement (together with all schedules and exhibits attached
hereto) constitutes the entire agreement and understanding among the Parties
with respect to all subjects covered by this Agreement and supersedes all prior
discussions, agreements and understandings among the Parties with respect to
such matters, including those agreements set forth on Schedule 11.02 attached
hereto. To the extent that such other agreements address subjects addressed in
this Agreement, this Agreement shall govern.

 

11.03 Waiver. Any term or condition of this Agreement may be waived at any time
by the Party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the Party waiving such term or condition. No waiver by any Party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion. All remedies, either under this
Agreement or by Law or otherwise afforded, shall be cumulative and not
alternative.

 

11.04 Amendment; Limitations on Modifications of Agreement.

 

(a) Except as otherwise specifically provided herein, this Agreement shall only
be subject to modification or amendment as follows:

 

(i) Establishment of Committee. The PTOs shall form a PTO Administrative
Committee (“PTO AC”) which shall meet periodically (1) to consider
recommendations to the ISO regarding actions, policies and rules of the ISO
affecting the PTOs’ Transmission Facilities; (2) to consider and vote upon
proposed amendments to this Agreement; (3) to consult with the ISO as may be
provided for under this Agreement; and (4) to consider any other matters
relating

 

Page No. 65



--------------------------------------------------------------------------------

to the administration of this Agreement by the PTOs. The PTO AC shall be
organized in the manner described in Schedule 11.04.

 

(ii) Amendments to Section 11.04(a)(iii) and Schedule 11.04. Notwithstanding
anything in this Agreement which may be construed to the contrary, the PTOs may
unilaterally amend or revise Sections 11.04(a)(iii)(B) and 11.04(a)(iii)(C) of
this Agreement and Schedule 11.04 to this Agreement through a vote of the PTO AC
as set forth in Section 12 of Schedule 11.04, without the consent of the ISO,
and may submit such amended Agreement under Section 205 of the Federal Power
Act. Notwithstanding anything in this Agreement which may be construed to the
contrary, the ISO may unilaterally amend or revise section 11.04(a)(iii)(A) of
this Agreement through the process set forth in that subsection, without the
consent of the PTOs, and may submit such amended Agreement under Section 205 of
the Federal Power Act.

 

(iii) Amendments to this Agreement. Except as set forth in section 11.04(a)(ii),
this Agreement may be amended by mutual agreement of the PTOs and the ISO and
the acceptance of any such amendment by FERC.

 

(A) ISO Agreement to Amendments. The ISO shall be deemed to have agreed to such
amendment upon execution of the amendment.

 

(B) PTO Agreement to General Amendments. Except as otherwise provided in
sections 11.04(a)(iii)(C) and 11.04(a)(iii)(D), the PTOs will be deemed to have
agreed to such amendment upon a vote of the PTOs meeting all of the following
criteria:

 

(1) Weighted Voting. A vote to approve an amendment to this Agreement under this
Section 11.04(a)(iii)(B) shall be cast by a number of the Individual Votes of
the PTOs equal to or greater than sixty-five (65) percent of the aggregate
Individual Votes of all the PTOs;

 

(2) Support of Non-Affiliated PTOs. In addition to the Individual Votes
satisfying Section 11.04(a)(iii)(B)(i), a vote of the PTOs to approve an
amendment to this Agreement under this Section 11.04(a)(iii)(B) shall be cast by
a number of Non-Affiliated PTOs that have Supporting Votes-that are equal to or
greater than (x) fifty (50) percent of such Non-Affiliated PTOs or (y) four (4),
whichever is less; and;

 

Page No. 66



--------------------------------------------------------------------------------

(3) Limits on a Single PTO Veto. The negative vote of a single PTO with
Individual Votes equal to thirty-five (35) but not more than fifty (50) percent
of the aggregate Individual Votes of the PTOs shall not cause the amendment to
fail if the combined Individual Votes of the PTOs voting in favor of the
amendment are equal to or greater than ninety-five (95) percent of the
Individual Votes of all the remaining PTOs. The negative vote of a single PTO
with Individual Votes greater than fifty (50) percent of the aggregate
Individual Votes of the PTOs voting shall cause the amendment to fail.

 

(C) PTO Agreement Requiring a Super Majority Vote. The PTOs will be deemed to
have agreed to an amendment to Section 3.04(b) of this Agreement upon a vote of
the PTOs meeting both of the following criteria:

 

(1) Weighted Voting. A vote to approve an amendment to section 3.04(b) of this
Agreement shall be cast by a number of the Individual Votes of the PTOs equal to
or greater than ninety-five (95) percent of the aggregate Individual Votes of
all the PTOs; and

 

(2) Support of Non-Affiliated PTOs. In addition to the Individual Votes
satisfying Section 11.04(a)(iii)(C)(i), a vote of the PTOs to approve an
amendment to section 3.04(b) of this Agreement shall be cast by a number of
Non-Affiliated PTOs that have Supporting Votes-that are equal to or greater than
(x) seventy (70) percent of such Non-Affiliated PTOs or (y) five (5), whichever
is less.

 

(D) PTO Agreement Requiring Consent of Affected Party. Notwithstanding anything
in this Agreement which may be construed to the contrary, the PTO rights and
privileges contained in sections 2.01, 3.04(a), 3.04(j), 3.04(k), 3.07, 3.13,
10.01(a), 10.01(b), and 11.04 of this Agreement and sections 12 and 13 of
Schedule 11.04 to this Agreement shall not be modified or diminished by
amendment to this Agreement or in any other way without the prior written
consent of each PTO that may be affected thereby.

 

(E) Amendments to PTO Voting Provisions to Reflect Additional Participating
Transmission Owners. If an

 

Page No. 67



--------------------------------------------------------------------------------

unaffiliated transmission utility from outside the New England Control Area
becomes or is about to become an Additional Participating Transmission Owner
pursuant to Section 11.05 of this Agreement, and if any initial PTO’s Individual
Vote will change by more than 20 percent as a result, the PTOs shall enter into
good faith negotiations to consider appropriate modifications to Sections
11.04(a)(iii)(B) and 11.04(a)(iii)(C) of this Agreement and Schedule 11.04 to
this Agreement. The PTOs may unilaterally amend or revise Sections
11.04(a)(iii)(B) and 11.04(a)(iii)(C) of this Agreement and Schedule 11.04 to
this Agreement through a vote of the PTO AC as set forth in
Section 11.04(a)(iii)(D), without the consent of the ISO, and may submit such
amended Agreement to the FERC under Section 205 of the Federal Power Act.

 

(F) Supporting Votes. Each PTO that has a minimum of one (1) percent of the
aggregate Individual Votes of all the PTOs at the time of the applicable PTO AC
meeting shall have a single “Supporting Vote.” The Individual Votes of any group
of two or more PTOs that each have an Individual Vote of less than one
(1) percent may be combined and voted so that if the combined Individual Votes
of such PTOs are equal to or greater than one (1) percent of the aggregate
Individual Votes of all the PTOs at the time of the applicable PTO AC meeting,
such combined Individual Votes shall be counted as a single Supporting Vote.
Subject to a sufficient number of Publicly-Owned PTOs executing this Agreement,
as of the Operations Date the combined Individual Votes of all of the
Publicly-Owned PTOs is expected to be greater than one (1) percent of the
aggregate Individual Votes of all the PTOs. In the event that the combined
Individual Votes of all of the Publicly-Owned PTOs as of the Operations Date is
greater than one (1) percent of the aggregate Individual Votes of all the PTOs,
if at any time after the Operations Date, all of the Publicly-Owned PTOs have
Individual Votes of less than one (1) percent of the aggregate Individual Votes
of all of the PTOs due to the addition of new transmission assets and the
depreciation of existing transmission assets, then the combined Individual Votes
of all of the Publicly Owned PTOs shall nonetheless be counted as a single
Supporting Vote.

 

Page No. 68



--------------------------------------------------------------------------------

(b) In light of the foregoing, the Parties agree that they shall not rely to
their detriment on any purported amendment, waiver or other modification of any
rights under this Agreement unless the requirements of this Section 11.04 are
satisfied and further agree not to assert equitable estoppel or any other
equitable theory to prevent enforcement of this provision in any court of law or
equity, arbitration or other proceeding.

 

(c) Absent the agreement of the Parties to any proposed change hereof or an
amendment hereof pursuant to Section 11.04(a), the standard of review for
changes to the following sections of this Agreement (or changes to any schedules
associated with such sections) proposed by a Party, a non-party or the Federal
Energy Regulatory Commission acting sua sponte shall be the “public interest”
standard of review under the Mobile-Sierra Doctrine: 2.01, 2.04, 3.01, 3.02,
3.03, 3.04, 3.05, 3.06, 3.07, 3.09, 3.10, 3.11, 3.13, 3.14, 4.01(e), 6.06, 6.07,
6.08, 9.01, 9.06, 10.02, 10.03, 10.04, 11.04(a) - (d), 11.05, 11.06, 11.08,
11.17, 11.19(d), and Article I, as it applies to the foregoing sections. Absent
the agreement of the Parties to any proposed change hereof or an amendment
hereof pursuant to Section 11.04(a), with respect to changes to the remaining
provisions of this Agreement proposed by a Party, a non-party or the Federal
Energy Regulatory Commission acting sua sponte, the standard of review shall be
that provided under Section 206 of the Federal Power Act.

 

(d) Notwithstanding the Parties’ rights under Section 3.04 hereof, neither the
ISO nor any PTO shall propose to modify or amend the ISO OATT nor any other
tariff, rate schedule, procedure, protocol, or agreement applicable to the ISO
or the PTOs in any manner that would limit, alter, or adversely affect the
rights and responsibilities of the non-proposing Parties under this Agreement or
that would otherwise be inconsistent with the provisions of this Agreement
unless: (i) the PTOs and the ISO have entered into a prior written agreement to
make corresponding modifications to this Agreement in accordance with this
Section 11.04, or (ii) if corresponding modifications to the provisions of this
Agreement enumerated in Section 11.04(c) above are required, the proposing Party
also requests FERC to find (or FERC has already so found) that the corresponding
modifications are required under the “public interest” standard of review under
the Mobile-Sierra Doctrine or (iii) if corresponding modifications to the
remainder of the Agreement are required, the proposing Party also requests FERC
to find (or FERC has already so found) that the corresponding modifications are
required under the standard of review under Section 206 of the Federal Power
Act.

 

(e) The Parties shall notify stakeholders of proposed amendments to this
Agreement by posting such amendments on the ISO website prior to the filing of
such amendments with FERC and shall consider stakeholder input concerning such
proposed amendments.

 

11.05 Additional Participating Transmission Owners. After the Operations Date,
subject to the terms set forth herein, including Section 6.06, any owner of
transmission facilities may become a PTO under this Agreement and a Party to
this Agreement by executing and delivering a counterpart to this Agreement with
the consent or approval of the ISO, such consent or approval not to be
unreasonably withheld. Owners of transmission facilities that become

 

Page No. 69



--------------------------------------------------------------------------------

PTOs pursuant to the terms of this Section 11.05 shall be referred to herein as
“Additional Participating Transmission Owners”; provided, however, that,
notwithstanding any other provision contained herein to the contrary,
Independent Transmission Companies shall not be deemed to be Additional
Participating Transmission Owners hereunder. Notwithstanding Section 11.04 or
any other provision contained herein to the contrary, Additional Participating
Transmission Owners may become parties to this Agreement without any consent or
approval of the other PTOs and without any amendment to this Agreement, except
that this Agreement may be amended pursuant to Section 11.04(a)(iii)(E) if an
unaffiliated transmission utility from outside the Control Area becomes or is
about to become an Additional Participating Transmission Owner.

 

11.06 Integration Charges. Each Additional Participating Transmission Owner that
enters into this Agreement after the Operations Date shall pay upon joining or
shall promptly reimburse the ISO and each affected PTO for (a) all incremental
costs, expenses and charges (including those incurred by the ISO or other PTOs)
that, as determined by the ISO, result from the integration of such PTO’s
transmission system into the Transmission Facilities over which the ISO
exercises Operating Authority and produce an increase in ISO Administrative
Charges assessed against users of the New England Transmission System; and
(b) such PTO’s Pro Rata Share of the aggregate start-up costs recovered up to
that date by the ISO. The ISO shall not implement any integration until it has
received from the Additional Participating Transmission Owner payment in full
for all such payments or secured a binding agreement that obligates the
Additional Participating Transmission Owner to pay all such costs, expenses and
other charges as they come due.

 

11.07 No Third Party Beneficiaries. Except as provided in Article IX, it is not
the intention of this Agreement or of the Parties to confer a third party
beneficiary status or rights of action upon any Person or entity whatsoever
other than the Parties and nothing contained herein, either express or implied,
shall be construed to confer upon any Person or entity other than the Parties
any rights of action or remedies either under this Agreement or in any manner
whatsoever.

 

11.08 No Assignment; Binding Effect. Neither this Agreement nor any right,
interest or obligation hereunder may be assigned by a Party (including by
operation of law) without the prior written consent of each other Party in its
sole discretion and any attempt at assignment in contravention of this
Section 11.08 shall be void. Any PTO may assign or transfer any or all of its
rights, interests and obligations hereunder upon the transfer of its assets
through sale, reorganization, or other transfer, provided that:

 

(a) the PTO’s successors and assigns shall agree to be bound by the terms of
this Agreement except that PTO’s successors and assigns shall not be required to
be bound by any obligations hereunder to the extent that the PTO has agreed to
retain such obligations; and

 

(b) notwithstanding (a), the PTO shall assign or transfer to any new owner of
Transmission Facilities subject to this Agreement all of the rights,
responsibilities and obligations associated with the physical operation of such
Transmission Facilities as well as all

 

Page No. 70



--------------------------------------------------------------------------------

of the rights, responsibilities and obligations associated with the ISO’s
Operating Authority with respect to such Transmission Facilities, further
provided that the new owner shall have the right to retain one or more
subcontractors to perform any or all of its responsibilities or obligations
under this Agreement.

 

Subject to the foregoing, this Agreement is binding upon, inures to the benefit
of and is enforceable by the Parties and their respective permitted successors
and assigns. No assignment shall be effective until the PTO receives all
required regulatory approvals for such assignment.

 

11.09 Further Assurances; Information Policy; Access to Records.

 

(a) Each Party agrees, upon another Party’s request, to make Commercially
Reasonable Efforts to execute and deliver such additional documents and
instruments, provide information, and to perform such additional acts as may be
necessary or appropriate to effectuate, carry out and perform all of the terms,
provisions, and conditions of this Agreement and of the transactions
contemplated hereby.

 

(b) The ISO shall, upon a PTO’s request, make available to such PTO any and all
information within the ISO’s custody or control that is necessary for such PTO
to perform its responsibilities and obligations or enforce its rights under this
Agreement, provided that such information shall be made available to such PTO
only to the extent permitted under the ISO Information Policy and subject to any
applicable restrictions in the ISO Information Policy, including provisions of
the ISO Information Policy governing the confidential treatment of non-public
information, and provided further that any PTO employee or employee of a PTO’s
Local Control Center shall comply with such ISO Information Policy and any
applicable standards of conduct to prevent the disclosure of such information to
any unauthorized Person. Any dispute concerning what information is necessary
for a PTO to perform its responsibilities and obligations or enforce its right
under this Agreement shall be subject to dispute resolution under Section 11.14
of this Agreement.

 

(c) Each PTO shall, upon the ISO’s request, make available to the ISO any and
all information within the PTO’s custody or control that is necessary for the
ISO to perform its responsibilities and obligations or enforce its rights under
this Agreement, provided that such information shall be shall be made available
to the ISO only to the extent permitted under the ISO Information Policy and
subject to any applicable restrictions in the ISO Information Policy, including
provisions of the ISO Information Policy governing the confidential treatment of
non-public information, and provided further that any ISO employee shall comply
with such ISO Information Policy and any applicable standards of conduct to
prevent the disclosure of such information to any unauthorized Person. Any
dispute concerning what information is necessary for the ISO to perform its
responsibilities and obligations or enforce its right under this Agreement shall
be subject to dispute resolution under Section 11.14 of this Agreement.

 

(d) If, in order to properly prepare its Tax Returns, other documents or reports
required to be filed with Governmental Authorities or its financial statements
or to fulfill its obligations hereunder, it is necessary that the ISO or any PTO
be furnished with additional

 

Page No. 71



--------------------------------------------------------------------------------

information, documents or records not referred to specifically in this
Agreement, and such information, documents or records are in the possession or
control of the ISO or a PTO, the ISO or such PTO shall use its best efforts to
furnish or make available such information, documents or records (or copies
thereof) at the ISO’s or such PTO’s request, cost and expense. Any information
obtained by the ISO or a PTO in accordance with this paragraph shall be subject
to any applicable provisions of the ISO Information Policy.

 

(e) Notwithstanding anything to the contrary contained in this Section 11.09:

 

(i) no Party shall be obligated by this Section 11.09 to undertake studies or
analyses that such Party would not otherwise be required to undertake or to
incur costs outside the normal course of business to obtain information that is
not in such Party’s custody or control at the time a request for information is
made pursuant to this Section 11.09;

 

(ii) if any PTO and the ISO are in an adversarial relationship in litigation or
arbitration (other than with respect to litigation or arbitration to enforce
this Section 11.09), the furnishing of information, documents or records by the
ISO or such PTO in accordance with this Section 11.09 shall be subject to
applicable rules relating to discovery;

 

(iii) no Party shall be compelled to provide any privileged and/or confidential
documents or information that are attorney work product or subject to the
attorney/client privilege; and

 

(iv) no Party shall be required to take any action that impairs or diminishes
its rights under this Agreement, diminishes any other Party’s obligations under
this Agreement or otherwise lessens the value of this Agreement to such Party.

 

11.10 Business Day. Notwithstanding anything herein to the contrary, if the date
on which any payment is to be made pursuant to this Agreement is not a Business
Day, the payment otherwise payable on such date shall be payable on the next
succeeding Business Day with the same force and effect as if made on such
scheduled date and, provided such payment is made on such succeeding Business
Day, no interest shall accrue on the amount of such payment from and after such
scheduled date to the time of such payment on such next succeeding Business Day.

 

11.11 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware including all matters of
construction, validity and performance without regard to the conflicts-of-laws
provisions thereof.

 

11.12 Consent to Service of Process. Each of the Parties hereby consents to
service of process by registered mail, Federal Express or similar courier at the
address to which notices to it are to be given, it being agreed that service in
such manner shall constitute valid service upon such party or its respective
successors or assigns in connection with any such action or

 

Page No. 72



--------------------------------------------------------------------------------

proceeding; provided, however, that nothing in this Section 11.12 shall affect
the right of any such Parties or their respective successors and permitted
assigns to serve legal process in any other manner permitted by applicable Law
or affect the right of any such Parties or their respective successors and
assigns to bring any action or proceeding against any other one of such Parties
or its respective property in the courts of other jurisdictions.

 

11.13 Specific Performance; Force Majeure. (a) Specific Performance. The Parties
specifically acknowledge that a breach of this Agreement, whether or not an
Event of Default, and notwithstanding any cure period in Section 10.03(b), would
cause each of the non-breaching Parties to suffer immediate and irreparable harm
due to the unique relationship among the Parties. The Parties hereto shall be
entitled to seek specific performance and/or an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce specifically
the terms and conditions hereof in any court of competent jurisdiction, such
remedy being in addition to any other remedy to which any Party may be entitled
at law or in equity.

 

(b) Force Majeure. A Party shall not be considered to be in default or breach
under this Agreement, and shall be excused from performance or liability for
damages to any other party, if and to the extent it shall be delayed in or
prevented from performing or carrying out any of the provisions of this
Agreement, except the obligation to pay any amount when due, in consequence of
any act of God, labor disturbance, failure of contractors or suppliers of
materials (not including as a result of non-payment), act of the public enemy or
terrorists, war, invasion, insurrection, riot, fire, storm, flood, ice,
explosion, breakage or accident to machinery or equipment or by any other cause
or causes (not including a lack of funds or other financial causes) beyond such
Party’s reasonable control, including any order, regulation, or restriction
imposed by governmental, military or lawfully established civilian authorities.
Any Party claiming a force majeure event shall use reasonable diligence to
remove the condition that prevents performance, except that the settlement of
any labor disturbance shall be in the sole judgement of the affected Party.

 

11.14 Dispute Resolution. The Parties agree that any dispute arising under this
Agreement shall be the subject of good-faith negotiations among the affected
Parties and affected market participants, if any. Each affected Party and each
affected market participant shall designate one or more representatives with the
authority to negotiate the matter in dispute to participate in such
negotiations. The affected Parties and affected market participants shall engage
in such good- faith negotiations for a period of not less than 60 calendar days,
unless: (a) a Party or market participant identifies exigent circumstances
reasonably requiring expedited resolution of the dispute by FERC or a court or
agency with jurisdiction over the dispute; or (b) the provisions of this
Agreement otherwise provide a Party the right to submit a dispute directly to
FERC for resolution. Any other dispute that is not resolved through good- faith
negotiations may, by any Party or any market participant, be submitted for
resolution by FERC or a court or agency with jurisdiction over the dispute upon
the conclusion of such negotiations. Any Party or market participant may request
that any dispute submitted to FERC for resolution be subject to FERC settlement
procedures. Notwithstanding the foregoing, any dispute arising under this
Agreement may be submitted to arbitration or any other form of alternative
dispute resolution

 

Page No. 73



--------------------------------------------------------------------------------

upon the agreement of all affected Parties and all affected market participants
to participate in such an alternative dispute resolution process.

 

11.15 Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of any Party under this Agreement shall not be materially
and adversely affected thereby, (a) such provision shall be fully severable,
(b) this Agreement shall be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom, and (d) the court holding such provision to be illegal,
invalid or unenforceable may in lieu of such provision add as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as it deems appropriate; provided
that nothing in this Section 11.15 shall limit a Party’s right to appeal
conditions to regulatory approval in accordance with Section 11.20(d).

 

11.16 Headings and Table of Contents. The headings of the sections of this
Agreement and the Table of Contents are inserted for purposes of convenience
only and shall not be construed to affect the meaning or construction of any of
the provisions hereof.

 

11.17 Liabilities; No Joint Venture.

 

(a) The obligations and liabilities of the ISO and each PTO arising out of or in
connection with this Agreement shall be several, and not joint, and each Party
shall be responsible for its own debts, including Taxes. No Party shall have the
right or power to bind any other Party to any agreement without the prior
written consent of such other Party. The Parties do not intend by this Agreement
to create nor does this Agreement constitute a joint venture, association,
partnership, corporation or an entity taxable as a corporation or otherwise. No
express or implied term, provision or condition of this Agreement shall be
deemed to constitute the parties as partners or joint venturers.

 

(b) To the extent any Party has claims against any other Party, such Party may
only look to the assets of the other Party for the enforcement of such claims
and may not seek to enforce any claims against the directors, members, officers,
employees, affiliates, or agents of such other Party who, each Party
acknowledges and agrees, have no liability, personal or otherwise, by reason of
their status as directors, members, officers, employees, affiliates, or agents
of that Party, with the exception of fraud or willful misconduct.

 

11.18 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument. The parties hereto
agree that any document or signature delivered by facsimile transmission shall
be deemed an original executed document for all purposes hereof.

 

Page No. 74



--------------------------------------------------------------------------------

11.19 Conditions Precedent. Notwithstanding anything to the contrary in this
Agreement, this Agreement shall not be effective with respect to any Party
unless all of the conditions precedent set forth in this Section 11.19 shall
have been satisfied or waived.

 

(a) Required Regulatory Approvals. All final required regulatory approvals shall
have been obtained and be in full force and effect and shall not be subject to
the satisfaction of any condition or conditions that, if accepted, would: (i) in
the case of a PTO, in the reasonable judgment of such PTO, in the aggregate have
a material adverse effect on the value of the PTO’s Transmission Facilities, its
expected level of transmission revenues, or its electric utility business,
revenues, or financial condition, unless such PTO waives said condition,
provided however, that with respect to any required regulatory approval obtained
from a Governmental Authority of a State, the condition set forth in this clause
shall apply only if such PTO operates its Transmission Business within such
State; and (ii) in the case of the ISO, in its reasonable judgment, have a
material adverse effect on the ISO’s ability to perform its obligations under
this or any other agreement to which it is subject, unless the ISO waives such
condition.

 

(b) Board Consent. The board of directors of each Party, in its sole discretion,
shall have authorized and approved such Party’s executing, delivering and
performing this Agreement.

 

(c) Additional Conditions Precedent. Additional conditions precedent are listed
on Schedule 11.19(c).

 

(d) PTOs That Own Facilities Financed by Local Furnishing Bonds or Other
Tax-Exempt Debt. As indicated in Section 3.13, each PTO that owns Transmission
Facilities financed through Local Furnishing Bond(s) or other Tax-Exempt Debt
shall have adequate assurance, in the opinion of each such PTO, that execution
and performance of its obligations under this Agreement will not jeopardize the
tax-exempt status of their respective Tax-Exempt Debt or the ability of such
PTOs to secure future tax-exempt financing.

 

(e) Right to Appeal Conditions to Regulatory Approval. In the event that a
Governmental Authority conditions its regulatory approval of this Agreement on
acceptance of a contractual provision, contractual modification, or any other
condition or ruling related to formation of the New England RTO that is not
acceptable to any Party, such Party shall have the option of agreeing to permit
this Agreement to become effective with the condition or ruling to which it
objects and appeal the propriety of the condition or ruling to courts of
competent jurisdiction; provided that, in the event a Final Order requires a
vacation or modification of such objectionable condition or ruling, this
Agreement shall thereupon be modified consistent with that Final Order;
provided, however, that other Parties may exercise their rights to withdraw from
or terminate this Agreement pursuant to Section 10.01(b) or Section 10.01(d), as
applicable.

 

11.20 Preserved Rights. No Party, by executing this Agreement, shall waive any
rights to seek rehearing of a Commission order or to appeal a Commission order,
including

 

Page No. 75



--------------------------------------------------------------------------------

Commission orders concerning the terms and conditions of the NEPOOL tariff and
market rules in effect prior to the Operations Date to the extent such terms and
conditions have been incorporated into the ISO Tariff. The Parties expressly
reserve the rights to pursue all pending requests for rehearing or appeals of
such orders, and to file pleadings relating to such requests for rehearing or
appeals, to the same extent as if the NEPOOL tariff were still in effect.
Changes to the ISO Tariff shall be made to the extent necessary to comply with
the results of a Commission rehearing order or judicial appeal concerning the
terms and conditions of the NEPOOL tariff and market rules in effect prior to
the Operations Date to the extent such terms and conditions have been
incorporated into the ISO Tariff. The foregoing sentence shall not be deemed to
prevent a Party from expressing its views to the Commission or a court regarding
the foregoing compliance filing.

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each party as of the date first above written.

 

[The names of the Initial PTOs will be submitted in a compliance filing prior to
the Operations Date.]

 

Page No. 76



--------------------------------------------------------------------------------

 

Schedule 1.01

 

Schedule of Definitions

 

Acquired Transmission Facilities. Any transmission facility acquired within the
New England Control Area by one or more PTOs after the Operations Date that
meets the classification standards set forth in Section 2.01(e).

 

Additional Participating Transmission Owners. “Additional Participating
Transmission Owners” shall have the meaning ascribed thereto in Section 11.05 of
this Agreement.

 

Additional Term. “Additional Term” shall have the meaning ascribed thereto in
Section 10.01(a) of this Agreement.

 

Affiliate. Any person or entity which controls, is controlled by, or is under
common control by another person or entity. For purposes of this definition,
“control” shall mean the possession, directly or indirectly and whether acting
alone or in conjunction with others, of the authority to direct the management
or policies of a person or entity. A voting interest of ten percent or more
shall create a rebuttable presumption of control.

 

Agreement. This Transmission Operating Agreement, as it may be amended from time
to time.

 

Ancillary Service. Those services that are necessary to support the transmission
of electric capacity and energy from resources to loads while maintaining
reliable operation of the transmission system in accordance with Good Utility
Practice.

 

Approved Outages. “Approved Outages” shall have the meaning ascribed thereto in
Section 3.08(a)(iv) of this Agreement.

 

ATC. Available Transfer Capability.

 

Back-up Control Center. The control center established by the ISO as a back-up
to the ISO Control Center.

 

Back-up Control Center Lease. The lease for premises in Newington, Connecticut
entered into by ISO New England Inc. and Rocky River Realty Company for an
initial term ending July 31, 2005, and subject to the right of the tenant to
four three-year extensions.

 

Best’s. The A.M. Best Company.

 

Business Day. Any day other than a Saturday or Sunday or an ISO holiday, as
posted by the ISO on its website.



--------------------------------------------------------------------------------

Category A Facilities. Those transmission facilities listed in Schedule
2.01(a) of the Agreement, as that list may be modified from time to time in
accordance with the terms of this Agreement.

 

Category B Facilities. Those transmission facilities listed in Schedule
2.01(b) of the Agreement, as that list may be modified from time to time in
accordance with the terms of this Agreement.

 

CBM. Capacity Benefit Margin.

 

Commercially Reasonable Efforts: A level of effort which in the exercise of
prudent judgment in the light of facts or circumstances known, or which should
reasonably be known, at the time a decision is made, can be expected by a
reasonable person to accomplish the desired result in a manner consistent with
Good Utility Practice and which takes the performing party’s interests into
consideration. “Commercially Reasonable Efforts” will not be deemed to require a
Person to undertake unreasonable measures or measures that have a significant
adverse economic affect on such Person, including the payment of sums in excess
of amounts that would be expended in the ordinary course of business for the
accomplishment of the stated purpose.

 

Commission. The Federal Energy Regulatory Commission.

 

Control Area. An electric power system or combination of electric power systems,
bounded by metering, to which a common automatic generation control scheme is
applied in order to:

 

(a) match, at all times, the power output of the generators within the electric
power system(s) and capacity and energy purchased from entities outside the
electric power system(s), with the load within the electric power system(s);

 

(b) maintain scheduled interchange with other Control Areas, within the limits
of Good Utility Practice;

 

(c) maintain the frequency of the electric power system(s) within reasonable
limits in accordance with Good Utility Practice and applicable NERC/NPCC
Requirements; and

 

(d) provide sufficient generating capacity to maintain operating reserves in
accordance with Good Utility Practice.

 

Control Center Lease. The Master Leasing Agreement, dated as of May 31, 1990, by
and between Bankers Leasing corporation, as lessor, and State Street Bank and
Trust Company of Connecticut, N.A., not in its individual capacity, but solely
as Successor Nominee Trust under a Declaration of Trust, dated as of June 14,
1990, for beneficiaries listed in schedule 1 thereto, and as agent for the
NEPOOL participants, as lessee.

 

Cooperative PTO. A PTO that has loans financed or guaranteed by the Rural
Utilities Service.

 

Cooperative TO. A transmission owner has loans financed or guaranteed by the
Rural Utilities Service.



--------------------------------------------------------------------------------

Coordination Agreement. An agreement between the ISO and the operator(s) of one
or more neighboring Control Areas addressing issues including interchange
scheduling, operational arrangements, emergency procedures, energy for emergency
and reliability needs, the exchange of information among Control Areas, and
other aspects of the coordinated operation of the Control Areas.

 

Disbursement Agreement The Rate Design and Funds Disbursement Agreement among
the PTOs, as amended and restated from time to time.

 

Elective Transmission Upgrade. A Transmission Upgrade constructed by any Person
which is not required to be constructed pursuant to any applicable requirement
of this Agreement, but which may be subject to applicable requirements set forth
in the ISO OATT and this Agreement.

 

Elective Transmission Upgrade Applicant. “Elective Transmission Upgrade
Applicant” shall have the meaning ascribed thereto in Section 2.05 of this
Agreement.

 

Emergent and Unanticipated Event. For purposes of Section 3.08, “Emergent and
Unanticipated Event” shall have the meaning ascribed thereto in
Section 3.08(b)(ii)(B) of this Agreement.

 

Environment. Soil, land surface or subsurface strata, surface waters (including
navigable waters, ocean waters, streams, ponds, drainage basins, and wetlands),
groundwaters, drinking water supply, stream sediments, ambient air (including
indoor air), plant and animal life, and any other environmental medium or
natural resource.

 

Environmental Damages. “Environmental Damages” shall mean any cost, damages,
expense, liability, obligation or other responsibility arising from or under
Environmental Law consisting of or relating to:

 

(a) any environmental matters or conditions (including on-site or off-site
contamination, occupational safety and health, and regulation of chemical
substances or products);

 

(b) fines, penalties, judgments, awards, settlements, legal or administrative
proceedings, damages, losses, claims, demands and response, investigative,
remedial or inspection costs and expenses arising under Environmental Law;

 

(c) financial responsibility under Environmental Law for cleanup costs or
corrective action, including any investigation, cleanup, removal, containment or
other remediation or response actions (“Cleanup”) required by applicable
Environmental Law (whether or not such Cleanup has been required or requested by
any Governmental Authority or any other Person) and for any natural resource
damages; or

 

(d) any other compliance, corrective, investigative, or remedial measures
required under Environmental Law.



--------------------------------------------------------------------------------

Environmental Laws. Any Law now or hereafter in effect and as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to pollution or
protection of the Environment, health or safety or to the use, handling,
transportation, treatment, storage, disposal, release or discharge of Hazardous
Materials.

 

Excepted Transactions. “Excepted Transactions” shall have the meaning ascribed
thereto in the ISO OATT.

 

Excluded Assets. “Excluded Assets” shall have the meaning ascribed thereto in
Section 2.04 of this Agreement.

 

Exigent Circumstances. “Exigent Circumstances” shall mean circumstances such
that the ISO determines in good faith that (i) failure to immediately implement
a proposed Tariff filing authorized under Sections 3.04(c) and 3.04(e) of this
Agreement would substantially and adversely affect (A) System reliability or
security, or (B) the competitiveness or efficiency of the New England Markets,
and (ii) invoking the procedures set forth in Sections 3.04(c) and 3.04(e) of
this Agreement would not allow for timely redress of the ISO’s concerns.

 

Existing Operating Procedures. “Existing Operating Procedures” shall have the
meaning ascribed thereto in Section 3.02(d) of this Agreement.

 

External Transactions. Interchange transactions between the New England
Transmission System and neighboring Control Areas.

 

FACTS. Flexible AC Transmission Systems.

 

FERC. The Federal Energy Regulatory Commission.

 

Final Order. An order issued by a Governmental Authority in a proceeding after
all opportunities for rehearing are exhausted (whether or not any appeal thereof
is pending) that has not been revised, stayed, enjoined, set aside, annulled or
suspended, with respect to which any required waiting period has expired, and as
to which all conditions to effectiveness prescribed therein or otherwise by law,
regulation or order have been satisfied.

 

Financial Assurances. “Financial Assurances” shall have the meaning ascribed
thereto in Section 3.10(b) of this Agreement.

 

FPA. The Federal Power Act.

 

FTR. A Financial Transmission Right, as defined in the ISO OATT.

 

Generally Accepted Accounting Principles. The widely accepted set of rules,
conventions, standards, and procedures for reporting financial information, as
established by the Financial Accounting Standards Board.



--------------------------------------------------------------------------------

Generating Unit. A device for the production of electricity.

 

Good Utility Practice. Any of the practices, methods and acts engaged in or
approved by a significant portion of the electric utility industry during the
relevant time period, or any of the practices, methods and acts which, in the
exercise of reasonable judgment in light of the facts known at the time the
decision was made, could have been expected to accomplish the desired result at
a reasonable cost consistent with good business practices, reliability, safety
and expedition. Good Utility Practice is not intended to be limited to the
optimum practice, method, or act to the exclusion of all others, but rather
includes all acceptable practices, methods, or acts generally accepted in the
region.

 

Governmental Authority. The government of any nation, state or other political
subdivision thereof, including any entity exercising executive, military,
legislative, judicial, regulatory, or administrative functions of or pertaining
to a government, not including any PTO or the ISO.

 

Grandfathered Interconnection Agreement. An agreement or agreements for the
interconnection of any entity to the Transmission Facilities of a PTO that has
been executed or approved by an applicable Governmental Authority prior to the
Operations Date and that is set forth in Schedule 3.1l(c) to this Agreement.

 

Grandfathered Intertie Agreement. An agreement or agreements for the provision
of transmission service over a Control Area intertie or for the interconnection
of the Transmission Facilities of a PTO with facilities outside the New England
Control Area that has been executed or approved by an applicable Governmental
Authority prior to the Operations Date and that is set forth in Schedule 3.11
(b) of this Agreement.

 

Grandfathered Transmission Agreements. “Grandfathered Transmission Agreements”
shall consist of all Excepted Transactions, Grandfathered Interconnection
Agreements and Grandfathered Intertie Agreements.

 

Hazardous Materials. Any waste or other substance that is listed, defined,
designated, or classified as, or otherwise determined to be, hazardous,
radioactive, or toxic or a pollutant or a contaminant under or pursuant to any
Environmental Law, including any admixture or solution thereof, and specifically
including petroleum and all derivatives thereof or synthetic substitutes
therefor and asbestos or asbestos-containing materials.

 

Highgate Transmission Facility (HTF). “Highgate Transmission Facility (HTF)
shall consist of existing U.S.-based transmission facilities covered under the
Agreement for Joint Ownership, Construction and Operation of the Highgate
Transmission Interconnection dated as of August 1, 1984 including (1) the whole
of a 200 megawatt high-voltage, back-to-back, direct-current converter facility
located in Highgate, Vermont and (2) a 345 kilovolt transmission line within
Highgate and Franklin, Vermont (which connects the converter facility at the
U.S.-Canadian border to a Hydro-Quebec 120 kilovolt line in Bedford, Quebec).
The HTF include any upgrades associated with increasing the capacity or changing
the physical characteristics of these facilities as defined in the above stated
agreement dated August 1, 1984 until the Operations



--------------------------------------------------------------------------------

Date, as defined in this Agreement. The current HTF rating is a nominal 225 MW.
The HTF are not defined as PTF. Coincident with the Operations Date and except
as stipulated in Schedules 9, 12, and Attachment F to the ISO OATT, HTF shall be
treated in the same manner as PTF for purposes of the ISO OATT and all
references to PTF in the ISO OATT shall be deemed to apply to HTF as well. The
treatment of the HTF is not intended to establish any binding precedent or
presumption with regard to the treatment for other transmission facilities
within the New England Transmission System (including HVDC, MTF, or Control Area
Interties) for purposes of the ISO OATT.

 

Indemnifiable Loss. “Indemnifiable Loss” shall have the meaning ascribed thereto
in Section 9.01(a)(i) of this Agreement.

 

Indemnified Person. “Indemnified Person” shall have the meaning ascribed thereto
in Section 9.0l(b) of this Agreement.

 

Indemnified PTO. “Indemnified PTO” shall have the meaning ascribed thereto in
Section 9.01(a)(i) of this Agreement.

 

Indemnifying Party. “Indemnifying Party” shall have the meaning ascribed thereto
in Section 9.02 of this Agreement.

 

Indemnifying PTO. “Indemnifying PTO” shall have the meaning ascribed thereto in
Section 9.0l(b) of this Agreement.

 

Indemnitee. “Indemnitee” shall have the meaning ascribed thereto in Section 9.02
of this Agreement.

 

Independent Transmission Company or ITC. A transmission entity that assumes
certain responsibilities in accordance with Attachment M to the ISO OATT,
subject to the acceptance or approval of the FERC and a finding of the FERC that
the transmission entity satisfies applicable independence requirements.

 

Individual Votes. “Individual Votes” shall have the meaning ascribed thereto in
Section 13 of Schedule 11.04 to this Agreement.

 

Initial Participating Transmission Owners. The transmission owners listed in the
opening paragraph of the Agreement that are signatories to this Agreement as of
the Operations Date.

 

Initial Term. “Initial Term” shall have the meaning ascribed thereto in
Section 10.01(a) of this Agreement.

 

Interconnection Agreement. An agreement or agreements for the interconnection of
any entity to the Transmission Facilities of a PTO.

 

Interconnection Standard. The applicable interconnection standards set forth in
the ISO OATT.



--------------------------------------------------------------------------------

Invoiced Amount. “Invoiced Amount” shall have the meaning ascribed thereto in
Section 3.10(a)(i) of the Agreement.

 

ISO. ISO New England Inc., the RTO for New England authorized by the Federal
Energy Regulatory Commission to exercise the functions required pursuant to
FERC’s Order No. 2000 and FERC’s corresponding regulations.

 

ISO Administrative Charge. “ISO Administrative Charge” shall have the meaning
ascribed thereto in Section 3.04(h) of this Agreement.

 

ISO Control Center. The primary control center established by the ISO for the
exercise of its Operating Authority and the performance of functions as an RTO.

 

ISO Customers. “ISO Customers” shall have the meaning ascribed thereto in
Section 3.10(b) of this Agreement.

 

ISO Default. “ISO Default” shall have the meaning ascribed thereto in
Section 10.03(a) of this Agreement.

 

ISO Information Policy. The information policy set forth in the ISO OATT.

 

ISO-NE. ISO New England, Inc.

 

ISO OATT. The ISO Open Access Transmission Tariff, as in effect from time to
time.

 

ISO Participants Agreement. The agreement among the ISO and stakeholder
participants addressing, inter alia, the stakeholder process for the ISO.

 

ISO Planning Process. The process set forth in the ISO OATT, for the coordinated
planning and expansion of the New England Transmission System with provision for
the participation of all state regulatory authorities with jurisdiction over
retail rates in the ISO region acceptable to those authorities, which process
shall be subject to certain terms and conditions set forth in Schedule 3.09(a).

 

ISO System Plan. The regional system expansion plan for the New England
Transmission System.

 

ISO Tariff. The ISO Transmission, Markets and Services Tariff, as amended from
time to time, on file with FERC.

 

Knowledge. With respect to a Party, the collective actual knowledge of the
directors and members of management of such Party, after reasonable inquiry by
them of selected employees of such Party whom they believe, in good faith, to be
the persons generally responsible for the subject matters to which the knowledge
is pertinent. “Known” shall have the meaning correlative to “Knowledge.”



--------------------------------------------------------------------------------

Large Generating Unit. “Large Generating Unit” shall have the meaning ascribed
thereto in the ISO OATT.

 

Law. Any federal, state, local or foreign statute, law, ordinance, regulation,
rule, code, order, other requirement or rule of law.

 

Load Shedding. The systematic reduction of system demand by temporarily
decreasing load.

 

Local Area Facilities. “Local Area Facilities” shall have the meaning ascribed
thereto in Section 2.01 of this Agreement.

 

Local Control Center. Those control centers now in existence (including the
CONVEX, REMVEC, Maine and New Hampshire control centers) or established by the
PTOs in accordance with Section 3.06(a) of this Agreement that are separate from
the ISO Control Center and perform certain functions in accordance with this
Agreement.

 

Local Furnishing Bonds. Tax-exempt bonds utilized to finance facilities for the
local furnishing of electric Energy, as described in section 142(f) of the
Internal Revenue Code, 26 U.S.C. §142(f). Local Furnishing Bonds do not include
Municipal Tax-Exempt Debt.

 

Local Networks. “Local Networks” shall have the meaning ascribed thereto in
Section 3.03(e) of this Agreement.

 

Local Network Service. Network Transmission Service over the facilities of a
single PTO (including facilities leased to the PTO or to which the PTO has
contractual entitlements) provided under a FERC-accepted or -approved Local
Service Schedule.

 

Local Point-to-Point Transmission Service. Point-to-point Transmission Service
over the facilities of a single PTO (including facilities leased to the PTO or
to which the PTO has contractual entitlements) provided under a FERC-accepted or
-approved Local Service Schedule.

 

Local Service. Transmission Service over the facilities of a single PTO
(including facilities leased to the PTO or to which the PTO has contractual
entitlements) provided under a FERC-accepted or -approved Local Service
Schedule.

 

Local Service Schedule. A PTO-specific rate schedule to the ISO OATT setting
forth rates, charges, terms and conditions applicable only to service provided
over the Transmission Facilities of such PTO.

 

Long-Term Transmission Outage Plan. “Long-Term Transmission Outage Plan” shall
have the meaning ascribed thereto in Section 3.08(a)(i) of this Agreement.

 

Major Transmission Outage. “Major Transmission Outage” shall have the meaning
ascribed thereto in Section 3.08(a)(ii) of this Agreement.



--------------------------------------------------------------------------------

Market Monitoring Unit. Any market monitoring unit established by the ISO,
including any internal market monitoring unit of the ISO and any independent
market monitoring unit of the ISO.

 

Market Participant Service Agreement. The agreement among the ISO and market
participants addressing, inter alia, the requirements for participating in the
New England Markets.

 

Market Rules. The rules describing how the New England Markets are administered.

 

Merchant Facility. A transmission facility constructed by an entity that assumes
all market risks associated with the recovery of costs for the facility and
whose costs are not recovered through traditional cost-of-service based rates,
but instead are recovered either through negotiated agreements with customers or
through market revenues.

 

Mobile-Sierra Doctrine. The “Mobile-Sierra Doctrine” shall mean the public
interest standard of review set forth in United Gas Pipe Line Co. v. Mobile Gas
Service Corp., 350 U.S. 332 (1956) and Federal Power Commission v. Sierra
Pacific Power Co., 350 U.S. 348 (1956).

 

Moratorium Period. “Moratorium Period” shall have the meaning ascribed thereto
in Section 3.04(h)(i) of this Agreement.

 

NERC. The North American Electric Reliability Council.

 

Municipal Tax-Exempt Debt. An obligation the interest on which is excluded from
gross income for federal tax purposes pursuant to Section 103(a) of the Internal
Revenue Code of 1986 or the corresponding provisions of prior law without regard
to the identity of the holder thereof. Municipal Tax-Exempt Debt does not
include Local Furnishing Bonds.

 

Municipal Tax-Exempt PTO. A PTP that has issued Municipal Tax-Exempt Debt with
respect to any facilities, or rights associated therewith.

 

Municipal Tax-Exempt TO. A transmission owner that has issued Municipal
Tax-Exempt Debt with respect to any facilities, or rights associated therewith.

 

NERC/NPCC Requirements. NPCC criteria, guides, and procedures, NERC reliability
standards, and NERC operating policies and planning standards (until such time
as they are replaced by NERC reliability standards) and any successor documents.

 

New England Control Area. The Control Area consisting of the interconnected
electric power system or combination of electric power systems in the geographic
region consisting of Vermont, New Hampshire, Maine, Massachusetts, Connecticut
and Rhode Island.

 

New England Markets. Markets or programs (including congestion pricing and
design and implementation of FTRs) for the purchase of energy, capacity,
ancillary services, demand response services or other related products or
services that are offered in the New England



--------------------------------------------------------------------------------

Control Area and that are administered by the ISO pursuant to rules, rates, or
agreements on file from time to time with the Commission.

 

New England Transmission System. The system comprised of the transmission
facilities over which the ISO has operational jurisdiction, including the
Transmission Facilities of the PTOs and the transmission system of any ITC
formed pursuant to Attachment M to the ISO OATT.

 

New Transmission Facility. Any new transmission facility constructed within the
New England Transmission System that is owned by one or more PTO(s) and that
goes into commercial operation after the Operations Date.

 

Non-Affiliated PTOs. Two or more PTOs that are not Affiliates.

 

Non-PTF. “Non-PTF” shall have the meaning ascribed thereto in the ISO OATT.

 

Notice of Operations Date. “Notice of Operations Date” shall have the meaning
ascribed thereto in Section 10.01 (a)(ii) of this Agreement.

 

NPCC. The Northeast Power Coordinating Council.

 

OASIS. The Open Access Same-Time Information System of the ISO.

 

Operating Authority. “Operating Authority” shall have the meaning ascribed
thereto in Section 3.02 of this Agreement and shall include the responsibilities
set forth in Section 3.05.

 

Operating Limits. The transfer limits for a transmission interface or generation
facility.

 

Operating Procedures. The operating manuals, procedures, and protocols relating
to the exercise of Operating Authority over the Transmission Facilities, as such
manuals, procedures, and protocols may be modified from time to time in
accordance with this Agreement.

 

Operations Date. “Operations Date” shall have the meaning ascribed thereto in
Section 10.01(a)(ii) of this Agreement.

 

Order 2000. FERC’s Order No. 2000, i.e., Regional Transmission Organizations,
Order No. 2000, 65 Fed. Reg. 809 (January 6, 2000), FERC Stats. & Regs, ¶31,089
(1999), order on reh’g, Order No. 2000-A, 65 Fed. Reg. 12,088 (March 8, 2000),
FERC Stats. & Regs. ¶31,092 (2000), petitions for review pending sub nom.,
Public Utility District No. 1 of Snohomish County, Washington v. FERC, Nos.
00-1174, et al. (D.C. Cir).

 

Owed Amounts. “Owed Amounts” shall have the meaning ascribed thereto in
Section 3.10(c) of this Agreement.

 

PARS. Phase angle regulators.



--------------------------------------------------------------------------------

Participant. A participant in the New England Markets, Transmission Customer, or
other entity that has entered into the ISO Participants Agreement.

 

Participants Committee. “Participants Committee” shall mean the stakeholder
participants committee established pursuant to the ISO Participants Agreement.

 

Party or Parties. A “Party” shall mean the ISO or any PTO, as the context
requires. “Parties” shall mean all PTOs and the ISO.

 

Person. An individual, partnership, joint venture, corporation, business trust,
limited liability company, trust, unincorporated organization, government or any
department or agency thereof, or any other entity.

 

Planned Outages. “Planned Outages” shall have the meaning ascribed thereto in
Section 3.08(a)(i) of this Agreement.

 

Planning Procedures. The manuals, procedures and protocols for planning and
expansion of the New England Transmission System, as such manuals, procedures,
and protocols may be modified from time to time in accordance with this
Agreement.

 

Prime Rate. The interest rate that commercial banks charge their most
creditworthy borrowers, as published in the most recent Wall Street Journal in
its “Monday Rates” column.

 

Pro Rata Share. A PTO’s proportional share of the ISO’s Administrative Charges
during such PTO’s first year as a PTO under this Agreement.

 

PTF. “PTF” shall have the meaning ascribed thereto in the ISO OATT.

 

PTO or Participating Transmission Owner. “PTO” shall have the meaning ascribed
thereto in the opening paragraph of the Agreement. “Participating Transmission
Owner” shall have the same meaning as “PTO.”

 

PTO AC or PTO Administrative Committee. “PTO AC” or “PTO Administrative
Committee” shall have the meaning ascribed thereto in Section 11.04(a)(i) of
this Agreement.

 

PTO Default. “PTO Default” shall have the meaning ascribed thereto in
Section 10.04(a) of this Agreement.

 

PTO Joint Account. The joint account established in the name, and for the
benefit, of the PTOs, in which each PTO shall own an undivided interest in a
proportion equal to the proportion of that PTO’s right of distribution from the
deposited Invoiced Amounts.

 

PTO Local Restoration Plan. The restoration plan developed by each PTO with
respect to such PTO’s Transmission Facilities.



--------------------------------------------------------------------------------

Publicly-Owned PTO. A “Publicly-Owned PTO” shall mean a PTO that is exempt,
under Section 201 (f) of the Federal Power Act, from the obligations and
requirements of the Federal Power Act.

 

Rating Procedures. “Rating Procedures” shall have the meaning ascribed thereto
in Section 3.02(d) of this Agreement.

 

Regulation and Frequency Response Service. An Ancillary Service as defined in
the ISO OATT.

 

Reliability Authority. “Reliability Authority” shall have the meaning
established by NERC, as such definition may change from time to time, provided
such definition of Reliability Authority shall not be inconsistent with the
specific rights and responsibilities of the ISO and the PTOs under this
Agreement.

 

Restoration Plans. The System Restoration Plan and all PTO Local Restoration
Plans.

 

RFAP. “RFAP” shall have the meaning ascribed thereto in Section 6 of Schedule
3.09(a) to this Agreement.

 

RMR. Reliability must run resources.

 

RTO. An independent entity that complies with Order No. 2000 and FERC’s
corresponding regulations (or an entity that complies with all such requirements
except for the scope and regional configuration requirements), as determined by
the FERC.

 

Scheduled Outages. “Scheduled Outages” shall have the meaning ascribed thereto
in Sections 3.08(a)(ii) and 3.08(a)(iii) of this Agreement.

 

Supporting Votes. “Supporting Votes” shall have the meaning ascribed thereto in
Section 11.04(a)(iii)(F) of this Agreement.

 

System Failure. Widespread telecommunication, hardware or software failure or
systemic the ISO hardware or software failures that makes it impossible to
receive or process bid information, dispatch resources, or exercise Operating
Authority over the Transmission Facilities.

 

Tax or Taxes. All taxes, charges, fees, levies, penalties or other assessments
imposed by any United States federal, state or local or foreign taxing
authority, including, but not limited to, income, excise, property, sales,
transfer, franchise, payroll, withholding, social security or other taxes,
including any interest, penalties or additions attributable thereto.

 

Tax-Exempt Debt. Municipal Tax-Exempt Debt or Local Furnishing Bonds.

 

Tax Return. Any return, report, information return, or other document (including
any related or supporting information) required to be supplied to any authority
with respect to Taxes.



--------------------------------------------------------------------------------

Technical Committees. “Technical Committee” shall mean the stakeholder technical
committees established pursuant to the ISO Participants Agreement.

 

Term. “Term” shall have the meaning ascribed thereto in Section 10.01(a)(i) of
this Agreement.

 

Termination Date. “Termination Date” shall have the meaning ascribed thereto in
Section 10.01(c) of this Agreement.

 

TOA. This Transmission Operating Agreement, as it may be amended from time to
time.

 

Transmission Business. The business activities of each PTO related to the
ownership, operation and maintenance of its Transmission Facilities.

 

Transmission Customer. Any entity taking Transmission Service under the ISO
OATT.

 

Transmission Facilities. “Transmission Facilities” shall have the meaning
ascribed thereto in Section 2.01 of this Agreement.

 

Transmission Owner. “Transmission Owner” shall have the meaning ascribed thereto
in the ISO OATT.

 

Transmission Provider. The ISO, in its capacity as the provider of transmission
services over the Transmission Facilities of the PTOs in accordance with FERC’s
Order No. 2000 and FERC’s RTO regulations.

 

Transmission Service. The non-discriminatory, open access, wholesale
transmission services provided to customers by the ISO in accordance with the
ISO OATT.

 

Transmission Upgrade. Any upgrade to an existing Transmission Facility owned by
any PTO that goes into commercial operation after the Operations Date

 

TRM. Transmission Reliability Margin.

 

TTC. Total Transfer Capability.

 

VAR. Volt-Amps Reactive.

 

Workers Compensation. Any financial award or settlement provided to employees or
their dependents under state or federal law due to the occurrence of an
employment-related accident, disease or injury.

 

Workers Compensation Insurance. The insurance, procured by the ISO in accordance
with Section 9.05(a), covering losses that the ISO is subject to as an employer
under state or federal worker’s compensation laws.



--------------------------------------------------------------------------------

Schedule 2.01(a)

Bangor Hydro-Electric Company

Category A Facilities

 

Circuit #

--------------------------------------------------------------------------------

  

Stations

--------------------------------------------------------------------------------

   Voltage
(kV)


--------------------------------------------------------------------------------

60

   Boggy Brook-Betts Road    115

65

   Orrington-Bucksport    115

66

   Graham-Rebel Hill    115

67

   Boggy Brook-Rebel Hill    115

205

   Orrington-Betts Road-Bucksport    115

246

   Graham-Orrington    115

248

   Graham-Orrington    115

249

   Graham-Orrington    115

Transformer #

--------------------------------------------------------------------------------

  

Station

--------------------------------------------------------------------------------

   Voltage
(kV)


--------------------------------------------------------------------------------

T2

   Orrington    345/115



--------------------------------------------------------------------------------

Schedule 2.01 (a)

Central Maine Power Company

Category A Facilities

 

Circuit #

--------------------------------------------------------------------------------

  

Stations

--------------------------------------------------------------------------------

   Voltage
(kV)


--------------------------------------------------------------------------------

374

   Surowiec-Buxton    345

375

   Maine Yankee-Buxton    345

377

   Maine Yankee-Surowiec    345

378

   Maine Yankee-Mason    345

385

   Buxton-Deerfield    345

386

   Buxton-South Gorham-Yarmouth 4    345

391

   Buxton-Scobie    345

60

   Bowman Street-Browns Crossing-Maxcy’s    115

61

   Norway-Hotel Road Tap-Gulf Island    115

61A

   Hotel Road Tap-Hotel Road    115

62

   Crowleys-Surowiec    115      Livermore Falls-Sturtevant-Madison Tap-Williams
Tap-Bigelow Tap-Wyman     

63

   Hydro    115

64

   Gulf Island-Surowiec    115

65

   Orrington-Bucksport    115

66

   Wyman Hydro-Gorbell-Hartland-Detroit    115

67

   Detroit-Rice Rips Tap-Maxcy’s    115

68

   Maxcy’s-Mason    115

69

   Bath-Topsham-Surowiec    115

75

   Hotel Road-Challenger Drive-Lewiston Lower    115

80

   Maxcy’s-Highland    115

81

   Mason-Topsham Tap-Surowiec    115

83

   Wyman Hydro-Lakewood Tap-Scott Tap-Winslow    115

84

   Winslow-Maxcy’s    115

86

   Bucksport-Belfast Tap-Meadow Road Tap-Lincolnville-Highland    115

87

   Norway-Kimball Road    115

88

   Maxcy’s-Augusta East Side    115

89

   Riley-Livermore Falls    115

140

   Sanford-Maguire Rd-P&W Tap-Quaker Hill    115



--------------------------------------------------------------------------------

Schedule 2.01(a)

Central Maine Power Company

Category A Facilities

 

160

   Cape-Hinckley-Pleasant Hill    115

161

   Moshers-Sewall    115

162

   Moshers-South Gorham    115

164

   Yarmouth-Elm Street-Spring Street    115

165

   Yarmouth-Moshers    115

166

   Spring Street-Surowiec    115

167

   Moshers-Prides Tap-Surowiec    115

169

   South Gorham-Westbrook    115

197

   Quaker Hill-Three Rivers    115

200

   Livermore Falls-AEI Livermore Tap-Gulf Island    115

201

   Gulf Island-Crowleys    115

202

   Lewiston Lower-Crowleys    115

203

   Bucksport-Detroit    115

204

   Mason-Newcastle    115

205

   Betts Road-Bucksport    115

207

   Mason-Maine Yankee-Bath    115

208

   Raymond-Surowiec    115

209

   Kimball Road-Raymond    115

210

   Kimball Road-Woodstock    115

211

   Woodstock-Rumford    115

212

   Gulf Island-Bowman Street    115

213

   Bowman Street-Puddledock Road-North Augusta-Augusta East Side    115

217

   Rumford Industrial Park-Kimball Road    115

219

   South Gorham-Louden    115

220

   South Gorham-Louden    115

223

   South Gorham-West Buxton    115

224

   West Buxton-Waterboro    115

225

   Waterboro-Sanford    115

226

   Highland-Newcastle    115

228

   Rumford-Rumford Industrial Park    115

229

   Riley-Rumford Industrial Park    115

230

   Riley-Jay IP    115

231

   South Gorham-Westbrook    115



--------------------------------------------------------------------------------

Schedule 2.01(a)

Central Maine Power Company

Category A Facilities

 

232

   Westbrook-Spring Street    115

233

   Westbrook-Spring Street    115

234

   Spring Street-Red Brook-Pleasant Hill    115

250

   Louden-Biddeford IP Tap-Maguire Rd -Three Rivers    115

275

   Sewall St-Cape    115

Transformer #

--------------------------------------------------------------------------------

  

Station

--------------------------------------------------------------------------------

   Voltage
(kV)


--------------------------------------------------------------------------------

T9

   Mason    345/115

T3

   Maxcys    345/115

T1

   South Gorham    345/115

T1

   Surowiec    345/115



--------------------------------------------------------------------------------

Schedule 2.01(a)

Fitchburg Gas and Electric Light Company

Category A Facilities

 

Circuit #

--------------------------------------------------------------------------------

  

Stations

--------------------------------------------------------------------------------

   Voltage
(kV)


--------------------------------------------------------------------------------

     Flagg Pond Ring bus    115



--------------------------------------------------------------------------------

Schedule 2.01(a)

Florida Power & Light Company – New England Division

Category A Facilities

 

Circuit #

--------------------------------------------------------------------------------

  

Stations

--------------------------------------------------------------------------------

   Voltage
(kV)


--------------------------------------------------------------------------------

363

   Seabrook-Scobie    345

369

   Seabrook-Timber Swamp Road-Newington    345

394

   Seabrook-Ward Hill- Tewksbury    345



--------------------------------------------------------------------------------

Schedule 2.01(a)

New England Power Company

Category A Facilities

 

Circuit #


--------------------------------------------------------------------------------

  

Stations  

--------------------------------------------------------------------------------

   Voltage
(kV)


--------------------------------------------------------------------------------

301   

Ludlow-Carpenter Hill

   345 302   

Carpenter Hill-Millbury

   345 303   

Brayton Point-ANP Bellingham

   345 314   

Sandy Pond-Millbury

   345 315   

Brayton Point-West Farnum

   345 323   

Millbury-West Medway

   345 326   

Scobie Pond-Lawrence Road-Sandy Pond

   345 328   

Sherman Road-West Farnum

   345 331   

Carver-West Walpole

   345 332   

West Farnum-Kent County

   345 333   

Ocean State-Sherman Road

   345 335   

Holbrook-Auburn Street

   345 3361   

Sherman Road-ANP Blackstone

   345 337   

Sandy Pond-Tewksbury

   345 338   

Tewksbury-Woburn

   345 339   

Tewksbury-Golden Hills

   345 342   

Auburn-Pilgrim-Canal

   345 343   

Sandy Pond-Millbury

   345 344   

West Medway-Bridgewater

   345 347   

Sherman Road-Lake Road

   345 349X&Y   

Golden Hills-Mystic

   345 355   

Pilgrim-Bridgewater

   345 357   

Millbury-West Medway

   345 394   

Seabrook-Ward Hill-Tewksbury

   345 3520   

West Meday-ANP Bellingham

   345 A201   

Comerford-North Litchfield

   230 B202N/S/A253   

Comerford-Merrimack-North Litchfield

   230 C203   

Comerford-Moore

   230 D204   

Comerford-Littleton-Moore

   230



--------------------------------------------------------------------------------

Schedule 2.01(a)

New England Power Company

Category A Facilities

 

E205E   

Pratts Junction-Bear Swamp

   230 E205W   

Bear Swamp-Rotterdam

   230 F206   

Comerford-Granite

   230 N214   

North Litchfield-Tewksbury

   230 0215   

North Litchfield-Tewksbury

   230 1870S   

Mystic-Wood River

   115 1870   

Wood River-Kenyon

   115 1870N   

Kenyon-West Kingston

   115 A127   

Harriman-French King-Wendall Depot-Barre-Paxton-Webster St Tap

   115 A127   

Webster St Tap-Millbury

   115 A179   

Revere-GE River-Lynn

   115 A94   

Auburn Street-Parkview

   115 B128   

Harriman-Montague(Cabot)-French King-Barre-Webster St Tap(n.o.)-Millbury

   115 B154N   

South Danvers-lpswich River-Middleton-Woodchuck Hill-King St-Ward Hill

   115 B154S   

Salem Harbor-N.River Tap-Waters River-S.Danvers

   115 C129N (201-502)   

Beaver Pond-Milford-Depot St-Rocky Hill-Hopkinton-Millbury

   115 C129   

Beaver Pond-Union Street

   115 C129S   

Union Street-South Wrentham

   115 C155N   

South Danvers-Middleton-King St-Ward Hill

   115 C155S   

Salem Harbor-N.River Tap-Waters River-S.Danvers

   115 C181N   

South Wrentham-North Attleboro-Mansfield-Chartley Pond

   115 C181S   

Chartley Pond-Brayton Pond

   115 C2   

Auburn Street-Dupont

   115 D130 (201-501)   

Medway-Milford-Depot St-Hopkinton-Millbury

   115 D130   

Milford-Depot

   115 D156   

Northboro Road-West Framingham

   115 D182S   

South Wrentham-North Attleboro-Mansfield-Brayton Pond

   115 D21   

Bell Rock-High Hill

   115 E105   

Hartford Avenue-Franklin Square

   115 E131   

Adams-Harriman-Bear Swamp

   115 E157   

Millbury-Wyman Gordon(n.o.)-East Main Street-Northboro Road

   115



--------------------------------------------------------------------------------

Schedule 2.01(a)

New England Power Company

Category A Facilities

 

E183E   

Brayton Point-Warren-Mink Street-Wampanoag

   115 E183W   

Wampanoag-Philipsdale-Franklin Square

   115 E20/L1   

Bridgewater-East Bridgewater-Auburn Street

   115 F106   

Hartford Avenue-Franklin Square

   115 F132   

Adams-Partridge Jct-Lanesboro-Doreen

   115 F158N   

Golden Hills-Maplewood

   115 F158S   

Maplewood-Everett

   115 F184   

Brayton Point-Warren-Bristol-Mink Street-Read Street

   115 F19/S1   

Auburn-Belmont-Bridgewater

   115 G133W   

East Methuen-Golden Rock-West Methuen

   115 G133E   

East Methuen-Ward Hill

   115 G18   

Dupont-Bridgewater

   115 G185N   

Drumrock-Kent County

   115 G185S   

Kent County-West Kingston

   115 H17   

Riverside-Farnum-West Farnum

   115 I135N   

Bellows Falls-Monadnock-East Winchendon Tap(n.o.)-Ashburnham-Flagg Pond

   115 I135S   

Flagg Pond-Pratts Junction

   115 J136N   

Bellows Falls-East Winchendon Tap-Ashburnham-Flagg Pond

   115 J136S   

Flagg Pond-Litchfield Street Tap-Pratts Jct

   115 J16   

Riverside-Staples

   115 K137   

Sandy Pond-Ayer

   115 K137E   

Sandy Pond-Littleton-Westford-Billerica-Tewksbury

   115 K137W   

Ayer-Pratts Junction

   115 K15   

Robinson Avenue-Swansea

   115 K189   

Drumrock-Kent County

   115 L138E   

Sandy Pond-Littleton-Westford-Tewksbury

   115 L138W   

Sandy Pond-Laurel Circle-Pratts Junction

   115 L14   

Bell Rock-Tiverton Tap-Tiverton

   115 M13   

Somerset-Tiverton Tap-Tiverton

   115 M139 (211 - 503)   

Woburn-Reading-North Woburn(Dragon Court)-Pinehurst-Billerica-Tewksbury

   115 N12   

Somerset-Sykes Road-Bell Rock

   115 N140 (211 - 504)   

Woburn-Reading-North Woburn(Dragon Court)-Pinehurst-Tewksbury

   115



--------------------------------------------------------------------------------

Schedule 2.01(a)

New England Power Company

Category A Facilities

 

O141N    Pratts Junction-Sterling-Greendale    115 0141    Greendale-Nashua   
115 O141S    Millbury-Nashua    115 0167 (423-515)    Everett-Mystic    115 P11
   Pawtucket-Valley-Robinson Ave    115 P142N    Pratts
Junction-Sterling-Wachusett-W.Boylston    115 P142    W.Boylston-Rolfe Avenue   
115 P142S    Rolfe Avenue-Bloomingdale-Wyman Gordon-Millbury    115
P168 (128-518)    Revere-Chelsea    115 Q10    Staples-Robinson Avenue    115
Q117 (K4)    Adams-Bennington    115 Q143N    Millbury-Whitins Pond-Uxbridge   
115 Q143S    Uxbridge-Woonsocket-Clarkson St. (n/o)    115 Q169    Lynn-GE
River-Resco Saugus-Melrose-Golden Hills    115 Q195   
Moore-Littleton(n.o.)-Whitefield    115 R144    Millbury-Woonsocket-Clarkson
St.(n.o.)    115 R9    Riverside-Valley    115 S145    Salem-Railyard-West
Salem-Bartholomew St-Wakefield Jct-N.Reading-Burtt Road-E.Tewksbury-Tewksbury   
115 S145 (cont’d)    Wakefield Jct-Wakefield-Melrose-Golden Hills    115 S171N
   Woonsocket-West Farnum-Farnum Pike-Wolf Hill-Putnam Pike-Hartford Ave.    115
S171S    Hartford Ave.-Johnston Tap-Rise Tap-W.Cranston-Drumrock    115 S8   
Bridgewater-Cleary-Somerset    115 T146    Salem-Railyard-West Salem-Bartholomew
St-Wakefield Jct-N.Reading-Burtt Road-E.Tewksbury-Tewksbury    115 T146 (cont’d)
   Wakefield Jct-Wakefield-Melrose-Golden Hills    115 T172N    Woonsocket-West
Farnum-Farnum Pike-Wolf Hill(n.o.)-Putnam Pike-Hartford Ave.    115 T172S   
Hartford Ave.-Johnston Tap-Rise Tap-W.Cranston-Drumrock    115 T7   
Somerset-Pawtucket    115 U2    Belmont-Stoughton-Parkview    115 U6   
Bridgewater-Dighton Tap-EMI Dighton-Somerset    115 V148N   
Washington-Woonsocket    115



--------------------------------------------------------------------------------

Schedule 2.01(a)

New England Power Company

Category A Facilities

 

V148S    Read Street-Robinson Avenue-Washington    115 V174    Millbury-North
Oxford-Carpenter Hill    115 V5    Bridgewater-Taunton (Cleary)
Tap-Dighton-Somerset    115 W149N    Wilder-Mt. Support Tap-Slayton Hill    115
W149S (K149)    Slayton Hill-Ascutney-Bellows Falls    115 W175    Carpenter
Hill-West Charlton-Little Rest Rd-Palmer    115 W4    Swansea-Somerset    115
X176    Palmer-Thorndike-Ludlow    115 X3    Somerset-Philipsdale Tap(Blackstone
Jct)-Philipsdale-Pawtucket    115 Y151    Hudson-Bridge
St-Pelham-W.Methuen-Dracut Jct-E.Dracut-W.Andover Tap-Tewksbury    115 Y177   
Harriman-Sherman-Montague    115 Transformer #


--------------------------------------------------------------------------------

  

Station

--------------------------------------------------------------------------------

  

Voltage

(kV)

--------------------------------------------------------------------------------

210X    Auburn St    345/115 3A    Brayton Point    345/115/20 3B    Brayton
Point    345/115/20 161X    Bridgewater    345/115 162X    Bridgewater   
345/115 1X    Carpenter Hill    345/115/13 1X    Golden Hills    345/115/23 2X
   Golden Hills    345/115/23 3X    Kent County    345/115 1X    Sandy Pond   
345/115/23 2X    Sandy Pond    345/115/23 3X    Ward Hill    345/115/23 174X   
West Farnum    345/115/23 175X    West Farnum    345/115 4X    Bear Swamp   
230/115 5    Comerford    230/34 6    Comerford    230/34 8    Pratts Junction
   230/115 8A    Pratts Junction    230/115



--------------------------------------------------------------------------------

Schedule 2.01(a)

New England Power Company

Category A Facilities

 

2X    Tewksbury    230/115/13 3X    Tewksbury    230/115/13 4X    Tewksbury   
230/115/13



--------------------------------------------------------------------------------

Schedule 2.01(a)

Northeast Utilities Service Company on behalf of

The Connecticut Light and Power Company

Category A Facilities

 

Circuit #


--------------------------------------------------------------------------------

  

Stations

--------------------------------------------------------------------------------

   Voltage
(kV)


--------------------------------------------------------------------------------

310    Millstone-Manchester    345 321    Long Mountain-Plumtree    345 329   
Southington-Frost Bridge    345 330    Card-Lake Road    345 347    Lake
Road-Sherman Road    345 348    Millstone-Manchester    345 352    Frost
Bridge-Long Mountain    345 353    Scovill Rock-Manchester    345 362   
Southington-Haddam Neck    345 364    Montville-Haddam Neck    345 368   
Manchester-Card    345 371    Millstone-Montville    345 376    Haddam
Neck-Scovill Rock    345 383    Millstone-Card    345 384    Scovill
Rock-Middletown    345 387    Scovill Rock-Halversson-East Shore    345 395   
Ludlow-North Bloomfield-Manchester    345 398    Long Mountain-Pleasant Valley
   345 1385    Norwalk Harbor-Northport    115 1000    Montville-Dudley Tap   
115 1050    Middletown-Dooley    115 1070    Fort Hill Farms-Stockhouse    115
1080    Montville-Card-Lisbon-Tunnel    115 1090    Montville-Fort Hill Farms   
115 1130    Pequonnock-Compo    115 1163    Frost Bridge-Noera-Todd    115 1191
   Frost Bridge-Campville    115 1207    Manchester-East Hartford    115



--------------------------------------------------------------------------------

Schedule 2.01(a)

Northeast Utilities Service Company on behalf of

The Connecticut Light and Power Company

Category A Facilities

 

1208   

Southington-Wallingford

   115 1222   

Old Town-Hawthorne

   115 1235   

Montville-Uncasville

   115 1238   

Carmel Hill-Frost Bridge

   115 1261   

Haddam-Bokum

   115 1272   

Shaws Hill-Bunker Hill

   115 1280   

Montville-Buddington-Mystic

   115 1342   

Green Hill-Bokum

   115 1355   

Southington-Hanover-Colony

   115 1389   

Norwalk-Flax Hill

   115 1394   

Scitico-Franconia

   115 1416   

Darien-Compo

   115 1430   

Sasco Creek-Ash Creek

   115 1440   

Glenbrook-Waterside

   115 1443   

Middletown-Portland

   115 1445   

Frost Bridge-Shaws Hill

   115 1450   

Southend-Glenbrook

   115 1460   

Eastshore-Branford RR

   115 1466   

North Wallingford-East Meriden

   115 1470   

Norwalk-Ridgefield-Peaceable

   115 1490   

Stockhouse-Card

   115 1508   

Branford-Green Hill

   115 1515   

Ludlow-Scitico

   115 1537   

Branford-Branford RR

   115 1545   

Devon-Trap Falls

   115 1550   

Frost Bridge-Noera-Canal

   115 1560   

Stevenson-Ansonia-Trap Falls

   115 1565   

Peaceable-Ridgefield-Plumtree

   115 1570   

Devon-Indian Well-Beacon Falls

   115 1572   

Middletown-Pratt & Whitney

   115 1575   

Bunker Hill-Baldwin-Beacon Falls

   115 1580   

South Naugatuck-Devon

   115



--------------------------------------------------------------------------------

Schedule 2.01(a)

Northeast Utilities Service Company on behalf of

The Connecticut Light and Power Company

Category A Facilities

 

1585   

Bunker Hill-South Naugatuck

   115 1588   

North Wallingford-Colony

   115 1610   

Southington-Mix Avenue-June Street

   115 1618   

Rocky River-West Brookfield

   115 1620   

Middletown-Bokum

   115 1622   

Shepaug-Bates Rock

   115 1630   

Wallingford-Walrec-North Haven

   115 1637   

Norwalk-Weston

   115 1640   

Wallingford-Devon

   115 1655   

Branford-North Haven

   115 1668   

Bunker Hill-Freight Street

   115 1670   

Southington-Black Rock-Berlin

   115 1675   

Bean Hill-Tunnel

   115 1685   

Devon-June Street

   115 1690   

Southington-Hanover-Devon

   115 1704   

South Meadow-Southwest Hartford

   115 1710   

Pequonnock-Old Town-Devon

   115 1720   

Norwalk-Hawthorne

   115 1721   

Freight Street-Frost Bridge

   115 1722   

Northwest Hartford-CDEC-Southwest Hartford

   115 1726   

North Bloomfield-Farmington

   115 1730   

Pequonnock-Weston-Devon

   115 1732   

Canton-Franklin Drive-Campville

   115 1740   

Waterside-Cos Cob

   115 1750   

Cos Cob-Tomac-Southend

   115 1751   

Northwest Hartford-North Bloomfield-Manchester

   115 1752   

Rocky Hill-Berlin

   115 1756   

Bloomfield-Northwest Hartford

   115 1759   

Portland-Hopewell

   115 1760   

Plumtree-Newtown

   115 1765   

Westside-Berlin

   115 1766   

Dooley-Westside

   115



--------------------------------------------------------------------------------

Schedule 2.01(a)

Northeast Utilities Service Company on behalf of

The Connecticut Light and Power Company

Category A Facilities

 

1767   

Manchester-Hopewell

   115 1768   

North Bloomfield-Southwick

   115 1769   

Berlin-East New Britain

   115 1770   

Plumtree-Stony Hill-Bates Rock

   115 1771   

Southington-Berlin

   115 1772   

Haddam-Connecticut Yankee-Pratt & Whitney

   115 1773   

South Meadow-Rocky Hill

   115 1775   

South Meadow-Riverside-Manchester

   115 1777   

North Bloomfield-Bloomfield

   115 1779   

South Meadow-Bloomfield

   115 1780   

Devon-Devon Tie

   115 1783   

Farmington-Newington-East New Britain

   115 1784   

North Bloomfield-Northeast Simsbury-Canton

   115 1785   

Berlin-Newington

   115 1786   

East Hartford-Riverside-South Meadow

   115 1788   

Franklin Drive-Torrington Terminal

   115 1790   

Devon-Devon RR(n.o.)-Devon Tie

   115 1800   

Southington-United Technologies Tap-Forestville

   115 1810   

Southington-United Technologies Tap-Bristol-Chippen Hill

   115 1813   

Rocky River-Carmel Hill

   115 1821   

North Bloomfield-South Agawam

   115 1825   

Forestville-Bristol

   115 1835   

Chippen Hill-Thomaston

   115 1836   

North Bloomfield-South Agawam

   115 1858   

South Agawam-Franconia

   115 1867   

Norwalk Harbor-Flax Hill-Glenbrook

   115 1870S   

Mystic-Wood River

   115 1876   

Newtown-Sandy Hook-Stevenson

   115 1880   

Norwalk Harbor-Norwalk-Glenbrook

   115 1887   

West Brookfield-Stoney Hill-Shepaug

   115 1890   

Norwalk Harbor-Glenbrook-Sasco Creek

   115 1900   

Campville-Torrington Terminal

   115



--------------------------------------------------------------------------------

Schedule 2.01(a)

Northeast Utilities Service Company on behalf of

The Connecticut Light and Power Company

Category A Facilities

 

1910   

Southington-Todd

   115 1921   

Campville-Thomaston

   115 1950   

Southington-Canal

   115 1975   

East Meriden-Haddam

   115 1977   

Southend-Glenbrook-Darien

   115 1990   

Frost Bridge-Baldwin-Stevenson

   115 667   

Falls Village-Salisbury

   69 689   

Falls Village-Torrington Terminal

   69 690   

Salisbury-Smithfield

   69 693   

Falls Village-Torrington Terminal

   69 Transformer #


--------------------------------------------------------------------------------

  

Station

--------------------------------------------------------------------------------

   Voltage
(kV)


--------------------------------------------------------------------------------

5X   

Card

   345/115 1X   

Frost Bridge

   345/115 4X   

Manchester

   345/115 5X   

Manchester

   345/115 6X   

Manchester

   345/115 18X   

Montville

   345/115 19X   

Montville

   345/115 5X   

North Bloomfield

   345/115 8X   

Norwalk Harbor

   138/115 1X   

Plumtree

   345/115 2X   

Plumtree

   345/115 1X   

Southington

   345/115 2X   

Southington

   345/115 3X   

Southington

   345/115 4X   

Southington

   345/115 1X   

Torrington Terminal

   115/69



--------------------------------------------------------------------------------

Schedule 2.01(a)

Northeast Utilities Service Company on behalf of

Holyoke Water Power Company

Category A Facilities

 

Circuit #


--------------------------------------------------------------------------------

  

Stations

--------------------------------------------------------------------------------

   Voltage
(kV)


--------------------------------------------------------------------------------

1039   

Mount Tom-Midway

   115 1292   

Holyoke-lngleside

   115 1327   

Pineshed-Fairmont North

   115 1428   

Mount Tom-Fairmont South

   115 1447   

Mount Tom-Pineshed

   115 1525   

Fairmont South-Holyoke

   115



--------------------------------------------------------------------------------

Schedule 2.01(a)

Northeast Utilities Service Company on behalf of

Public Service Company of New Hampshire

Category A Facilities

 

Circuit #


--------------------------------------------------------------------------------

  

Stations

--------------------------------------------------------------------------------

   Voltage
(kV)


--------------------------------------------------------------------------------

307   

Deerfield-Newington

   345 326   

Scobie-Lawrence Road-Sandy Pond

   345 361   

Newington Energy-Newington

   345 363   

Seabrook-Scobie

   345 369   

Seabrook-Timber Swamp Road-Newington

   345 373   

Scobie-Deerfield

   345 379   

Amherst-Vermont Yankee

   345 380   

Scobie-Amherst

   345 381   

Vermont Yankee-Northfield

   345 385   

Buxton-Deerfield

   345 391   

Buxton-Scobie

   345 394   

Seabrook-Ward Hill-Tewksbury

   345 B202N/S/A253   

Merrimack-Comerford-N.Litchfield

   230 A111   

Pemigewassett-Webster

   115 A152   

Keene-Swanzey-Westport-Chestnut Hill

   115 B143   

Greegs-Reeds Ferry

   115 C129   

Deerfield-Rochester Tap-Madbury

   115 C196   

Greggs-Merrimack

   115 D118   

Pine Hill-Deerfield

   115 D121   

Merrimack-Eddy

   115 E115   

Beebe-Ashland-Pemigewassett

   115 E194   

Schiller Ocean-Road

   115 F162   

Greggs-Jackman

   115 G146   

Garvins-Deerfield

   115 H137   

Garvins-Merrimack

   115 H141   

Scobie-Chester-Great Bay-Ocean Road

   115 I135N   

Monadnock-Monadnock Tap

   115 J114   

Eddy-Rimmon_Greggs

   115



--------------------------------------------------------------------------------

Schedule 2.01(a)

Northeast Utilities Service Company on behalf of

Public Service Company of New Hampshire

Category A Facilities

 

K105

  

Watts Brook-Greggs

   115

K165

  

Reeds Ferry-S.Milford Tap-Anheuser Busch-Bridge Street Tap-Hudson

   115

K174

  

North Road-Ascutney

   115

L163

  

Jackman-Keene

   115

L175

  

Deerfield-Madbury

   115

M127

  

Webster-North Road

   115

M183

  

Madbury-Dover

   115

N133

  

Schiller-Bolt Hill-Three Rivers

   115

N186

  

Chestnut Hill-Vernon Rd Tap-Vernon Road

   115

O161

  

Greggs-Pine Hill

   115

P145

  

Webster-Oak Hill Tap-Merrimack

   115

Q171

  

Greggs-Merrimack

   115

Q195

  

Moore-Whitefield

   115

R169

  

Dover-Three Rivers

   115

R187

  

Watts Brook-Mammouth Road Tap-Scobie

   115

R193

  

Scobie-Kingston Tap-Ocean Road

   115

T198

  

Keene-Monadnock

   115

U181

  

Schiller-Ocean Road

   115

U199

  

U199 Tap-Littleton

   115

V182

  

Webster-Garvins

   115

X116

  

Scobie-Hudson

   115

X178

  

Beebe-Woodstock_U199 Tap-Whitefield

   115

Y151

  

Hudson-Bridge Street Tap-Pelham

   115

Transformer #

--------------------------------------------------------------------------------

  

Station

--------------------------------------------------------------------------------

   Voltage
(kV)


--------------------------------------------------------------------------------

     

TB14

  

Deerfield

   345/115

TB41

  

Littleton

   230/115

A253

  

Merrimack

   230/115

TB30

  

Scobie

   345/115

TB90

  

Scobie

   345/115



--------------------------------------------------------------------------------

Schedule 2.01(a)

Northeast Utilities Service Company on behalf of

Western Massachusetts Electric Company

Category A Facilities

 

Circuit #

--------------------------------------------------------------------------------

  

Stations

--------------------------------------------------------------------------------

  

Voltage

(kV)

--------------------------------------------------------------------------------

301

  

Ludlow-Carpenter Hill

   345

312

  

Northfield-Berkshire

   345

354

  

Northfield-Ludlow

   345

381

  

Northfield-Vermont Yankee

   345

393

  

Berkshire-Alps

   345

395

  

Ludlow-N.Bloomfield-Manchester

   345

B128

  

Harriman-Indeck(Montague)-French King-Barre-Webster St Tap(n.o.)-Millbury

   115

F132

  

Doreen-Lanesboro-Partridge Jct-Adams

   115

X176

  

Ludlow-Thorndike

   115

Y177

  

Montague-Sherman-Harriman

   115

1007

  

Agawam-Elm

   115

1039

  

Midway-Mt.Tom

   115

1161

  

Doreen-Oswald-Woodland Road

   115

1211

  

Doreen-Oswald

   115

1230

  

Agawam-Piper

   115

1231

  

Berkshire-Plainfield-Ashfield-Cumberland

   115

1242

  

Berkshire-Plainfield-Ashfield-Montague

   115

1254

  

Shawinigan-Chicopee-Fairmont South

   115

1302

  

Agawam-Pochassic-Buck Pond

   115

1311

  

West Springfield-Agawam

   115

1314

  

Agawam-Chicopee

   115

1322

  

E.Springfield-Breckwood

   115

1361

  

Montague-Cumberland

   115

1371

  

Pleasant-Woodland

   115

1394

  

Franconia-Scitico

   115

1412

  

W.Springfield-Agawam

   115

1421

  

Pleasant-Blanford

   115

1426

  

E.Springfield-Orchard

   115



--------------------------------------------------------------------------------

Schedule 2.01(a)

Northeast Utilities Service Company on behalf of

Western Massachusetts Electric Company

Category A Facilities

 

1433

  

Breckwood-W.Springfield

   115

1481

  

E.Springfield-Ludlow

   115

1512

  

Blanford-Elm-Southwick

   115

1515

  

Ludlow-Scitico

   115

1525

  

Fairmont South-Holyoke

   115

1551

  

Doreen-Berkshire

   115

1552

  

Orchard-Ludlow

   115

1657

  

Buck Pond-Gunn-Ingleside

   115

1662

  

Doreen-Berkshire

   115

1723

  

E.Springfield-Fairmont North-Piper

   115

1768

  

Southwick-N.Bloomfield

   115

1781

  

Agawam-Silver-South Agawam

   115

1782

  

Agawam-Silver-South Agawam

   115

1821

  

South Agawam-N.Bloomfield

   115

1836

  

South Agawam-N.Bloomfield

   115

1845

  

Ludlow-Shawinigan

   115

1858

  

South Agawam-Franconia

   115

1962

  

Midway-Gunn

   115

Transformer #

--------------------------------------------------------------------------------

  

Station

--------------------------------------------------------------------------------

  

Voltage

(kV)

--------------------------------------------------------------------------------

1X

  

Berkshire

   345/115

1X

  

Ludlow

   345/115

3X

  

Ludlow

   345/115



--------------------------------------------------------------------------------

Schedule 2.01(a)

NSTAR Electric & Gas Corporation on behalf of:

Boston Edison Company, Cambridge Electric Light Company,

and Commonwealth Electric Company

Category A Facilities

 

Circuit #

--------------------------------------------------------------------------------

  

Stations

--------------------------------------------------------------------------------

   Voltage
(kV)


--------------------------------------------------------------------------------

316

  

West Walpole-Holbrook

   345

319

  

Woburn-Lexington

   345

322

  

Carver-Canal

   345

323

  

West Medway-Millbury

   345

324

  

Mystic-Kingston St

   345

325

  

West Medway-West Walpole

   345

331

  

West Walpole-Carver

   345

335

  

Auburn-Holbrook

   345

336

  

West Medway-NEA Bellingham-ANP Blackstone

   345

338

  

Tewksbury-Woburn

   345

342

  

Pilgrim-Canal-Auburn St

   345

344

  

West Medway-Bridgewater

   345

346

  

North Cambridge-Woburn

   345

351

  

Mystic-North Cambridge

   345

355

  

Pilgrim-Bridgewater

   345

357

  

West Medway-Millbury

   345

358

  

Mystic-North Cambridge

   345

365

  

North Cambridge-Woburn

   345

372

  

Mystic-Kingston St

   345

389

  

West Medway-West Walpole

   345

3361

  

ANP Bellingham-Sherman Road

   345

3520

  

West Medway-ANP Bellingham

   345

349XY

  

Mystic-Golden Hills

   345

240-601

  

West Medway-Framingham

   230

282-602

  

West Medway-Waltham

   230

110-510

  

Kingston St-Brighton-Baker St

   115

110-511

  

Kingston St-Brighton-Baker St

   115



--------------------------------------------------------------------------------

Schedule 2.01(a)

NSTAR Electric & Gas Corporation on behalf of:

Boston Edison Company, Cambridge Electric Light Company,

and Commonwealth Electric Company

Category A Facilities

 

110-522

  

Needham-Baker St

   115

128-518

         

(P168)

  

Chelsea-Revere

   115

148-522X&Y

  

West Walpole-Dover-Needham

   115

201-501

         

(D130)

  

Medway-Milford-Depot St-Hopkinton-Millbury

   115

201-502

         

(C129N)

  

Beaver Pond-Milford-Depot St-Rocky Hill-Hopkinton-Millbury

   115

211-503

         

(M139)

  

Woburn-Reading-North Woburn(Dragon Court)-Pinehurst-Billerica-Tewksbury

   115

211-504

         

(N140)

  

Woburn-Reading-North Woburn(Dragon Court)-Pinehurst-Tewksbury

   115

211-508

  

Burlington-Woburn

   115

211-514

  

Mystic-Woburn

   115

240-508

  

Framingham(Leland Street)-Sherborn

   115

240-510

  

Framingham(Leland Street)-Needham-Baker Street

   115

250-516

  

Mystic-Hawkins Street-Chatham Street-K Street

   115

250-517

  

Mystic-Hawkins Street-Chatham Street-K Street

   115

274-509

  

Sherborn-Medway

   115

282-507

  

Sudbury-Waltham

   115

282-520

  

Brighton-Watertown-Waltham

   115

282-521

  

Brighton-Watertown-Waltham

   115

320-507

  

Waltham-Lexington-Trapelo Road

   115

320-508

  

Waltham-Lexington-Trapelo Road

   115

329-510

  

Mystic-Somerville-Brighton

   115

329-511

  

Mystic-Somerville-Brighton

   115

329-512

  

Kingston St-Carver St-Scotia St-Brighton

   115

329-513

  

Kingston St-Carver St-Scotia St-Brighton

   115

329-530

  

Brighton-North Cambridge

   115

329-531

  

Brighton-North Cambridge

   115

342-507

  

Speen Street-Sudbury

   115

385-510

  

K Street-High Street-Kingston AB-Kingston Street

   115



--------------------------------------------------------------------------------

Schedule 2.01(a)

NSTAR Electric & Gas Corporation on behalf of:

Boston Edison Company, Cambridge Electric Light Company,

and Commonwealth Electric Company

Category A Facilities

 

385-511

  

K Street-High Street-Kingston AB-Kingston Street

   115

385-512

  

K Street-Kingston Street

   115

385-513

  

K Street-Kingston Street

   115

391-508

  

Hartwell Avenue-Burlington

   115

398-537

  

Holbrook-East Holbrook

   115

423-515

         

(0167)

  

Mystic-Everett

   115

433-507

  

Framingham(Leland St)-Speen Street

   115

447-508

  

Holbrook-South Randolph(n.o)-Canton-Sharon Amtrack-Norwood-Walpole-W.Walpole

   115

447-509

  

Holbrook-South Randolph-Canton-Sharon Amtrack-Norwood-Walpole-W.Walpole

   115

451-536

  

Auburn-East Holbrook-Holbrook

   115

455-507

  

Sherborn-West Framingham

   115

478-502(115-16-11)

  

Holbrook-Swift’s Beach Tap-Edgar

   115

478-503

  

Holbrook-East Weymouth-Hobart Street Tap-Edgar

   115

478-508

  

Holbrook-East Weymouth-Hobart Street Tap-Edgar

   115

478-509

  

Holbrook-Grove Street-Mid Weymouth-Edgar

   115

488-518

  

Mystic-Chelsea

   115

513-507

         

(D156)

  

West Framingham-Northboro Road

   115

533-508

  

Lexington-Hartwell Avenue

   115

65-502

  

West Walpole-Medway

   115

65-508

  

West Walpole-Medway

   115

831-536

  

N.Cambridge-Putnam

   115

831-537

  

N.Cambridge-Putnam

   115

191

  

Kingston-Auburn Street

   115

117

  

Kingston-Brook Street

   115

116

  

Brook Street-Carver

   115

127

  

Carver-SEMASS Tap

   115

128

  

SEMASS Tap-Tremont

   115

108

  

Tremont-Wareham-Valley-Horsepond Tap-Bourne

   115

109

  

High Hill-Fisher Rd-Cross Rd-111 Tie (n.o.)

   115



--------------------------------------------------------------------------------

Schedule 2.01(a)

NSTAR Electric & Gas Corporation on behalf of:

Boston Edison Company, Cambridge Electric Light Company,

and Commonwealth Electric Company

Category A Facilities

 

113

   Tremont-Wareham(n.o.)-Valley-Horsepond Tap(n.o.)-Bourne    115

112

   Tremont-Rochester-Mendall Rd-Crystal Spring(n.o.)-lndustrial
Park-Acushnet-Pine St-Arsene    115

114

   Tremont-Rochester-Mendall Rd-Crystal Spring-Wing Lane-Acushnet
Tap-Achushnet-Pine St    115

111

   Industrial Park-High Hill-Dartmouth-Cross Rd-109 tie (n.o.)    115

D21

   High Hill-Bell Rock    115

121

   Canal-Bourne    115

120

   Canal-Barnstable    115

122

   Bourne-Pave Paws-Sandwich-Oak St-Barnstable    115

107

   Bourne-Otis-Falmouth Tap    115

115

   Barnstable-Mashpee-Hatchville-Falmouth Tap    115

126

   Canal-Bourne    115

130

   Acushnet Tap-Pine Street    115

Transformer #

--------------------------------------------------------------------------------

  

Station

--------------------------------------------------------------------------------

  

Voltage

(kV)

--------------------------------------------------------------------------------

121X

   Canal    345/115

120X

   Canal    345/115

126X

   Canal    345/115

345A

   Carver    345/115

345A

   Kingston St    345/115

345B

   Kingston St    345/115

345A

   Mystic    345/115

345A

   North Cambridge    345/115

345B

   North Cambridge    345/115

345A

   Woburn    345/115

110D

   Waltham PAR    115

110E

   Waltham PAR    115

110F

   Waltham PAR    115

230A

   Waltham    230/115

230A

   Framingham    230/115

345A

   Lexington    345/115



--------------------------------------------------------------------------------

Schedule 2.01(a)

NSTAR Electric & Gas Corporation on behalf of:

Boston Edison Company, Cambridge Electric Light Company,

and Commonwealth Electric Company

Category A Facilities

 

110D

   Baker Street PAR    115

110C

   Baker Street PAR    115

345A

   Walpole    345/115

345A

   Holbrook    345/115

345A

   W.Medway    345/115

345B

   W.Medway    345/115



--------------------------------------------------------------------------------

Schedule 2.01(a)

The United Illuminating Company

Category A Facilities

 

Circuit #

--------------------------------------------------------------------------------

  

Stations

--------------------------------------------------------------------------------

  

Voltage

(kV)

--------------------------------------------------------------------------------

387

   Scovill Rock-Halversson-East Shore    345

1710

   Pequonnock-Old Town-Devon    115

1730

   Pequonnock-Weston-Devon    115

8809A

   Pequonnock-Congress-Baird    115

8909B

   Pequonnock-Congress-Baird    115

88006A

   Baird-Barnum-Devon Tie    115

89006B

   Baird-Barnum-Devon Tie    115

88005A

   Devon Tie-Milvon-Woodmont    115

89005B

   Devon Tie-Milvon-Woodmont    115

8804A

   Woodmont-Allings Crossing    115

8904 B

   Woodmont-Allings Crossing    115

88003A

   Allings Crossing-Elm West-West River-Grand Avenue    115

89003B

   Allings Crossing-Elm West-West River-Grand Avenue    115

8400

   Sackett-Grand Avenue    115

84004

   Sackett-Mix Avenue    115

1610

   Southington-Mix Avenue-June Street    115

91001

   Pequonnock-Bridgeport RESCO-Ash Creek    115

1430

   Ash Creek-Sasco Creek    115

1130

   Pequonnock-Compo    115

1685

   Devon-June Street    115

1560

   Stevenson-Ansonia-Trap Falls    115

1570

   Devon-Indian Well-Beacon Falls    115

1594

   Indian Well-Ansonia    115

8500

   Grand Avenue-Water Street    115

8700

   Water Street-West River    115

8100

   Grand Avenue-English-East Shore    115

8200

   Grand Avenue-East Shore    115

8301

   Mill River-Grand Avenue    115

9502

   Mill River-Broadway    115



--------------------------------------------------------------------------------

Schedule 2.01(a)

The United Illuminating Company

Category A Facilities

 

9500

   Broadway-Water Street    115

8300

   Quinnipiac-Mill River    115

8600

   Quinnipiac-North Haven    115

1460

   East Shore-Branford RR    115

1537

   Branford RR-Branford    115

1630

   North Haven-Walrec    115

1655

   North Haven-Branford    115

Transformer #

--------------------------------------------------------------------------------

  

Station

--------------------------------------------------------------------------------

  

Voltage

(kV)

--------------------------------------------------------------------------------

8X

   East Shore    345/115

9X

   East Shore    345/115



--------------------------------------------------------------------------------

Schedule 2.01(a)

Vermont Electric Power Company

Category A Facilities

 

Circuit #

--------------------------------------------------------------------------------

  

Stations

--------------------------------------------------------------------------------

  

Voltage

(kV)

--------------------------------------------------------------------------------

340

   Vermont Yankee-Coolidge    345

350

   Coolidge-West Rutland    345

379

   Amherst-Vermont Yankee    345

381

   Vermont Yankee-Northfield    345

F206

   Comerford-Granite    230

K149 (W149S)

   Ascutney-Ascutney Tap    115

K174

   Ascutney-North Road    115

K186(N186)

   Vermont Yankee-Vernon Road Tap-Vernon Road-Chestnut Hill    115

K19

   Georgia-East Fairfax Tap-Sandbar    115

PV-20

   Plattsburgh-S.Hero-Sandbar    115

K21

   Georgia-IBM Tap-Essex    115

K22

   Essex-Sandbar    115

K23

   Williston-Essex    115

K24E

   Berlin-Barre    115

K24W

   Essex-IBM Tap-Middlesex-Berlin    115

K26

   Granite-Chelsea-Hartford-Wilder    115

K26

   Barre-Granite    115

K30

   Middlebury-Florence Tap-West Rutland    115

K31

   Coolidge-Ascutney    115

K32

   Coolidge-Cold River    115

K34

   West Rutland-Blissville    115

K35

   Cold River-North Rutland    115

K37

   North Rutland-West Rutland    115

K4(Q117)

   Bennington-Adams    115

K43

   New Haven-Williston    115

K50

   Highgate Converter-Highgate Tap-St. Albans Tap-Georgia    115

K6

   Hoosic -Bennington    115

K63

   Middlebury-New Haven    115

K7

   Blissville-Whitehall    115

1429

   Highgate Converter & HVDC Line to Bedford    55 (DC)



--------------------------------------------------------------------------------

Schedule 2.01(a)

Vermont Electric Power Company

Category A Facilities

 

Transformer #

--------------------------------------------------------------------------------

  

Station

--------------------------------------------------------------------------------

  

Voltage

(kV)

--------------------------------------------------------------------------------

K36X

   Coolidge    345/115

T1

   West Rutland    345/115

T2

   West Rutland    345/115

1X

   Granite    230/115



--------------------------------------------------------------------------------

Schedule 2.01(b)

Bangor Hydro-Electric Company

Category B Facilities

 

Circuit #

--------------------------------------------------------------------------------

  

Stations

--------------------------------------------------------------------------------

  

Voltage

(kV)

--------------------------------------------------------------------------------

62

   Keene Road-Powersville Road    115

63

   Keene Road-Chester    115

64

   Graham-Enfield-Keene Road    115

66

   Rebel Hill-Deblois-Harrington Tap-Washington Cty    115

68

   Boggy Brook-Ellsworth    115

69

   Harrington Tap-Harrington    115

247

   Orrington-Chemical    115



--------------------------------------------------------------------------------

Schedule 2.01(b)

Central Maine Power Company

Category B Facilities

 

Circuit #

--------------------------------------------------------------------------------

  

Stations

--------------------------------------------------------------------------------

  

Voltage

(kV)

--------------------------------------------------------------------------------

63A

   Williams Tap-Williams    115

63B

   Madison Tap-Madison    115

81A

   Topsham Tap-Topsham    115

67A

   Rice Rips Tap-Rice Rips    115

83B

   Lakewood Tap-Lakewood    115

83C

   Scott Tap-Scott    115

85

   Detroit-Guilford    115

86A

   Belfast Tap-Belfast    115

86B

   Meadow Road Tap-Meadow Road    115

140 A

   P&W Tap-P&W    115

163

   Louden-Branch Brook-Maguire Rd (n.o.)    115

167A

   Prides Corner Tap-Prides Corner    115

200A

   AEI Livermore Tap-AEI Livermore    115

206

   Highland-Dragon Cement Tap-Park Street    115

206A

   Dragon Cement Tap-Dragon Cement    115

214

   Kimball Road-Harrison-Lovell-Saco Valley    115

215

   Bigelow Tap-Bigelow    115

215A

   Stratton Tap-SEA Stratton    115

222

   Wyman-Moscow Tap-Harris    115

218

   Rumford-Boise Cascade    115

222A

   Moscow Tap-Moscow    115

227

   Riley-AEC    115

250A

   Biddeford-Biddeford Tap    115



--------------------------------------------------------------------------------

Schedule 2.01(b)

Fitchburg Gas and Electric Light Company

Category B Facilities

 

Circuit #

--------------------------------------------------------------------------------

  

Stations

--------------------------------------------------------------------------------

  

Voltage

(kV)

--------------------------------------------------------------------------------

Line 01

   Flagg Pond - Summer St.    69

Line 02

   Flagg Pond - Summer St.    69

Line 03

   Flagg Pond - Princeton Rd. - River St.    69

Transformer #

--------------------------------------------------------------------------------

  

Station

--------------------------------------------------------------------------------

  

Voltage

(kV)

--------------------------------------------------------------------------------

T1

   Flagg Pond    115/69

T2

   Flagg Pond    115/69



--------------------------------------------------------------------------------

Schedule 2.01(b)

New England Power Company

Category B Facilities

 

Circuit #


--------------------------------------------------------------------------------

  

Stations

--------------------------------------------------------------------------------

   Voltage
(kV)


--------------------------------------------------------------------------------

N266    Comerford-Mclndoes    230 K211    North Litchfield-Granite Ridge    230
L212    North Litchfield-Granite Ridge    230 S197    Bear Swamp-Deerfield 4   
115 1819    Midway-Florence    115 517-533S    Edgar-Field Street    115
517-533N    Field Street-N.Quincy    115 517-532S    Edgar-Field Street    115
517-532N    Field Street-N.Quincy    115 517-525    N.Quincy-Dewar Street(n.o)
   115 517-524    N.Quincy-Dewar Street(n.o)    115 A127    Webster St
Tap-Webster St    115 B128    Webster St Tap-Webster St    115 A153   
Tewksbury-Meadowbrook-N.Chelmsford    115 B23    West Farnum-Nasonville    115
C3    Auburn Street-Plymouth St-Hanover Tap(n.o.)-Norwell-Water St.-N. Abington
   115 C3-99    Plymouth St-North Abington    115 D911    Ames Street-Dupont   
115 E1    Bridgewater-Easton-Middleboro    115 G185S    Davisville Tap-Old
Baptist Road Tap-Davisville    115 H1    Hanover Tap-Water Street    115 H160   
Northboro Rd-Hudson Rd    115 I161    Sandy Pond-Meadowbrook-N.Chelmsford    115
I135N    E.Winchendon Tap-E.Winchendon(n.o.)    115 J136N    E.Winchendon
Tap-E.Winchendon    115 J136S    Litchfield Street Tap-Litchfield    115 I187   
Drumrock-Kilvert St.-Blackbum-Pontiac Avenue-Lincoln Avenue-Sockanosset    115
J162    Tewksbury-L’Energia-Perry Street    115 J188    Drumrock-Kilvert
St.-Blackbum-Pontiac Avenue-Lincoln Avenue-Sockanosset    115 L14    Tiverton
Tap-Bates Street-Cononicus-Dexter    115



--------------------------------------------------------------------------------

Schedule 2.01(b)

New England Power Company

Category B Facilities

 

L164    Tewksbury-Tewksbury Tap-N.Dracut-W.Andover-S. Broadway    115 L190   
Kent County-Davisville Tap-Old Baptist Road Tap-Davisville    115 M1    East
Bridgewater-Mill Street-Middleboro    115 M13    Tiverton Tap-Bates
Street-Cononicus-Dexter?    115 M165    Millbury-WMI Millbury-Vernon Hill    115
M191    North River Tap-E.Beverly-Beverly    115 N166    Northboro
Road-N.Marlboro-Hudson    115 N192    North River Tap-E.Beverly    115 Q143   
Clarkson(n.o.)-Admiral Street-Franklin Square-South St.    115 R144   
Clarkson(n.o.)-Admiral Street-Franklin Square    115 S171S    Rise Tap-Rise   
115 S171S    Johnston Tap-Johnston    115 T172S    Rise Tap-Rise    115 T172S   
Johnston Tap-Johnston    115 S9    Auburn Street-Plymouth-Hanover Tap-Philips
Lane-Norwell-Scituate    115 T2 Tap    Franklin Sq-South St.-Point St    115 U6
   Dighton Tap-Dighton    115 U173    Carpenter Hill-Snow Street    115 W123   
Carpenter Hill-Millenium-Snow Street    115 Y2    Somerset-Hathaway Street   
115 Z1    Somerset-Hathaway Street    115 Y151    W.Andover Tap-W.Andover-S.
Broadway    115 3761    Dexter-Jepson    69 3762    Dexter-Jepson    69 3763   
Jepson-Navy-Gate 2    69 #1 Attlebo Tap    Read St - West St.    69 #2 Attlebo
Tap    Read St - West St.    69      Pratts Jct-E.Westminster-Westminster
(n.o.)-Gardner Tower-Park St-Otter River (Gardner      A1    Tower-Park St n.o.,
both taps)    69 A1    Otter River - Templeton Muni.    69 A1    Otter
River-Royalston Tower-Royalston-Chestnut Hill    69 A1    Chestnut Hill-Vernon
   69 A53    Wachusetts-Oakdale-Chaffins-Cooks Pond    69



--------------------------------------------------------------------------------

Schedule 2.01(b)

New England Power Company

Category B Facilities

 

B2    Pratts Jct-E.Westminster (n.o.)-Westminster-Gardner Tower-Park St    69  
   Park St-Otter River (n.o.)-Royalston Tower-Royalston-Chestnut Hill-Vernon
(Royalston Tower-      B2    Royalston-Chestnut Hill n.o., both taps)    69 B54
   Wachusetts-Chaffins-Cooks Pond    69 B69    Quabbin Tower-Belchertown    69
D4    Deerfield 4-Vernon    69 E5    Ware-Lashaway (n.o.)-Meadow St    69 E5E   
Meadow St.-Leicester-Pondville-Millbury    69 E5W    Ware-Quabbin Tower
(n.o.)-Shutesbury    69 E5D    Deerfield 4-Deerfield 3-Deerfield 2
(n.o.)-Shutesbury    69 F6    Ware-Lashaway-Meadow St    69 F6E    Meadow
St.-Leicester (n.o.)-Pondville-Millbury    69 F6W    Deerfield 4-Deerfield 3
(n.o.)-Deerfield 2-Quabbin Tower-Belchertown-Ware    69 G33    Bellows
Falls-Westminster (GMP)-Putney-Ferry Rd (n.o.)    69      Ferry Rd
(n.o.)-Fibermark (CVPS)-Brundies Rd (CVPS)-Fulflex (CVPS)-N.Brattleboro      G33
   (n.o.,CVPS)-S.Brattleboro tap-S.Brattleboro (CVPS)-Vernon Rd    69 G33   
Vernon-S.Brattleboro tap (n.o.)    69 G7    Northboro Rd-S.Marlboro-Marlboro   
69 135    Millbury-N.Grafton Tower (n.o.)-Shrewsbury    69 J10   
Adams-Deerfield 5    69 L38    Wachusetts-Temple St.    69 M39   
Wachusett-Fitch Road    69 N14S    Palmer-Wilbraham-E. Longmeadow-Kibbe
Rd-Shaker Rd-Milton Bradley    69 N40    Pratts Junction-Fitch Road    69 O15S
   Palmer-Hampden-E. Longmeadow-Kibbe Rd (n.o.)    69 O15N    Palmer-Ware    69
042    Ayer-Groton Muni-Dunstable (n.o.)-Pepperell Power-Groton St-Pepperell
Paper    69 R43    Ayer-Groton Muni-Dunstable    69 S19    Millbury-E. Webster
   69 T20    Meadow St-E. Webster (n.o.)    69 U21S    Pratts Junction-Prospect
St-Devens    69 U21E    Ayer-Devens    69 V22E    Ayer-Prospect St (n.o.)    69



--------------------------------------------------------------------------------

Schedule 2.01(b)

New England Power Company

Category B Facilities

 

V22S

   Pratts Jct-Litchfield St-Prospect St    69

W23W

   Northboro Rd-S.Marlboro(n.o.)-Marlboro-MWRA-Woodside    69

W23W

   Woodside (n.o.)-Fitch Rd    69

X24W

   Millbury-N.Grafton Tower-N.Grafton-Westboro    69

X24E

   Westboro-Northboro Road    69

Y25S

   Deerfield 5-Harriman    69      Harriman-Searsburg-Wilmington (GMP)-Mt Snow
Dover (GMP)-Sleepy Hollow (GMP)-     

Y25N

   Bennington (CVPS)    69

Transformer #

--------------------------------------------------------------------------------

  

Station

--------------------------------------------------------------------------------

  

Voltage

(kV)

--------------------------------------------------------------------------------

3

   Adams    115/69/23

5

   Adams    115/69/23

4

   Ayer    115/69/13

6

   Ayer    115/69/13

1

   Bellows Falls    115/69

2

   Bellows Falls    115/69

3

   Bellows Falls    115/69/6

3

   Deerfield 4    115/69/13

8

   Harriman    115/69/6

1

   Millbury    115/69

2

   Millbury    115/69

3

   Millbury    115/69/13

1

   Northboro Road    115/69/13

2

   Northboro Road    115/69/13

3

   Northboro Road    115/69/13

4

   Northboro Road    115/69/13

3

   Palmer    115/69/13

4

   Palmer    115/69/13

5

   Palmer    115/69/23/13

6

   Palmer    115/69/23

4

   Pratts Junction    115/69/13

6

   Pratts Junction    115/69/13

7

   Pratts Junction    115/69/13

 

Schedule 2.01(b)

New England Power Company

Category B Facilities

 

1

   Read Street    115/69

2

   Read Street    115/69/23

2

   Wachusett    115/69/13



--------------------------------------------------------------------------------

Schedule 2.01(b)

Northeast Utilities Service Company on behalf of

The Connecticut Light and Power Company

Category B Facilities

 

Circuit #

--------------------------------------------------------------------------------

  

Stations

--------------------------------------------------------------------------------

   Voltage
(kV)


--------------------------------------------------------------------------------

1060

   Plumtree-Triangle    115

1100

   Barbour Hill-Enfield    115

1120

   AES Thames-Montville    115

1165

   Plumtree-Triangle    115

1200

   Barbour Hill-Windsor Locks    115

1210

   Card-Willimantic    115

1220

   Card-Willimantic    115

1250

   Montville-E.Haddam Jct(n.o.)-Uncaseville    115

1270

   Plumtree-Middle River    115

1300

   Enfield-Dexter Tap-Windsor Locks    115

1300

   Dexter Tap-Dexter    115

1310

   Manchester-South Windsor    115

1337

   Middle River-Triangle    115

1350

   Devon-Milford    115

1365

   Williams-New London RR    115

1410

   Montville-Buddington    115

1500

   Montville-Williams-Flanders    115

1505

   Tunnel-Fry Brook-Brooklyn-Tracy    115

1555

   Rocky River-Bulls Bridge    115

1605

   Montville-Williams-Flanders    115

1606

   Barbour Hill-Rockville    115

1607

   Tunnel-Fry Brook-Exeter Tap-Tracy    115

1607

   Exeter Tap-Exeter    115

1635

   South Windsor-Barbour Hill    115

1650

   Devon-Devon RR    115

1724

   Barbour Hill-Rockville    115

1753

   Glenbrook-Cedar Heights    115

1763

   Manchester-Barbour Hill    115



--------------------------------------------------------------------------------

Schedule 2.01 (b)

Northeast Utilities Service Company on behalf of

The Connecticut Light and Power Company

Category B Facilities

 

1790

   Devon RR Tap-Devon RR    115

1792

   Glenbrook-Cedar Heights    115

1800

   United Technologies Tap-United Technologies    115

1810

   United Technologies Tap-United Technologies    115

1820

   Southington-Black Rock    115

1830

   Southington-Black Rock    115

1840

   Black Rock-GE    115

1985

   Williams-New London RR    115

100

   Montville-Gales Ferry    69

400

   Gales Ferry-Buddington-Tunnel    69

500

   Tunnel-SECREC    69

680

   Black Rock-Burritt    69

694

   Falls Village-North Canaan    69

800

   Card-Mansfield    69

900

   Card-Skungamaug-Mansfield    69

Transformer #

--------------------------------------------------------------------------------

  

Station  

--------------------------------------------------------------------------------

   Voltage
(kV)


--------------------------------------------------------------------------------

     Card    115/69

16X

   Montville    115/69

11X

   Shepaug    115/69

4X

   Black Rock    115/69

1X

   Tunnel    115/69

8X

   Card    115/69

9X

   Card    115/69



--------------------------------------------------------------------------------

Schedule 2.01 (b)

Northeast Utilities Service Company on behalf of

Holyoke Water Power Company

Category B Facilities

 

Circuit #

--------------------------------------------------------------------------------

  

Stations

--------------------------------------------------------------------------------

   Voltage
(kV)


--------------------------------------------------------------------------------

     Fairmont North-Prospect    115      Fairmont South-Prospect    115



--------------------------------------------------------------------------------

Schedule 2.01(b)

Northeast Utilities Service Company on behalf of

Public Service Company of New Hampshire

Category B Facilities

 

Circuit #


--------------------------------------------------------------------------------

  

Stations

--------------------------------------------------------------------------------

  

Voltage

(kV)

--------------------------------------------------------------------------------

60(K29)   

Littleton-St. Johnsbury

   115 B112   

Beebe-Tamworth-White Lake

   115 C106   

Saco Valley-Intervale

   115 C131   

Kingston Tap-Kingston

   115 D142   

Whitefield-Lost Nation

   115 F117   

Rochester Tap-Rochester

   115 G192   

Hudson-Bridge Street

   115 I158   

Scobie-Huse Road

   115 J125   

Webster-Laconia

   115 K165   

Bridge Street Tap-Bridge Street (N.O.)

   115 K1214   

Saco Valley-Lovell-Harrison-Kimball Road

   115 L109   

Watts Brook-Granite Ridge

   115 L176   

Webster-Laconia

   115 P145   

Oak Hill Tap-Oak Hill

   115 P134   

Hudson-Long Hill

   115 PN2A   

Schiller-Newington Station

   115 PN1B   

Schiller-Newington Station

   115 Q195   

Littleton Tap-Littleton (N.O.)

   115 S136   

Whitefield-Berlin

   115 R187   

Mammouth Road Tap-Mammouth Road

   115 T13   

Schiller-Resistance

   115 Z156   

Schiller-Resistance

   115 W157   

S.Milford Tap-S.Milford

   115 Y138   

White Lake-Saco Valley(n.o.)

   115 W179   

Berlin-Pontook Hydro-Lost Nation

   115 Z177   

Smith-Berlin

   115



--------------------------------------------------------------------------------

Schedule 2.01(b)

Northeast Utilities Service Company on behalf of

Western Massachusetts Electric Company

Category B Facilities

 

Circuit #


--------------------------------------------------------------------------------

  

Stations

--------------------------------------------------------------------------------

  

Voltage

(kV)

--------------------------------------------------------------------------------

F132   

Partridge-Partridge Jct

   115 1034   

Montague-Amherst

   115 1113   

Podick-Five Corners-Fairmont North

   115 1134   

Amherst-Five Corners-Fairmont South

   115 1413   

Doreen-Silver Lake

   115 1544   

W.Springfield-Clinton

   115 1614   

Doreen-Silver Lake

   115 1632   

Montague-Podick

   115 1715   

Doreen-GE-Altresco

   115 1755   

W.Springfield-Clinton

   115 1816   

Doreen-GE-Altresco

   115 1819*   

Midway-Florence

   115 1905   

S.Agawam-Berkshire Power

   115 1930   

Shawinigan-Masspower

   115 1935   

Shawinigan-Masspower

   115 1940   

Shawinigan-Masspower

   115 637   

Pochassic-Cobble Mt.

   115 Transformer #  


--------------------------------------------------------------------------------

  

Station

--------------------------------------------------------------------------------

   Voltage
(kV)


--------------------------------------------------------------------------------

    

Pochassic

   115/69



--------------------------------------------------------------------------------

Schedule 2.01(b)

NSTAR Electric & Gas Corporation on behalf of:

Boston Edison Company, Cambridge Electric Light Company,

and Commonwealth Electric Company

Category B Facilities

 

Circuit #


--------------------------------------------------------------------------------

  

Stations

--------------------------------------------------------------------------------

   Voltage
(kV)


--------------------------------------------------------------------------------

65-507   

Medway-Medway J3

   115 146-502   

W.Walpole-Walpole(n.o.)

   115 219-532   

Maynard-Concord

   115 219-533   

Maynard-Concord

   115 496-528   

Baker Street-Hyde Park

   115 496-529   

Baker Street-Hyde Park

   115 292-522   

Baker Street-Newton Highlands

   115 292-523   

Baker Street-Newton Highlands

   115 416-526   

Sudbury-Maynard

   115 416-527   

Sudbury-Maynard

   115 483-524   

K Street-Andrew Square-Dewar Street

   115 483-525   

K Street-Andrew Square-Dewar Street

   115 517-524   

Dewar St (n.o.)-No. Quincy

   115 517-525   

Dewar St (n.o.)-No. Quincy

   115 831-538   

Putnam-Kendall

   115 108   

Horsepond Tap-Manomet

   115 113   

Horsepond Tap-Manomet

   115 116   

Brook Street-West Pond

   115 117   

Brook Street-West Pond

   115 117   

Kingston-Duxbury

   115 129   

SEMASS Tap-SEMASS

   115 191   

Kingston-Duxbury-Marshfield

   115 107W   

Falmouth Tap-Falmouth

   115 112   

Pine Street-Cannon Street

   115 114   

Pine Street-Cannon Street

   115 115E   

Falmouth Tap-Falmouth

   115 478-503   

Hobart Street Tap-Hobart Street

   115



--------------------------------------------------------------------------------

Schedule 2.01(b)

NSTAR Electric & Gas Corporation on behalf of:

Boston Edison Company, Cambridge Electric Light Company,

and Commonwealth Electric Company

Category B Facilities

 

478-508   

Hobart Street Tap-Hobart Street

   115 132-538   

K Street-Deer Island

   115 576-534   

K-Street-MBTA

   115 576-535   

K-Street-MBTA

   115



--------------------------------------------------------------------------------

Schedule 2.01(b)

The United Illuminating Company

Category B Facilities

 

Circuit #


--------------------------------------------------------------------------------

  

Stations

--------------------------------------------------------------------------------

   Voltage
(kV)


--------------------------------------------------------------------------------

P-B Tie Line 2   

Bridgeport Harbor 2 GSU - Pequonnock

   115 P-B Tie Line 3   

Bridgeport Harbor 3 GSU - Pequonnock

   115 ES-NNH Tie           Line   

New Haven Harbor GSU - E.Shore

   115 9R   

Bridgeport Resco

   115 48G   

Bridgeport Energy

   115



--------------------------------------------------------------------------------

Schedule 2.01(b)

Vermont Electric Power Company

Category B Facilities

 

Circuit #


--------------------------------------------------------------------------------

  

Stations

--------------------------------------------------------------------------------

   Voltage
(kV)


--------------------------------------------------------------------------------

25-00   

Woodford Road-Searsburg

   69 67-00   

Vernon Road-Ferry Road

   69     

Vernon Road-South Brattleboro

   69 K15   

Ascutney-Windsor

   115 1591(K21)   

IBM Tap-IBM

   115 1592(K24)   

IBM Tap-IBM

   115 1593(K21)   

IBM Tap-IBM

   115 1594(K24)   

IBM Tap-IBM

   115 K25   

East Avenue-Essex

   115 K60   

Littleton-St.Johnsbury

   115 K30   

Florence Tap-Florence

   115 K33   

Queen City-Williston

   115 K28   

St.Johnsbury-Irasburg

   115 K42   

Highgate Tap-Highgate

   115 K42   

St.Albans Tap-St.Albans

   115 K80   

East Fairfax Tap-East Fairfax

   115 K41   

Highgate-Newport

   115 K48   

Newport-Border

   115 Y25N   

Harriman-Searsburg-Wilmington (GMP)-Mt Snow Dover (GMP)-Sleepy Hollow
(GMP)-Bennington (CVPS)

   69 Transformer #


--------------------------------------------------------------------------------

  

Station

--------------------------------------------------------------------------------

   Voltage
(kV)


--------------------------------------------------------------------------------

Y25   

Bennington

   115/69



--------------------------------------------------------------------------------

Schedule 3.02(b)

NORTHEAST UTILITIES SERVICE COMPANY ON BEHALF OF ITS

OPERATING COMPANIES

List of Interconnection Agreements with neighboring Control Areas and

Tariff(s) Applicable to External Transactions

 

  •   Long Island Power Authority 10/31/67 Agreement between The Connecticut
Light and Power Company and (formally Long Island Lighting Company) Long Island
Lighting Company, as amended or superseded.



--------------------------------------------------------------------------------

Schedule 3.02(b)

VERMONT ELECTRIC POWER COMPANY

List of Interconnection Agreements with neighboring Control Areas and

Tariff(s) Applicable to External Transactions

 

  •   Interconnection Agreement of 2/23/87, between the Highgate Joint Owners
and Hydro- Quebec.



--------------------------------------------------------------------------------

Schedule 3.02(d)

 

LIST OF EXISTING OPERATING PROCEDURES

 

1. ISO New England Manual No. 6 – Financial Transmission Rights

 

2. ISO New England Manual 11 – Market Operations

 

3. ISO New England Manual 20 – Installed Capacity

 

4. ISO New England Manual 27 – Tariff Accounting

 

5. ISO New England Manual 28 – Market Rule 1 Accounting

 

6. ISO New England Manual 29 – Billing

 

7. ISO New England Manual 35 – Definitions and Abbreviations

 

8. ISO New England Manual 37- Forward Reserve

 

9. ISO New England Manual – ISO-NE Load Response Program

 

10. ISO New England Operating Procedure No. 1 “Central Dispatch Operating
Responsibility and Authority of ISO New England, the Local Control Centers and
Market Participants”

 

11. ISO New England Operating Procedure No. 2 “Maintenance Of Communications,
Computers, Metering, and Computer Support Equipment”

 

12. ISO New England Operating Procedure No. 3 “Transmission Outage Scheduling”

 

13. ISO New England Operating Procedure No. 4 “Action During a Capacity
Deficiency”

 

14. ISO New England Operating Procedure No. 5 “Generation Maintenance and Outage
Scheduling”

 

15. ISO New England Operating Procedure No. 6 “System Restoration”

 

16. ISO New England Operating Procedure No. 7 “Action In An Emergency”

 

17. ISO New England Operating Procedure No. 8 “Operating Reserve and Regulation”

 

18. ISO New England Operating Procedure No. 9 “Scheduling and Dispatch of
External Transactions”

 

19. ISO New England Operating Procedure No. 10 “Analysis and Reporting of Power
System Emergencies”

 

20. ISO New England Operating Procedure No. 11 “Black Start Capability Testing
Requirements”

 

21. ISO New England Operating Procedure No. 12 “Voltage and Reactive Control”

 

22. ISO New England Operating Procedure No. 13 “Standards For Voltage Reduction
and Load Shedding Capability”

 

23. ISO-NE Operating Procedure No. 14 “Technical Requirements for Generation,
Dispatchable and Interruptible Loads”

 

24. ISO New England Operating Procedure No. 16 “Transmission System Data”

 

25. ISO New England Operating Procedure No. 17 “Load Power Factor Correction”

 

26. ISO New England Operating Procedure No. 18 “Metering and Telemetering
Criteria”

 

27. ISO New England Operating Procedure No. 19 “Transmission Operations”



--------------------------------------------------------------------------------

28. ISO New England Operating Procedure No. 20 “Cold Weather Event Operations”

 

29. ISO New England Compliance Procedure

 

30. ISO New England Compliance and Enforcement Process For Enhanced NPCC
Reliability and NERC Standards

 

31. Master/Local Control Center Procedure #1 “Nuclear Plant Transmission
Operations”

 

32. Master/Local Control Center Procedure #2 “Abnormal Conditions Alert”

 

33. Master/Local Control Center Procedure No. 3 “Test Procedure For Local
Control Center Satellite Phone Communications”

 

34. Master/Local Control Center Procedure #4 “Rules for Generator Unit Control
Modes, Limits and Dispatch Terminology”

 

35. Master/Local Control Center Procedure #5 “Procedure for Millstone Point
Station Generation Reduction”

 

36. Master/Local Control Center Procedure #6 “Procedure for Evacuation of ISO
New England Control Room”

 

37. Master/Local Control Center Procedure #7 “Processing Transmission Outage
Applications”

 

38. Master/Local Control Center Procedure #8 “Coordination of Generation Voltage
Regulator Outages”

 

39. Master/Local Control Center Procedure #9 “Operation of the Chester Static
VAR Compensator (SVC)”

 

40. Master/Local Control Center Procedure #10 “Generator Governor Control and
Operation”

 

41. Common Operating Instructions for Hydro-Québec TransÉnergie and the New
England Asset Owners for the ± 450Kv DC Lines Radisson - Nicolet - Sandy Pond
(Phase II) and ± 450Kv DC Lines Des Cantons - Monroe (Phase I)

 

42. Common System Dispatch Instructions for Hydro-Québec TransÉnergie and ISO
New England Inc. for the ± 450Kv DC Lines Radisson - Nicolet - Sandy Pond (Phase
II) and ± 450 kV DC Lines Des Cantons - Monroe (Phase I)



--------------------------------------------------------------------------------

Schedule 3.09(a)

 

Planning and Expansion – Participating Transmission Owner Rights and Obligations

 

1. PTOs’ Rights and Obligations to Build and Associated Conditions Including
Cost Recovery:

 

1.1 The following provisions shall apply to any New Transmission Facility or
Transmission Upgrade designated in the ISO System Plan other than a Merchant
Transmission Facility except as provided in Section 1.3 of this Schedule:

 

(a) Subject to the requirements of applicable law, government regulations and
approvals, including requirements to obtain any necessary federal, state or
local siting, construction and operating permits; the availability of required
financing; the ability to acquire necessary rights-of-way; and satisfaction of
the other conditions set forth in this Section 1.1, each PTO shall have the
obligation to own and construct (or cause to be constructed) any New
Transmission Facility or Transmission Upgrade that is designated in the ISO
System Plan as necessary and appropriate for system reliability or economic
efficiency. The PTO may enter into appropriate contracts to fulfill any
obligations associated with the ownership and construction of such New
Transmission Facilities or Transmission Upgrades.

 

(b) Each PTO subject to the obligation to build New Transmission Facilities and
Transmission Upgrades under Section 1.1 (a), shall have the right to own and
construct (or cause to be constructed) any New Transmission Facility or
Transmission Upgrade located within or connected to its existing electric system
which is included in the ISO System Plan, other than a Merchant Transmission
Facility. This right shall not affect any rights that an entity may have to
construct a Merchant Transmission Facility in response to a need identified by
the ISO in the ISO Planning Process.

 

(c) (i) Each PTO’s assumption of an obligation to build New Transmission
Facilities and Transmission Upgrades under Section 1.1 (a) shall be subject to
the right of such PTO to recover, pursuant to appropriate financial arrangements
and tariffs or contracts, all prudently incurred costs associated with a New
Transmission Facility or Transmission Upgrade that has been included in the ISO
System Plan, plus a return on invested equity and other capital.

 

(ii) If a PTO incurs costs associated with a New Transmission Facility or
Transmission Upgrade that has been included in the ISO System Plan, such PTO
shall have the right, by filing in accordance with Section 3.04 of this
Agreement, to recover all of its costs associated with such New Transmission
Facility or Transmission Upgrade that are prudently incurred or prudently
committed to be incurred, including costs prudently incurred or prudently
committed to be incurred by such PTO in connection with the planning, design,
engineering, permitting, procuring and other preparation for construction,
and/or construction of the New Transmission Facility or Transmission Upgrade,
plus a return on invested equity and other capital.



--------------------------------------------------------------------------------

(d) If a New Transmission Facility or Transmission Upgrade is included in an
approved ISO System Plan and the ISO has indicated that the PTO is to commence
planning, designing or constructing such New Transmission Facility or
Transmission Upgrade, then a PTO that incurs costs in order to implement the ISO
System Plan (and satisfy its obligation to build hereunder) by commencing to
plan, design or construct such New Transmission Facility or Transmission Upgrade
shall be permitted to recover all of its prudently incurred costs as set forth
in Section 1.1(c) even if the ISO subsequently determines that the New
Transmission Facility or Transmission Upgrade is no longer required and removes
it from the ISO System Plan, notwithstanding any contrary FERC policy or rule
relating generally to the recovery of the costs of abandoned plant.

 

(e) If a New Transmission Facility or Transmission Upgrade included in an
approved ISO System Plan is not constructed because any of the conditions set
forth in this Section 1.1 have not been satisfied or for any other reason, the
ISO shall submit a report to the FERC addressing such non-construction, which
report shall include a report from the PTO responsible for the planning, design
or construction of such New Transmission Facility or Transmission Upgrade.

 

1.2 The PTO shall promptly seek siting and any other required regulatory
approvals for which such PTO is designated as the appropriate entity to
construct and own or finance facilities included in the ISO System Plan. If
requested by the PTO, the ISO shall undertake reasonable efforts (consistent
with its technical judgment) to assist the PTO in obtaining required regulatory
approvals for New Transmission Facilities or Transmission Upgrades included in
the ISO System Plan and approved by the ISO. The assistance may include the
provision of testimony, witnesses, and similar assistance. The ISO shall not, in
any manner, be precluded from similarly assisting, at its discretion, other
projects that address a need identified by the ISO in the ISO System Plan.

 

1.3 The ISO shall ensure that the ISO Planning Process includes opportunities
for state regulatory authorities, including the agency with authority over the
retail electricity rates of a PTO with the obligation under Section 1.1(a) to
build a New Transmission Facility or Transmission Upgrade, to provide their
views to the ISO with respect to need for the New Transmission Facility or
Transmission Upgrade.

 

2. PTO Obligations:

 

2.1 Each PTO shall support the planning process as described in the ISO OATT and
any interregional planning coordination. As requested by the ISO, such support
may include conducting any necessary studies, including system impact studies
and facilities studies for the PTO’s Transmission Facilities, assisting in the
performance of such studies or any additional studies, and supplying any
information and data reasonably required to prepare a ISO System Plan or to
perform transmission enhancement and expansion studies.



--------------------------------------------------------------------------------

2.2 Each PTO shall make reasonable efforts to provide information and support in
response to the ISO’s requests within the ISO’s requested time frames and shall
comply with all deadlines set forth in the ISO Planning Process, as specified in
the ISO OATT.

 

2.3 Each PTO shall comply with the ISO’s Planning Procedures (which are
supplemental to the ISO Planning Process, as specified in the ISO OATT),
provided that any modifications to existing Planning Procedures and any new
Planning Procedures shall be developed in accordance with the process set forth
for the development of new or modified Planning Procedures in Section 3.09(b) to
the TOA.



--------------------------------------------------------------------------------

Schedule 3.09(b)

LIST OF EXISTING PLANNING PROCEDURES

 

ISO New England Planning Procedure No. 3

 

Reliability Standards for the New England Area Bulk Power Supply System

 

ISO New England Planning Procedure No. 4

 

Procedure for Pool-Supported PTF Cost Review

 

ISO New England Planning Procedure No. 4-1

 

Cost Responsibility For Transmission Upgrades With Multiple Needs

 

ISO New England Planning Procedure No. 5

 

Procedure for Reporting Notice of Intent to Construct, Retire or Change
Facilities in Accordance with Section I.3.9 of the ISO New England Tariff
(Proposed Plan Application Procedure)

 

ISO New England Planning Procedure No. 5-1

 

Procedure For Review Of Governance Participant’s Proposed Plans (Section I.3.9
Applications: Requirements, Procedures And Forms)

 

ISO New England Planning Procedure No. 5-3

 

Guidelines for Conducting and Evaluating Proposed Plan Application Analyses

 

ISO New England Planning Procedure No. 5-4

 

Subordinate Proposed Plan Application Policy

 

ISO New England Planning Procedure No. 5-5

 

Special Protection Systems Application Guidelines

 

ISO New England Planning Procedure No. 5-6

 

Scope Of Study For System Impact Studies Under The Minimum Interconnection
Standard

 

ISO New England Planning Procedure No. 6

 

Procedures for the Establishment and Study of New England Interconnection

 

ISO New England Planning Procedure No. 8

 

Construction Sequencing



--------------------------------------------------------------------------------

Schedule 3.11(b)

NORTHEAST UTILITIES SERVICE COMPANY ON BEHALF OF ITS

OPERATING COMPANIES

List of Grandfathered Intertie Agreements

 

  •   Long Island Power Authority 10/31/67 Agreement between The Connecticut
Light and Power Company and (formally Long Island Lighting Company) Long Island
Lighting Company, as amended or superseded.



--------------------------------------------------------------------------------

Schedule 3.11(b)

VERMONT ELECTRIC POWER COMPANY

List of Grandfathered Intertie Agreements

 

  •   Interconnection Agreement of 2/23/87, between the Highgate Joint Owners
and Hydro-Quebec.



--------------------------------------------------------------------------------

Schedule 3.11(c)

BANGOR HYDRO-ELECTRIC COMPANY

List of Grandfathered Interconnection Agreements

 

  •   I/A between Great Northern Paper/Great Lakes Hydro America and BHE (dated
5/23/03)

 

  •   I/A between Penobscot Hydro, LLC (PPL) and BHE (dated 5/27/99)

 

  •   Special Facilities Agreement between Babcock-Ultrapower West Enfield
(BUWE) and BHE (dated 6/30/95)

 

  •   Construction and Procurement Agreement between BHE and CASCO Bay Energy
Co, LLC dated 11/5/99

 

  •   I/C Agreement between BHE and CASCO Bay Energy Co, LLC dated 9/4/98
(revised I/C agreement filed with Commission on 1/22/99)

 

  •   Construction Agreement between Brascan Energy Marketing Inc. and BHE
(dated 5/23/03)

 

  •   I/C Agreement between Katahdin Paper Co, LLC and BHE dated 5/16/03

 

  •   West Enfield Purchased Power Agreement, June 9, 1986

 

  •   Hydro Associates Penobscot Energy Purchased Power Agreement, as amended
through June 26, 1998

 

  •   Recovery Company Pumpkin Hill Power - Purchased Power Agreement, as
amended through December 4, 1984

 

  •   Green Lake Hydro Purchased Power Agreement, as amended through April 18,
2000

 

  •   Sebec Hydro Purchased Power Agreement, as amended through March 19, 1984

 

  •   Milo Hydro Purchased Power Agreement, as amended through June 1, 1985



--------------------------------------------------------------------------------

Schedule 3.11(c)

CENTRAL MAINE POWER COMPANY

List of Grandfathered Interconnection Agreements

 

  •   I/C Agreement between Abbotts Mill Hydro and CMP (5/22/02)

 

  •   I/C Agreement between Androscoggin Energy, LLC (AELLC) and CMP (10/21/98)

 

  •   I/C Agreement between Androscoggin Reservoir Company (ARCO) and CMP

 

  •   I/C between Boralex Livermore Falls and CMP (4/1/01)

 

  •   I/C Agreement between Boralex Stratton Associates and CMP (4/1/98)

 

  •   I/C Agreement between Bucksport Energy LLC and CMP (6/13/00)

 

  •   I/C Agreement between Calpine Construction Finance Company, LP and CMP
(dated 4/12/01-amended 12/12/01)

 

  •   I/C Agreement between Casco Bay Energy Company LLC and CMP (construction,
procurement and continuing obligations agreement 5/1/00)

 

  •   I/C Agreement between city of Lewiston and CMP (3/1/00)

 

  •   Continuing Site/Interconnection Agreement between FPL Energy Maine, Inc.
and CMP (dated 1/6/98-amended 6/16/98 and 7/24/02)

 

  •   I/C Agreement between Gardner Brook Hydro and CMP (2/1/02)

 

  •   I/C Agreement Amendment to Gardner Brook Hydro (3/20/02)

 

  •   I/C Agreement between Greenville Steam Company and CMP (1/1/01)

 

  •   I/C Agreement between International Paper Company and CMP (3/1/00)

 

  •   I/C Agreement between J & L Electric and CMP (6/23/03)

 

  •   I/C Agreement between Ledgemere Hydro LLC and CMP (12/23/03)

 

  •   I/C Agreement between Moosehead Energy, Inc. and CMP (3/1/00)

 

  •   I/C Agreement between Kennebec Water District and CMP (3/1/00)

 

  •   I/C Agreement between Kezar Falls Hydro and CMP (12/23/03)

 

  •   I/C Agreement between Marsh Power L.P. and CMP (3/1/00)



--------------------------------------------------------------------------------

  •   I/C Agreement between Messalonskee Stream Hydro and CMP (12/23/00)

 

  •   I/C Agreement between Regional Waste System Inc. and CMP (1/1/01)

 

  •   I/C Agreement between Robbins Lumber, Inc. and CMP (2/15/01)

 

  •   I/C Agreement between Rocky Gorge Corporation and CMP (1/1/01)

 

  •   I/C Agreement between Rumford Power Associates L.P. and CMP (10/21/98)

 

  •   I/C Agreement between S. D. Warren Company and CMP (3/1/00)

 

  •   I/C Agreement between Sparhawk Mill Company and CMP (3/1/00)

 

  •   I/C Agreement between Stony Brook Hydro and CMP (2/1/02)

 

  •   I/C Agreement between Wight Brook Hydro and CMP (2/1/02)



--------------------------------------------------------------------------------

Schedule 3.11(c)

FLORIDA POWER & LIGHT COMPANY-NEW ENGLAND DIVISION

List of Grandfathered Interconnection Agreements

 

  •   Interconnection and Operating Agreement by and between Florida Power &
Light Company and FPL Energy Seabrook, LLC (6/25/03)



--------------------------------------------------------------------------------

Schedule 3.11(c)

NEW ENGLAND POWER COMPANY

Grandfathered Interconnection Agreements

 

  •   Direct Assignment Facilities Charge/MAHY and Multiple (dated 6/1/85)

 

  •   Direct Assignment Facilities Charge/NECO and ANP Blackstone Energy
Company, LLC (dated 5/5/99)

 

  •   Direct Assignment Facilities Charge/NECO and Pawtucket Power Associates
(dated 12/15/01)

 

  •   Direct Assignment Facilities Charge/NEET and Multiple (dated 10/1/86)

 

  •   Direct Assignment Facilities Charge/NEP and AES Londonderry, LLC (dated
6/22/01)

 

  •   Direct Assignment Facilities Charge/NEP and ANP Bellingham Energy Company,
LLC (dated 2/23/99)

 

  •   Direct Assignment Facilities Charge/NEP and ANP Blackstone Energy Company,
LLC (dated 4/30/99)

 

  •   Direct Assignment Facilities Charge/NEP and Ashburnham Municipal Light
Plant (dated 12/18/96)

 

  •   Direct Assignment Facilities Charge/NEP and Boott Mills Hydropower (dated
6/22/86)

 

  •   Direct Assignment Facilities Charge/NEP and Boston Edison Company (dated
12/15/85)

 

  •   Direct Assignment Facilities Charge/NEP and Boston Edison Company (dated
6/1/76)

 

  •   Direct Assignment Facilities Charge/NEP and Boston Edison Company (dated
1/18/73)

 

  •   Direct Assignment Facilities Charge/NEP and Boston Edison Company (dated
5/25/88)

 

  •   Direct Assignment Facilities Charge/NEP and Boston Edison Company (dated
10/10/86)

 

  •   Direct Assignment Facilities Charge/NEP and Centennial Island
Hydroelectric Company (12/29/89)



--------------------------------------------------------------------------------

  •   Direct Assignment Facilities Charge/NEP and Central Vermont Public Service
(dated 9/7/66)

 

  •   I/A between NEP/Montaup & Dighton Power Associates, LP (dated 4/10/97)

 

  •   Direct Assignment Facilities Charge/NEP and Fitchburg (dated 3/1/02)

 

  •   Direct Assignment Facilities Charge/NEP and FPLE Rhode Island State Energy
Partners (dated 12/22/00)

 

  •   Direct Assignment Facilities Charge/NEP and Gas Recovery Systems (BFI)
Randolph (dated 11/23/98)

 

  •   Direct Assignment Facilities Charge/NEP and Georgetown Municipal Electric
Department (dated 12/6/90)

 

  •   Direct Assignment Facilities Charge/NEP and Hingham Municipal Light Plant
(dated 7/1/96)

 

  •   Direct Assignment Facilities Charge/NEP and HQ AC-Multiple (dated 6/16/87)

 

  •   I/A between NEP and Hudson Tap Transmission (dated 6/22/86)

 

  •   Direct Assignment Facilities Charge/NEP and Hull Municipal Lighting Plant
(dated 7/9/96)

 

  •   Direct Assignment Facilities Charge/NEP and Indeck Energy Services of
Turner Falls, Inc. (dated 7/7/88)

 

  •   Related Facilities Agreement between NEP/Blackstone Valley Electric
Company and Lake Road Generating, LLP (dated 8/31/990)

 

  •   Direct Assignment Facilities Charge/NEP and Littleton Electric Light
Department (MA) (dated 10/31/92)

 

  •   Direct Assignment Facilities Charge/NEP and Littleville Power Company
(dated 9/27/95)

 

  •   Direct Assignment Facilities Charge/NEP and Marblehead Municipal Light
Department (dated 12/7/94)

 

  •   Direct Assignment Facilities Charge/NEP and Massachusetts Water Resource
Authority (dated 9/21/95)

 

  •   Direct Assignment Facilities Charge/NEP and MBTA (dated 11/1/96)



--------------------------------------------------------------------------------

  •   Direct Assignment Facilities Charge/NEP and MBTA (dated 10/1/97)

 

  •   Direct Assignment Facilities Charge/NEP and Middleton Municipal Electric
Department (dated 12/1/92)

 

  •   Direct Assignment Facilities Charge/NEP and Milford Power (dated 3/20/92)

 

  •   Direct Assignment Facilities Charge/NEP and Millennium Power Partners
(dated 12/29/97)



--------------------------------------------------------------------------------

  •   Direct Assignment Facilities Charge/NEP and Nantucket (dated 5/5/03)

 

  •   Direct Assignment Facilities Charge/NEP and Narragansett Electric Company
(dated 4/6/72)

 

  •   Direct Assignment Facilities Charge/NECO Boston Edison and New Bedford Gas
Edison Light Company (dated 8/31/71)

 

  •   Network Integrated Transmission Service between NEP and North Attleborough
Electric (dated 7/9/96)

 

  •   Direct Assignment Facilities Charge/NEP and NRG Energy, Inc. (Somerset
Power, LLC) (First Amendment of I/C Agreement dated 10/13/98) dated 4/26/99

 

  •   Direct Assignment Facilities Charge/NEP and Paxton Municipal Light
Department (dated 2/27/02)

 

  •   Direct Assignment Facilities Charge/NEP and Peabody Municipal Light
Department (dated 11/16/90)

 

  •   Direct Assignment Facilities Charge/NEP and Pioneer Hydro Inc. (dated
10/18/83)

 

  •   Direct Assignment Facilities Charge/NEP and Public Service Company of New
Hampshire (dated 2/16/37)

 

  •   Direct Assignment Facilities Charge/NEP and Refuse Energy System’s Company
(dated 6/12/80)

 

  •   Direct Assignment Facilities Charge/NEP and River Mill Hydro (10/12/89)

 

  •   Direct Assignment Facilities Charge/NEP and Rowley Municipal Lighting
Plant (dated 4/10/90)

 

  •   Support Agreement /NEP and Seabrook Transmission-Multiple (dated 12/15/87)

 

  •   Direct Assignment Facilities Charge/NEP and Sithe Fore River Development
(dated 5/25/01)

 

  •   Direct Assignment Facilities Charge/NEP and Sterling Municipal Light
Department (dated 1/11/86)

 

  •   Direct Assignment Facilities Charge/NEP and Taunton Municipal Lighting
Plant (dated 9/1/95)

 

  •   Direct Assignment Facilities Charge/NEP and Templeton Municipal Light
Plant (dated 10/30/81)

 

  •   Interconnection Related Facilities Agreement /NEP and Tiverton Power
Associates (dated 8/19/98)



--------------------------------------------------------------------------------

  •   I/A between NEP and Tiverton Power Associates (dated 6/1/92)

 

  •   Direct Assignment Facilities Charge/NEP and UAE Lowell Cogen (dated
5/25/88)

 

  •   Direct Assignment Facilities Charge/NEP and UAE Lowell Power (dated
5/9/90)

 

  •   Direct Assignment Facilities Charge/NEP and US Gen New England Inc. (PG&E
National Energy Group) (dated 9/1/98)

 

  •   Support Agreement/NEP and Vermont Electric Power Company, Inc. Bellows
Falls (dated 8/1/98)

 

  •   Support Agreement/NEP and Vermont Electric Power Company, Inc. W-149
Reconductoring (dated 3/1/95)

 

  •   Support Agreement/NEP and Vermont Electric Power Company, Inc. (dated
4/5/74)

 

  •   Direct Assignment Facilities Charge/NEP and Wakefield Municipal Light
Department (dated 6/16/87)

 

  •   Direct Assignment Facilities Charge/NEP and Wheelabrator North Andover,
Inc. (dated 1/1/02)

 

  •   Direct Assignment Facilities Charge/NHHY and Multiple (dated 6/16/87)

 

  •   I/A between MECO and Gas Recovery Systems (BFI) East Bridgewater (dated
5/31/95)

 

  •   I/A between MECO and Gas Recovery Systems (BFI) Fall River (dated 5/5/99)

 

  •   I/A between MECO and Gas Recovery Systems (BFI) Halifax (dated 5/31/95)

 

  •   I/A between MECO and Littleville Power (dated 7/24/79)

 

  •   I/A between MECO and Methuen Hydro (dated 12/1/87)

 

  •   I/A between MECO and Mini Watt Electric Company (O’Connell Energy) (dated
3/24/82)

 

  •   I/A between MECO and Mini Watt Electric Company (O’Connell Energy) (dated
10/9/91)

 

  •   I/A between MECO and Rowley Municipal Lighting Plant (dated 4/10/90)



--------------------------------------------------------------------------------

  •   I/A between MECO and South Barre Hydroelectric Company (dated 11/13/89)

 

  •   I/A between MECO and South Barre Hydroelectric Company (dated 6/1/92)

 

  •   I/A between MECO and South Barre Landfill (Zapco) (dated 2/10/87)

 

  •   I/A between MECO and Swift River Company (Collins Dam) (dated 8/30/84)

 

  •   I/A between MECO and Webster Hydro (dated 7/22/81)

 

  •   I/A between MECO and West Dudley Hydroelectric Company (dated 8/1/83)

 

  •   I/A between NECO and Northeast Energy Associates (dated 6/20/92)

 

  •   I/A between NECO and Ocean State Power (dated 8/16/89)

 

  •   I/A between NECO and ANP Milford Power (dated 1/1/02)

 

  •   I/A between NEP and Black Hills Energy Capital (dated 1/1/02)

 

  •   I/A between NEP and Danvers Electric Department (dated 12/29/92)

 

  •   I/A between NEP and Green Mountain Power (dated 8/16/96)

 

  •   I/A between NEP and Hingham Municipal Light Plant (dated 10/7/87)

 

  •   I/A between NEP and Indeck Pepperell Power Associates, Inc. (dated
1/31/89)

 

  •   I/A between NEP and Indeck Pepperell Power Associates, Inc. (dated
5/24/89)

 

  •   I/A between NEP and Indeck Pepperell Power Associates, Inc. (dated
10/20/95)

 

  •   I/A between NEP and Lowell Cogen (dated 1/1/02)

 

  •   Integrated Facilities Agreements/NEP and Massachusetts Electric Company,
Granite State Electric, Narragansett Electric Company (dated 1967)

 

  •   Network/NECO and Pascoag Utility District (dated 10/24/97)

 

  •   Network/NEP and ANP Bellingham Energy Company, LLC (dated 5/30/01)

 

  •   Network/NEP and Ashburnham Municipal Light Plant (dated 7/9/96)

 

  •   Network/NEP and Boston Edison Company (dated 7/24/98)

 

  •   Network/NEP and Boylston Municipal Light (dated 7/9/96)



--------------------------------------------------------------------------------

  •   Network/NEP and Central Vermont Public Service (dated 10/30/96)

 

  •   Network/NEP and Danvers Electric Department (dated 5/31/01)

 

  •   Network/NEP and Fitchburg Gas & Electric (dated 3/1/02)

 

  •   Network/NEP and Georgetown Municipal Light Department (dated 7/9/96)

 

  •   Network/NEP and Granite State Electric Company (dated 10/3/01)

 

  •   Network/NEP and Groton Electric Light Department (dated 7/9/96)

 

  •   Network/NEP and Groveland Electric Department (dated 6/29/98)

 

  •   Network/NEP and Holden Municipal Light Department (dated 7/9/96)

 

  •   Network/NEP and Hudson Light & Power Department (dated 7/9/96)

 

  •   Network/NEP and Ipswich Utilities Department (dated 7/9/96)

 

  •   Network/NEP and Littleton Electric Department (dated 7/9/96)

 

  •   Network/NEP and Littleton, NH Water and Light Department (dated 1/1/98)

 

  •   Network/NEP and MA Development Devens (dated 11/1/96)

 

  •   Network/NEP and Mansfield Municipal Lighting Plant (dated 7/9/96)

 

  •   Network/NEP and Marblehead Municipal Light Department (dated 7/9/96)

 

  •   Network/NEP and Massachusetts Electric Company (dated 5/27/97)

 

  •   Network/NEP and MBTA (dated 8/13/98)

 

  •   Network/NEP and Merrimac Municipal Light Department (dated 7/1/98)

 

  •   Network/NEP and Middleborough Gas and Electric (dated 3/1/02)

 

  •   Network/NEP and Middleton Municipal Electric Department (dated 7/9/96)

 

  •   Network/NEP and Millennium Power Partners (dated 2/1/02)

 

  •   Network/NEP and New Hampshire Electric Co-Op (dated 10/23/01)

 

  •   Network/NEP and Pascoag Utility District (dated 1/1/98)

 

  •   Network/NEP and Paxton Municipal Light Department (dated 7/9/96)



--------------------------------------------------------------------------------

  •   Network/NEP and Peabody Municipal Light Department (dated 7/9/01)

 

  •   Network/NEP and PG&E National Energy Group (US GEN) (dated 9/1/98)

 

  •   Network/NEP and Princeton Municipal Light Department (dated 7/9/96)

 

  •   Network/NEP and Public Service Company of New Hampshire (dated 11/1/01)

 

  •   Network/NEP and Reading Municipal Light Department (dated 12/1/99)

 

  •   Network/NEP and Rowley Municipal Lighting Plant (dated 7/9/96)

 

  •   Network/NEP and Shrewsbury Electric Light Department (dated 7/9/96)

 

  •   Network/NEP and Sterling Municipal Light Department (dated 7/9/96)

 

  •   Network/NEP and Taunton Municipal Lighting Plant (dated 4/25/03)

 

  •   Network/NEP and The Narragansett Electric Company (dated 2/1/02)

 

  •   Network/NEP and West Boylston Municipal Lighting Department (dated 7/9/96)

 

  •   Network/NEP and Western Mass. Electric Company (dated 4/1/99)

 

  •   Other/MECO and MBTA (dated 8/18/97)

 

  •   Other/MECO and Milford Power (dated 6/6/91)

 

  •   Other/NECO and Blackstone Valley Electric Company/Montaup Electric Company
(dated 5/1/00)

 

  •   Other/NECO and Boston Edison Company Commonwealth Electric Company (dated
8/31/71)

 

  •   Other/NECO and Montaup Electric Company (dated 5/1/00)

 

  •   Other/NECO and Montaup Electric Company (dated 5/1/00)

 

  •   Other/NECO and The Narragansett Electric Company (dated 12/1/01)

 

  •   Other/NECO and The Narragansett Electric Company (dated 5/1/00)

 

  •   Other/NEP and Boston Edison Company/Middleborough Gas & Electric
Department (dated 1/1/02)

 

  •   Other/NEP and MBTA (dated 3/20/98)



--------------------------------------------------------------------------------

  •   Other/NEP and REMVEC-Multiple (dated 7/1/94)

 

  •   Transmission Owners Agreement/MECO and Ashburnham Municipal Light Plant
(dated 12/18/96)

 

  •   Transmission Owners Agreement/MECO and MBTA (dated 4/18/94)

 

  •   I/A between NEP and American Paper Mills of Vermont, Inc. (dated 11/30/00)

 

  •   Transmission Owners Agreement/NEP and Gas Recovery Services (formerly
Browning Ferris Gas Services-East Bridgewater & Halifax) (dated 5/1/97)

 

  •   Transmission Owners Agreement/NEP and Indeck Pepperell Power Associates,
Inc. (dated 10/20/95)

 

  •   Transmission Owners Agreement/NEP and Pawtucket Power Associates, LP
(dated 11/2/01)

 

  •   Transmission Owners Agreement/NEP and Templeton Municipal Light Plant
(dated 8/4/87)

 

  •   Network/NEP and Wakefield Municipal Light Department (dated 7/9/01)

 

  •   Agreement for Reinforcement and Improvements of NEP’s Transmission System
(dated 4/1/83)

 

  •   Upper Development-Lower Development Transmission Line Support Agreement:
NEET and NEPCo. (dated 1982)

 

  •   Service Agreement for Firm Local Generation Delivery Service under NEP’s
Open Access Transmission Tarriff (dated 9/21/01)

 

  •   Network Integration Transmission Service NEP/ Hull Municipal Lighting
Plant (dated 7/9/96)

 

  •   Network Integration Transmission Service NEP/Templeton Municipal Lighting
Plant (dated 7/9/96)

 

  •   Network Integration Transmission Service NEP/North Attleborough
Templeton & Wakefield (dated 7/9/96)

 

  •   Amendment No. 1 Support Improvement Agreement NEP/Boston Edison

 

  •   I/A between Eastern Edison/MBTA

 

  •   I/A between NEP/MECO Shrewsbury St. (dated 10/23/96)

 

  •   Transmission Facilities Support Agreement/NEP /Boston Edison/Mystic Golden
Hills (5/25/88)



--------------------------------------------------------------------------------

  •   Transmission Support Agreement/Boston Edison/Woburn Sandy Pond Tewksbury
(dated 7/18/73)

 

  •   Support Agreement NEP Seabrook/Tewksbury (12/15/87)

 

  •   Support Agreement NEP Seabrook/Tewksbury/Woburn M-139 Line (dated
11/12/85)

 

  •   Support Agreement NEP Seabrook/Tewksbury/Woburn M-140 Line (dated
11/12/85)

 

  •   I/A Montaup Electric/Somerset Power dated 10/13/98

 

  •   Service Agreement NEP/Granite State (dated 10/3/01)

 

  •   Ispwich Network Operating Agreement (dated 7/7/97)

 

  •   Restated Distribution Agreement MECO/MBTA-Amtrak 2nd Amendment (4/18/94)

 

  •   Service Agreement Boston Edison/NEP/Blackstone Valley Electric

 

  •   VELCO Letter Agreement/Support reconductoring of W-149 Line (dated
3/11/85)

 

  •   Support Agreement Public Service Co. of New Hampshire and Seabrook (dated
5/1/73)

 

  •   Support Agreement Public Service Co. of NH and NEP/Seabrook/Tewksbury
(dated 12/15/87)

 

  •   Facilities Support Agreement NEP and VELCO (dated 4/5/74)

 

  •   Amendment to Service Agreement for Firm Local Generation Delivery
Service/ANP Bellingham (dated 11/6/00)

 

  •   I/A between Eastern Edison Company/Browning Ferris Gas Services,
Inc./Bridgewater (dated 4/30/99)

 

  •   I/A between MECO/NEP/Granite State/Narragansett-Boott Mills Hydro (dated
12/3/92)

 

  •   Agreement for Installation of Surge Arrestors between NEP and ANP
Blackstone Energy Company (dated 3/30/00)



--------------------------------------------------------------------------------

  •   First Amendment to the I/A between NEP/Pepperell Power Associates (dated
5/24/89)

 

  •   Service Agreement for Firm Local Generation Delivery Service NEP/ANP
Bellingham Energy Company (dated 6/1/01)



--------------------------------------------------------------------------------

Schedule 3.11(c)

NORTHEAST UTILITIES ON BEHALF OF ITS OPERATING COMPANIES

List of Grandfathered Interconnection Agreements

 

  •   Interconnection and Operations Agreement between Public Service of New
Hampshire and AES Londonderry, LLC (dated 2/26/03)

 

  •   I/A between The Connecticut Light and Power Company and AES Thames (dated
7/19/99)

 

  •   Interconnection, Operations and Maintenance Agreement between Western
Massachusetts Electric Company and Altresco Pittsfield, L.P. (dated 7/19/90)

 

  •   I/A between The Connecticut Light and Power Company and Capitol District
Energy Center Cogeneration Associates (dated 9/15/01)

 

  •   Interconnection and Operations Agreement between Western Massachusetts
Electric Company and Berkshire Power Company, LLC (dated 12/03)

 

  •   Millstone Transmission Support Agreement between The Connecticut Light and
Power Company and Central Vermont Public Service Corp. (8/9/74)

 

  •   I/A between The Connecticut Light and Power Company and CRRA (12/20/00)

 

  •   Interconnection and Operations Agreement between Western Massachusetts
Electric Company and Consolidated Edison Energy Massachusetts, Inc. (dated
12/10/01)

 

  •   I/A between The Connecticut Light and Power Company and Dominion Nuclear
Connecticut, Inc. (dated 3/31/01)

 

  •   I/A between Errol Hydroelectric Limited Partnership and Public Service of
New Hampshire (dated 4/7/86)

 

  •   I/A between The Connecticut and Power Company and Exeter Energy, LP (dated
3/24/03)

 

  •   I/A between Public Service of New Hampshire and FPL Energy Seabrook, LLP
(dated 11/1/02)

 

  •   Seabrook Transmission Support Agreement between PSNH, New England Power
Company and FPL Energy Seabrook (dated 6/1/88)

 

  •   I/A between The Connecticut Light and Power Company and Hartford Steam
Company (dated 8/29/03)

 

  •   I/A between Public Service of New Hampshire and Hawkeye Funding, L.P.
(Newington Energy) (dated 9/30/02)

 

  •   Seabrook Transmission Support Agreement between Public Service of New
Hampshire, New England Power Company and Hudson Light & Power (dated 6/1/88)

 

  •   I/A between The Connecticut Light and Power Company and Lake Road Trust
(dated 12/31/03)

 

  •   Interconnection, Operation and Maintenance Agreement between The Western
Massachusetts Electric Company and Littleville Power Company, Inc. (dated
12/31/92)

 

  •   Millstone 3 Transmission Support Agreement between The Connecticut Light
and Power Company and Mass. Municipal Wholesale Electric Company (dated 1/17/74)



--------------------------------------------------------------------------------

  •   Seabrook Transmission Agreement between The Public Service Company of New
Hampshire, New England Power Company and Mass. Municipal Wholesale Electric
Company (dated 6/1/88)

 

  •   Stony Brook-Ludlow Agreement between Western Massachusetts Electric
Company and Mass. Municipal Wholesale Electric Company (dated 8/1/79) (O&M
agreement)

 

  •   Interconnection, Operation and Maintenance Agreement between Western
Massachusetts Electric Company and MASSPOWER (dated 7/1/93)

 

  •   I/A between The Connecticut Light and Power Company and Milford Power
Company, LLC (dated 7/21/03)

 

  •   I/A between The Connecticut Light and Power Company and National Railroad
Passenger Corporation (Amtrak) (dated 7/2/99)

 

  •   I/A between The Connecticut Light and Power Company and Northeast
Generation Company as Amended (dated 3/00)

 

  •   I/A between Western Massachusetts Electric Company and Northeast
Generation Company as Amended (dated 7/2/99)

 

  •   I/A between The Connecticut Light and Power Company and NRG Energy, Inc.
(dated 11/15/99)

 

  •   I/A between The Public Service Company of New Hampshire and Pontook Hydro,
LP (dated 7/25/85)

 

  •   I/A between The Public Service Company of New Hampshire and Pinetree
Power-Tamworth, Inc. (dated 12/11/87)

 

  •   Interconnection Agreement attached to Electricity Purchase Agreement
between The Connecticut Light and Power Company and Riley Energy Systems of
Lisbon Corporation for The Lisbon Resources Recovery Project (dated 6/3/91)

 

  •   Electrical Interconnection, Licensing and Construction of Transmission
Facilities Agreement between The Connecticut Light and Power Company and
Southern Connecticut Regional Resource Recovery Authority (SCRRA) (dated
1/30/90)

 

  •   Seabrook Transmission Support Agreement with PSNH, New England Power
Company and Tauton Municipal Light Department (dated 6/1/88)

 

  •   I/A with Respect to The Connecticut Light and Power Company and the United
Illuminating Company (dated 6/15/74)

 

  •   I/A between The Public Service Company of New Hampshire and Vermont
Electric Power Company, Inc. (dated 7/13/72)

 

  •   Interconnection Authorization Agreement Letter between The Connecticut
Light and Power Company and Wallingford Resource Recovery Plant (dated 4/10/87)

 

  •   I/A between The Connecticut Light and Power Company and Waterside Power,
LLC (dated 5/20/03)

 

  •   I/A between The Connecticut Light and Power Company and Waterside Power,
LLC (dated 1/15/04)

 

  •   I/A between The Public Service Company of New Hampshire and Town of
Wolfeboro (dated 9/26/03)

 

  •   Letter Agreement between Public Service of New Hampshire and Central Maine
Power Company (Section 214 & Saco Valley Substation) (dated 11/18/86)



--------------------------------------------------------------------------------

  •   Amended and Restated Electricity Purchase Agreement between The
Connecticut Light and Power Company and The Dexter Corporation (Windsor Locks
Cogeneration Facility) (dated 12/1/87)

 

  •   Long Island Power Authority 10/31/67 Agreement between The Connecticut
Light and Power Company and (formally Long Island Lighting Company) Long Island
Lighting Company, as amended or superseded.



--------------------------------------------------------------------------------

Schedule 3.11(c)

NSTAR ELECTRIC & GAS CORP.

ON BEHALF OF ITS OPERATING AFFILIATES

List of Grand fathered Interconnection Agreements

 

  •   Related Facilities Agreement between Entergy Nuclear Generation Company
and BECo (1/21/03)

 

  •   Phase II Boston Edison with “New England Utilities” AC Facilities Support
Agreement (6/1/85)

 

  •   Concord Municipal Light Plant and Boston Edison I/C Agreement (4/13/93)

 

  •   BECo and AES Londonderry, L.L.C. Related Facilities Agreement (RFA)
(11/20/01)

 

  •   RFA between BECo and ANP Bellingham Energy Company

 

  •   I/C Agreement between Boston Edison and ANP Blackstone Energy Company
(3/19/99)

 

  •   Mirant Kendall and BECo RFA (3/26/02)

 

  •   I/C Agreement between Mirant Kendall LLC and Cambridge Electric Light
Company (12/24/01)

 

  •   Related Facilities Agreement between BECo and PG&E (2002)

 

  •   Related Facilities Agreement between Tiverton Power Associates Limited
Partnership and Commonwealth Electric Company (9/21/98)

 

  •   Radial Line Service Agreement between Town of Reading and BECo (11/10/79)

 

  •   Related Facilities Agreement between Canal Electric Company (Unit 2) and
the planned Pilgrim Unit 2 of BECo (9/21/72)

 

  •   Joint Ownership Agreement between BECo and New Bedford Gas and Light
Company (Card St. Line) (1/2/68)

 

  •   Ownership Agreement among BECo, New Bedford Gas and Blackstone Valley
Electric Company (8/31/71)

 

  •   Related Facilities Agreement between Entergy Nuclear Generation Company
and Commonwealth Electric Company (8/11/03)

 

  •   Facilities Support Agreement between NSTAR and Entergy Nuclear (no date)

 

  •   I/C Agreement between Commonwealth Electric Company (NSTAR) and MBTA-dated
2/99 (actual date is 5/1/99)

 

  •   I/C Agreement between BECo and Northeast Energy Associates (9/23/93)

 

  •   I/C Agreement between Commonwealth Electric Company (NSTAR) and Southern
Energy New England, LLC (concerning the “Oak Bluffs Diesels”) (5/15/98)

 

  •   Support Agreement for Lines 255-2337 and 255-2338 between NEP and BECo
(2/22/80)



--------------------------------------------------------------------------------

  •   Support Agreement for 115kv Line 201-502 between NEP and BECo (5/11/79)

 

  •   Support Agreement for a “stabilizing” line (342) between Pilgrim and Canal
stations-the agreement is between Commonwealth Electric Company (NSTAR-formerly
New Bedford Gas and Edison Light Company) and NEP (two letters dated 3/29/68 and
11/4/74)

 

  •   I/C Agreement between BECo (NSTAR) and Sithe Fore River Development LLC
(12/31/2000)

 

  •   I/C Agreement between Sithe Mystic Development LLC and BECo (3/6/2001)

 

  •   I/C Agreement for West Tisbury Diesels between Commonwealth Electric
Company (NSTAR) and Southern Energy New England, LLC (5/15/1998)

 

  •   Facilities Support Agreement between BECo and Montaup Electric Company
regarding 345 kv Tap Line (Whitman Tap) (April 1975)

 

  •   Canal Pilgrim Transmission Agreement for construction and support of Line
#342

 

  •   Agreement for the Purchase and Sale of High Voltage Electric Service By
and Between Boston Edison Company and the National Railroad Passenger
Corporation (AMTRAK) (7/8/2002)

 

  •   Interconnection Agreement between Town of Norwood Municipal Light
Department and Boston Edison Company (5/27/2002)

 

  •   Interconnection Agreement between Commonwealth Electric Company and
Nantucket Electric Company (6/3/1996)

 

  •   Interconnection and Operation Agreement between Boston Edison Company and
Sithe Energies, Inc. (12/10/1997)

 

  •   I/C Agreement for Canal Units between Commonwealth Electric Company and
Southern Energy New England, LLC (5/15/1998)



--------------------------------------------------------------------------------

Schedule 3.11(c)

UNITED ILLUMINATING COMPANY

List of Grandfathered Interconnection Agreements

 

  •   Exhibit B only to Service Agreement between United Illuminating and
Bridgeport Energy LLC (6/9/98)

 

  •   I/C Agreement between United Illuminating and Cross Sound Cable (7/9/02)

 

  •   I/C Agreement between United Illuminating and McCallum Enterprises
(10/19/87)

 

  •   I/C Agreement between United Illuminating and Quinnipiac Energy LLC
(8/8/00)

 

  •   I/C Agreement between United Illuminating and Wisvest-Connecticut LLC
(4/16/99)

 

  •   Appendix D only to Power Purchase Agreement between United Illuminating
and Connecticut Resources Recovery Authority (12/1/85)



--------------------------------------------------------------------------------

Schedule 3.11(c)

UNITIL ENERGY SYSTEMS, INC. AND

FITCHBURG GAS AND ELECTRIC LIGHT COMPANY

List of Grandfathered Interconnection Agreements

 

  •   The attached Interconnection Agreement of Wheeling Agreement between
Unitil Energy Systems and Briar Hydro Associates (Effective Date – December 2,
2002)

 

  •   The attached Interconnection Agreement of Wheeling Agreement between
Unitil Energy Systems and Concord Steam Corporation (Effective Date – June 1,
1994)

 

  •   The attached Interconnection Agreement of Wheeling Agreement between
Unitil Energy Systems and New Hampshire Hydro Associates (Effective Date – July
2, 1983)

 

  •   The attached Interconnection Agreement of Wheeling Agreement between
Unitil Energy Systems and Penacook Hydro Associates (Effective Date – April 15,
1985)

 

  •   I/C Agreement between Fitchburg Gas & Elec. And KES Fitchburg
(Interconnector) (1/29/91)

 

  •   Service Agreement for Network Integration Transmission Service dated
April 17, 2000 between Fitchburg Gas and Electric Light Company and
Massachusetts Bay Transportation Authority

 

  •   Service Agreement for Network Integration Transmission Service dated
March 1, 1997 between New England Power Company and Fitchburg Gas and Electric
Light Company

 

  •   Service Agreement for Network Integration Transmission Service dated
March 1, 2002 between New England Power Company and Fitchburg Gas and Electric
Light Company

 

  •   Service Agreement No. 1 dated March 1, 1994 under Unitil Energy Systems,
Inc. Tariff for Firm Transmission Service and Related Interconnection between
Concord Electric Company and SES Concord Company, LP



--------------------------------------------------------------------------------

Schedule 3.11(c)

VERMONT ELECTRIC POWER COMPANY

List of Grandfathered Interconnection Agreements

 

  •   I/A between Vermont Electric Power and Entergy Nuclear Vermont Yankee
(dated 7/27/02)

 

  •   I/A for Hydro-Quebec Derby Line Tie (1/88)

 

  •   I/A between United Illuminating Company and McCallum Enterprised I Limited
Partnership (dated 10/19/87)



--------------------------------------------------------------------------------

Schedule 4.01(d)

New England Power Company

Facilities Not Subject to this Agreement

 

Circuit #

--------------------------------------------------------------------------------

   Voltage
(kV)


--------------------------------------------------------------------------------

3512

   345

3521

   345



--------------------------------------------------------------------------------

Schedule 11.02

 

Superseded Agreements

 

The Interim Independent System Operator Agreement



--------------------------------------------------------------------------------

Schedule 11.04

 

PTO Administrative Committee

 

1. The PTO AC established pursuant to Section 11.04 shall function as described
in this Schedule 11.04.

 

2. Representatives. Each PTO shall appoint a representative and an alternate
representative to serve as a member of the PTO AC with authority to act for that
PTO with respect to actions taken or decisions made by the PTO AC.

 

a. Initial Representatives. Within thirty (30) days of the Operations Date, each
PTO shall appoint its representative and alternate and provide written notice
thereof to the other PTOs and to the ISO. Subsequent to the Operations Date, an
entity that becomes a PTO pursuant to Section 11.05 of this Agreement shall
appoint its representative and alternate and provide written notice to the other
PTOs within thirty (30) days after becoming a PTO.

 

b. Change of or Substitution for a Representative or Alternate. A PTO may at any
time, upon providing written notice to the other PTOs and to the ISO, designate
a replacement representative or alternate. Any designated member of the PTO AC,
by providing written notice to the Chair of the PTO AC, may also designate a
substitute to act for him or her with respect to any matter specified in such
written notice.

 

3. Officers. At the initial meeting of the PTO AC, a Chair and Vice Chair from
different companies shall be elected among the PTOs’ representatives on the PTO
AC. The term of office for the Chair and Vice Chair shall be one year, or until
succession to each office occurs as provided herein. Except as provided in
Section 4, at each annual meeting, the Vice Chair shall succeed to the office of
the Chair, and a new Vice Chair from a different company as the new and outgoing
Chairs shall be elected.

 

4. Vacancies. If the office of the Chair becomes vacant for any reason, the Vice
Chair shall succeed to the office of the Chair and a new Vice Chair from a
different company shall be elected at the next regular or special meeting to
serve the remainder of the term; provided that if the remaining term is less
than six months, the new Chair and Vice Chair shall serve for the remaining term
plus an additional term of one year. If the office of the Vice Chair becomes
vacant for any reason, a new Vice Chair from a different company as the Chair
shall be elected at the next regular or special meeting and shall serve out the
term of the Vice Chair whose office became vacant.

 

5. Duties of the Officers. The Chair shall (1) call and preside at meetings of
the PTO AC; (2) cause minutes of each meeting to be taken and maintained;
(3) cause notices and agendas of all meetings and minutes of the prior meeting
to be distributed as set forth below; and (4) carry out such other
responsibilities as the PTO AC shall assign or as may be specified in this



--------------------------------------------------------------------------------

Agreement. The Vice Chair shall preside at meetings of the PTO AC if the Chair
is absent for any reason, and shall otherwise act for the Chair at the Chair’s
request.

 

6. Meetings. The PTO AC shall hold meetings no less frequently than once each
calendar quarter as scheduled by the Chair. At the initial meeting, one of such
regular meetings shall be designated as the annual meeting, at which officers
shall be elected. The matters to be addressed at all meeting shall be specified
in a written agenda provided in the notice distributed pursuant to Section 7
hereof.

 

7. Notice of Meetings. Written notice and agendas for a meeting shall be
distributed by the Chair by facsimile or email to the PTOs’ representatives and
any designated alternates and to the ISO not later than ten (10) days prior to
the meeting; provided, however, that meetings may be called on shorter notice as
the Chair deems necessary to deal with an emergency or to meet a deadline for
action; provided further that no vote shall be taken on any matter at any
meeting or special meeting without at least three days prior written notice to
the PTOs’ representatives of the matter to be voted upon unless the
representatives of the PTOs agree unanimously to waive this minimum notice
requirement. The Chair shall include in the agenda for the meeting any matters
that one or more PTOs request to be included.

 

8. Special Meetings. A special meeting of the PTO AC may be called at any time
by two or more unaffiliated PTOs having combined Individual Votes exceeding
twenty five percent of the aggregate Individual Votes of the PTOs at the time of
the proposed special meeting; provided that the Chair shall schedule such
special meeting at a time and location convenient to the representatives (but no
more than ten days after the request for the meeting) and shall issue an agenda
setting forth the issue or issues to be considered at the behest of the PTOs
requesting the special meeting no less than five days before the scheduled date
thereof.

 

9. Attendance. Regular or special meetings may be conducted in person or by
telephone as authorized by the Chair or pursuant to rules adopted by the PTO AC
in according with the voting procedures set forth in Section 12 below. Each PTO
shall be represented at a meeting by its representative or alternate, or a
duly-designated substitute representative. A PTO shall also have the right to
designate another PTO to vote on such PTO’s behalf at a meeting by proxy
provided to the Chair in advance of the meeting. Any PTO choosing not to
participate in a meeting pursuant to one of the methods described in this
section 9 shall be deemed to have given its proxy to the Chair to vote on the
non-participating PTO’s behalf.

 

10. Open Meetings. All meetings of the PTO AC shall be open to all PTOs that are
signatories to this Agreement and each such PTO shall receive timely written
notice of a meeting.

 

11. Cost of Meetings. Each PTO shall be solely responsible for all costs
incurred for its representative or alternate to attend any meeting. The PTOs
shall share the costs incurred by the host of any meeting of the PTO AC in
proportion to their Individual Votes.



--------------------------------------------------------------------------------

12. Manner of Acting. Actions taken by the PTO AC with respect to amendments to
this Agreement shall require the support of the number of votes specified in
Section 11.04(a)(iii)(B), (C), or (D) of the Agreement as applicable.

 

13. Individual Votes. For all purposes under Section 11.04(a)(iii) and this
Schedule 11.04, the “Individual Votes” of Non-Affiliated PTOs shall mean the
number of votes accorded to each PTO at the time of the applicable meeting
pursuant to the following formula: Each Individual Vote shall be equal to the
average of the net book value and the gross book value, as determined in
accordance with generally accepted accounting principles for electric utilities,
of the Transmission Facilities comprising the New England Transmission System of
each PTO: (expressed in dollars and divided by one million (1,000,000)), as
determined on April 1 of each year on the basis of the book values of the
Transmission Facilities as of the prior December 31, provided that the book
value of the following facilities shall not be included in the calculation of
such PTO’s Individual Votes:

 

a. The Merchant Facilities of a PTO or a PTO’s affiliate; and

 

b. The transmission facilities comprising Phase I and Phase II of the
Hydro-Quebec interconnection, the Highgate interconnection, and the MEPCO
interconnection until such time as a PTO includes the capital investment for its
ownership of these transmission facilities in the ISO OATT in a manner such that
the allowed return on equity for the PTO’s ownership in these facilities is
treated the same as the return on equity of the PTO’s Transmission Facilities.

 

For those PTOs that are public utilities under the Federal Power Act, the values
used to calculate Individual Votes shall be those used in such PTO’s Form 1
filing with the FERC. For any PTOs that are not required to make FERC Form 1
filings, the values used shall be consistent with generally accepted accounting
practices for public utilities with the objective that the Individual Votes of
such non-FERC jurisdictional PTOs shall be calculated on a consistent basis with
those of the FERC-jurisdictional PTOs.

 

14. Text of Amendments. The text of any amendment to be voted upon at a meeting
of the PTO AC shall be distributed to the representatives no less than fourteen
(14) days the meeting at which the amendment is to be considered; provided that
the representatives may agree to make changes to such amendment at such meeting.

 

15. Record of Voting. The Chair shall cause each PTO that is a signatory to this
Agreement to be provided with a written record of all votes (with the exception
of straw votes or other informal votes) undertaken at a meeting of the PTO AC,
including votes with respect to amendments to this Agreement pursuant to
Section 11.04(a) of this Agreement and votes with respect to joint PTO
Section 205 filings pursuant to the Disbursement Agreement.



--------------------------------------------------------------------------------

Schedule 11.19(c)

 

Additional Conditions Precedent